Case 3:17-cv-00039-JD Document 246-2 Filed 12/20/18 Page 1 of 35




                       EX. 2
            EXHIBIT LIST 2:
         ADMISSIBILITY DISPUTED
                                                                       Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                                Document 246-2 Filed 12/20/18 Page 2 of 35
                                                                                                                             Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                    Description             BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                            Party's Authority            Result of Meet & Confer
                                                                                                                                                                                                  This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                  Relevant; DLS Fourth, Fifth, and 
                                                                                                                                                                                                   tendency to make a fact of consequence to this dispute                                            Subject to FTC MIL 2 (DKC 
DLS        D016                       4/28/2017         2016檢測及事件應變合約.pdf              DKC0004416   DKC0004425     DKC Contracts             Tsai; Hung                      Relevance                                                                          Fourteenth Defenses, Dkt. No. 92 at 
                                                                                                                                                                                                  more or less probable (F.R.E. 401):  Contracts irrelevant to                                               conduct).
                                                                                                                                                                                                                                                                              15‐16
                                                                                                                                                                                                               whether DLS deceived consumers.

                                                                                                                                                                                                  This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                  Relevant; DLS Fourth, Fifth, and 
                                                                                                                                                                                                   tendency to make a fact of consequence to this dispute                                            Subject to FTC MIL 2 (DKC 
DLS        D018                       4/28/2017       2014安華連網合約影本(檢測).pdf             DKC0004431   DKC0004435     DKC Contracts             Tsai; Hung                      Relevance                                                                          Fourteenth Defenses, Dkt. No. 92 at 
                                                                                                                                                                                                  more or less probable (F.R.E. 401):  Contracts irrelevant to                                               conduct).
                                                                                                                                                                                                                                                                              15‐16
                                                                                                                                                                                                               whether DLS deceived consumers.

                                                                                                                                                                                                  This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                  Relevant; DLS Fourth, Fifth, and 
                                                                                                                                                                                                   tendency to make a fact of consequence to this dispute                                            Subject to FTC MIL 2 (DKC 
DLS        D019                        8/4/2016     2016 BSIMM安華資安顧問服務契約.pdf           DKC0004436   DKC0004462     DKC Contracts             Tsai; Hung                      Relevance                                                                          Fourteenth Defenses, Dkt. No. 92 at 
                                                                                                                                                                                                  more or less probable (F.R.E. 401):  Contracts irrelevant to                                               conduct).
                                                                                                                                                                                                                                                                              15‐16
                                                                                                                                                                                                               whether DLS deceived consumers.

                                                                                                                                                                                                  This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                  Relevant; DLS Fourth, Fifth, and 
                                                                                                                                                                                                   tendency to make a fact of consequence to this dispute                                            Subject to FTC MIL 2 (DKC 
DLS        D020                       4/28/2017          2015資安檢測合約影本.pdf              DKC0004463   DKC0004468     DKC Contracts             Tsai; Hung                      Relevance                                                                          Fourteenth Defenses, Dkt. No. 92 at 
                                                                                                                                                                                                  more or less probable (F.R.E. 401):  Contracts irrelevant to                                               conduct).
                                                                                                                                                                                                                                                                              15‐16
                                                                                                                                                                                                               whether DLS deceived consumers.

                                                                                                                                                                                                  This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                  Relevant; DLS Fourth, Fifth, and 
                                                                                                                                                                                                   tendency to make a fact of consequence to this dispute                                            Subject to FTC MIL 2 (DKC 
DLS        D021                       4/25/2017          BSIMM 外稽合約本文.pdf              DKC0004469   DKC0004489     DKC Contracts             Tsai; Hung                      Relevance                                                                          Fourteenth Defenses, Dkt. No. 92 at 
                                                                                                                                                                                                  more or less probable (F.R.E. 401):  Contracts irrelevant to                                               conduct).
                                                                                                                                                                                                                                                                              15‐16
                                                                                                                                                                                                               whether DLS deceived consumers.

                                                                                                                                                                                                  This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                  Relevant; DLS Fourth, Fifth, and 
                                                                                                                                                                                                   tendency to make a fact of consequence to this dispute                                            Subject to FTC MIL 2 (DKC 
DLS        D022                       10/17/2016       安華2016資安檢測合約影本.pdf              DKC0004490   DKC0004501     DKC Contracts             Tsai; Hung                      Relevance                                                                          Fourteenth Defenses, Dkt. No. 92 at 
                                                                                                                                                                                                  more or less probable (F.R.E. 401):  Contracts irrelevant to                                               conduct).
                                                                                                                                                                                                                                                                              15‐16
                                                                                                                                                                                                               whether DLS deceived consumers.

                                                                                                                                                                                                  This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                    tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                       more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                   conduct irrelevant; This exhibit is hearsay not within any 
                                                                                                                                                                                                    exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                                Relevant; Current sales/technology 
                                                                                                                                                                                                     matter asserted.  F.R.E. 801, 802, 803; Exhibit contains 
                                                                                                                  Security Practices;                                                                                                                           practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                       foreign language text that has not been translated. 
                                                                                                                 BSIMM Policies and                                                                                                                             current and ongoing practices.  Dkt. 
                                                                                                                                                                                                   Foreign‐language text is not admissible without certified 
                                                                                                                     Procedures;                                       Relevance; Translation;                                                                   No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D037                        8/4/2016        0804 BSIMM_practice_DLINK.pdf   DKC0004637   DKC0004708                               Tsai; Hung                                                translation. Heary Bros. Lightning Protection Co. v. 
                                                                                                                       Training                                               Hearsay.                                                                             Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                                                                                                   Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074 
                                                                                                                   Documents and                                                                                                                                  Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                      (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                     Power Point                                                                                                                                Translation ‐ Subject to FTC MIL #3; 
                                                                                                                                                                                                      “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                                                                                                                                                                    Business Record FRE 803(6)  
                                                                                                                                                                                                    translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                        Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                  documents unaccompanied by English translations is error 
                                                                                                                                                                                                  and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                from consideration by the court").

                                                                                                                                                                                                  This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                    tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                       more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                   conduct irrelevant; This exhibit is hearsay not within any 
                                                                                                                                                                                                    exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                                Relevant; Current sales/technology 
                                                                                                                                                                                                     matter asserted.  F.R.E. 801, 802, 803; Exhibit contains 
                                                                                                                  Security Practices;                                                                                                                           practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                       foreign language text that has not been translated. 
                                                                                                                        Training                                                                                                                                current and ongoing practices.  Dkt. 
                                                                                                                                                                                                   Foreign‐language text is not admissible without certified 
                                                                                                                   Documents and                                       Relevance; Translation;                                                                   No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D038                       3/27/2017    2017BSIMM_教材_B_CommonWebVulns.pdf   DKC0004752   DKC0004796                               Tsai; Hung                                                translation. Heary Bros. Lightning Protection Co. v. 
                                                                                                                     Power Point;                                             Hearsay.                                                                             Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                                                                                                   Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074 
                                                                                                                 Improvements/Sec                                                                                                                                 Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                      (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                    urity Is Priority                                                                                                                           Translation ‐ Subject to FTC MIL #3; 
                                                                                                                                                                                                      “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                                                                                                                                                                    Business Record FRE 803(6)  
                                                                                                                                                                                                    translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                        Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                  documents unaccompanied by English translations is error 
                                                                                                                                                                                                  and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                from consideration by the court").




                                                                                                                                         Page 1 of 34
                                                                    Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                             Document 246-2 Filed 12/20/18 Page 3 of 35
                                                                                                                          Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                 Description              BegBates     EndBates     Purpose at Trial      Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                             Party's Authority             Result of Meet & Confer
                                                                                                                                                                                               This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                    more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                conduct irrelevant; This exhibit is hearsay not within any 
                                                                                                                                                                                                 exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                             Relevant; Current sales/technology 
                                                                                                                                                                                                  matter asserted.  F.R.E. 801, 802, 803; Exhibit contains 
                                                                                                                                                                                                                                                             practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                    foreign language text that has not been translated. 
                                                                                                               Security Practices;                                                                                                                           current and ongoing practices.  Dkt. 
                                                                                                                                                                                                Foreign‐language text is not admissible without certified 
                                                                                                                    Training                                        Relevance; Translation;                                                                   No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D039                       11/14/2016   1117 iso27001實務介紹_D‐Link v1.pdf   DKC0004797   DKC0004887                              Tsai; Hung                                                translation. Heary Bros. Lightning Protection Co. v. 
                                                                                                                Documents and                                              Hearsay.                                                                             Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                                                                                                Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074 
                                                                                                                  Power Point                                                                                                                                  Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                   (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                                                                                                                                             Translation ‐ Subject to FTC MIL #3; 
                                                                                                                                                                                                   “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                                                                                                                                                                 Business Record FRE 803(6)  
                                                                                                                                                                                                 translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                     Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                               documents unaccompanied by English translations is error 
                                                                                                                                                                                               and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                             from consideration by the court").


                                                                                                                                                                                               This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                     more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                               conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                               that has not been translated. Foreign‐language text is not 
                                                                                                               Security Practices;                                                                  admissible without certified translation. Heary Bros.      Relevant; DLS Fourth, Fifth, and 
                                                                                                                    Training                                                                    Lightning Protection Co. v. Lightning Protection Institute,  Fourteenth Defenses, Dkt. No. 92 at  Subject to FTC MIL 2 (DKC 
DLS        D040                        9/7/2016    軟體安全開發實務講座 9月8日.msg               DKC0005556   DKC0005556                              Tsai; Hung                 Relevance; Translation
                                                                                                                Documents and                                                                      287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte  15‐16.  Translation ‐ Subject to FTC           conduct).
                                                                                                                  Power Point                                                                     striking exhibits because “[t]hey are not in English, and                MIL #3
                                                                                                                                                                                               [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                    519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                 foreign language documents unaccompanied by English 
                                                                                                                                                                                                translations is error and in ordinary circumstances would 
                                                                                                                                                                                                bar those documents from consideration by the court").


                                                                                                                                                                                               This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                    more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                conduct irrelevant; This exhibit is hearsay not within any 
                                                                                                                                                                                                 exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                  matter asserted.  F.R.E. 801, 802, 803; Exhibit contains 
                                                                                                                                                                                                    foreign language text that has not been translated.       Relevant; DLS Fourth, Fifth, and 
                                                                                                               Security Practices; 
                                                                                                                                                                                                Foreign‐language text is not admissible without certified  Fourteenth Defenses, Dkt. No. 92 at 
                                                                                                                    Training                                        Relevance; Translation;                                                                                                        Subject to FTC MIL 2 (DKC 
DLS        D041                        9/7/2016        安全程式開發_D‐Link.pdf             DKC0005557   DKC0005653                              Tsai; Hung                                                translation. Heary Bros. Lightning Protection Co. v.     15‐16.  Translation ‐ Subject to FTC 
                                                                                                                Documents and                                              Hearsay.                                                                                                                        conduct).
                                                                                                                                                                                                Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074     MIL #3; Business Records FRE 
                                                                                                                  Power Point
                                                                                                                                                                                                   (D. Ariz. 2003) (sua sponte striking exhibits because                   803(6)  
                                                                                                                                                                                                   “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                                                                                                 translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                     Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                               documents unaccompanied by English translations is error 
                                                                                                                                                                                               and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                             from consideration by the court").


                                                                                                                                                                                               This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                     more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                               conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                                                                              Relevant; Current sales/technology 
                                                                                                                                                                                               that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                                                                              practices. Dkt No. 224/FTC suing for 
                                                                                                               Security Practices;                                                                  admissible without certified translation. Heary Bros. 
                                                                                                                                                                                                                                                              current and ongoing practices.  Dkt. 
                                                                                                                    Training                                                                    Lightning Protection Co. v. Lightning Protection Institute,                                         Subject to FTC MIL 2 (DKC 
DLS        D042                       8/27/2015    2015 Q3 D‐Link產品開發資安講座.eml        DKC0005654   DKC0005654                              Tsai; Hung                 Relevance; Translation                                                                    No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                Documents and                                                                      287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte                                                   conduct).
                                                                                                                                                                                                                                                                 Fourth, Fifth, and Fourteenth 
                                                                                                                  Power Point                                                                     striking exhibits because “[t]hey are not in English, and 
                                                                                                                                                                                                                                                                Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                               [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                                                                              Translation ‐ Subject to FTC MIL #3  
                                                                                                                                                                                                    519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                 foreign language documents unaccompanied by English 
                                                                                                                                                                                                translations is error and in ordinary circumstances would 
                                                                                                                                                                                                bar those documents from consideration by the court").




                                                                                                                                      Page 2 of 34
                                                                      Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                               Document 246-2 Filed 12/20/18 Page 4 of 35
                                                                                                                             Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                   Description              BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                             Party's Authority             Result of Meet & Confer
                                                                                                                                                                                                  This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                    tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                       more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                   conduct irrelevant; This exhibit is hearsay not within any 
                                                                                                                                                                                                    exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                                Relevant; Current sales/technology 
                                                                                                                                                                                                     matter asserted.  F.R.E. 801, 802, 803; Exhibit contains 
                                                                                                                                                                                                                                                                practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                       foreign language text that has not been translated. 
                                                                                                                 Security Practices;                                                                                                                            current and ongoing practices.  Dkt. 
                                                                                                                                                                                                   Foreign‐language text is not admissible without certified 
                                                                                                                      Training                                         Relevance; Translation;                                                                   No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D043                       8/27/2015           2015_Q2_Vuln_list.pdf        DKC0005655   DKC0005668                               Tsai; Hung                                                translation. Heary Bros. Lightning Protection Co. v. 
                                                                                                                  Documents and                                               Hearsay.                                                                             Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                                                                                                   Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074 
                                                                                                                    Power Point                                                                                                                                   Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                      (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                                                                                                                                                Translation ‐ Subject to FTC MIL #3; 
                                                                                                                                                                                                      “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                                                                                                                                                                    Business Record FRE 803(6)  
                                                                                                                                                                                                    translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                        Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                  documents unaccompanied by English translations is error 
                                                                                                                                                                                                  and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                from consideration by the court").


                                                                                                                                                                                                  This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                    tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                        more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                  conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                                                                                 Relevant; Current sales/technology 
                                                                                                                                                                                                  that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                                                                                 practices. Dkt No. 224/FTC suing for 
                                                                                                                 Security Practices;                                                                   admissible without certified translation. Heary Bros. 
                                                                                                                                                                                                                                                                 current and ongoing practices.  Dkt. 
                                                    2017 BSIMM 資安訓練課程 3‐29 Room                                       Training                                                                     Lightning Protection Co. v. Lightning Protection Institute,                                         Subject to FTC MIL 2 (DKC 
DLS        D044                       3/16/2017                                        DKC0005685   DKC0005686                               Tsai; Hung                 Relevance; Translation                                                                    No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                8016.eml                                          Documents and                                                                       287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte                                                   conduct).
                                                                                                                                                                                                                                                                    Fourth, Fifth, and Fourteenth 
                                                                                                                    Power Point                                                                      striking exhibits because “[t]hey are not in English, and 
                                                                                                                                                                                                                                                                   Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                  [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                                                                                 Translation ‐ Subject to FTC MIL #3  
                                                                                                                                                                                                       519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                    foreign language documents unaccompanied by English 
                                                                                                                                                                                                   translations is error and in ordinary circumstances would 
                                                                                                                                                                                                   bar those documents from consideration by the court").


                                                                                                                                                                                                  This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                    tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                        more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                  conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                                                                                 Relevant; Current sales/technology 
                                                                                                                                                                                                  that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                                                                                 practices. Dkt No. 224/FTC suing for 
                                                                                                                 Security Practices;                                                                   admissible without certified translation. Heary Bros. 
                                                                                                                                                                                                                                                                 current and ongoing practices.  Dkt. 
                                                  2017 BSIMM 資安訓練課程‐Threat Modeling                                   Training                                                                     Lightning Protection Co. v. Lightning Protection Institute,                                         Subject to FTC MIL 2 (DKC 
DLS        D045                       4/19/2017                                        DKC0005687   DKC0005688                               Tsai; Hung                 Relevance; Translation                                                                    No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                            4‐20 Room 8016.eml                                    Documents and                                                                       287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte                                                   conduct).
                                                                                                                                                                                                                                                                    Fourth, Fifth, and Fourteenth 
                                                                                                                    Power Point                                                                      striking exhibits because “[t]hey are not in English, and 
                                                                                                                                                                                                                                                                   Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                  [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                                                                                 Translation ‐ Subject to FTC MIL #3  
                                                                                                                                                                                                       519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                    foreign language documents unaccompanied by English 
                                                                                                                                                                                                   translations is error and in ordinary circumstances would 
                                                                                                                                                                                                   bar those documents from consideration by the court").


                                                                                                                                                                                                  This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                    tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                       more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                   conduct irrelevant; This exhibit is hearsay not within any 
                                                                                                                                                                                                    exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                                Relevant; Current sales/technology 
                                                                                                                                                                                                     matter asserted.  F.R.E. 801, 802, 803; Exhibit contains 
                                                                                                                  Security Practices;                                                                                                                           practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                       foreign language text that has not been translated. 
                                                                                                                        Training                                                                                                                                current and ongoing practices.  Dkt. 
                                                                                                                                                                                                   Foreign‐language text is not admissible without certified 
                                                                                                                   Documents and                                       Relevance; Translation;                                                                   No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D046                       4/19/2017      0420 Risk_Management_DLink.pdf    DKC0005689   DKC0005744                               Tsai; Hung                                                translation. Heary Bros. Lightning Protection Co. v. 
                                                                                                                     Power Point;                                             Hearsay.                                                                             Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                                                                                                   Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074 
                                                                                                                 Improvements/Sec                                                                                                                                 Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                      (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                    urity Is Priority                                                                                                                           Translation ‐ Subject to FTC MIL #3; 
                                                                                                                                                                                                      “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                                                                                                                                                                    Business Record FRE 803(6)  
                                                                                                                                                                                                    translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                        Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                  documents unaccompanied by English translations is error 
                                                                                                                                                                                                  and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                from consideration by the court").




                                                                                                                                         Page 3 of 34
                                                                      Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                               Document 246-2 Filed 12/20/18 Page 5 of 35
                                                                                                                              Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                   Description               BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                             Party's Authority              Result of Meet & Confer

                                                                                                                                                                                                   This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                     tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                         more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                    conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                                                                                   Relevant; Current sales/technology 
                                                                                                                   Security Practices;                                                             that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                                                                                   practices. Dkt No. 224/FTC suing for 
                                                                                                                         Training                                                                       admissible without certified translation. Heary Bros. 
                                                                                                                                                                                                                                                                   current and ongoing practices.  Dkt. 
                                                   2017 BSIMM 資安訓練課程‐Threat Modeling                                Documents and                                                                   Lightning Protection Co. v. Lightning Protection Institute,                                          Subject to FTC MIL 2 (DKC 
DLS        D047                       4/11/2017                                         DKC0005745   DKC0005745                               Tsai; Hung                 Relevance; Translation                                                                     No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                            4‐20 Room 8016[[]1].eml                                   Power Point;                                                                     287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte                                                    conduct).
                                                                                                                                                                                                                                                                      Fourth, Fifth, and Fourteenth 
                                                                                                                  Improvements/Sec                                                                    striking exhibits because “[t]hey are not in English, and 
                                                                                                                                                                                                                                                                     Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                     urity Is Priority                                                              [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                                                                                   Translation ‐ Subject to FTC MIL #3  
                                                                                                                                                                                                        519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                     foreign language documents unaccompanied by English 
                                                                                                                                                                                                    translations is error and in ordinary circumstances would 
                                                                                                                                                                                                     bar those documents from consideration by the court").


                                                                                                                                                                                                   This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                     tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                         more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                   conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                                                                                  Relevant; Current sales/technology 
                                                                                                                   Security Practices;                                                             that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                                                                                  practices. Dkt No. 224/FTC suing for 
                                                                                                                         Training                                                                       admissible without certified translation. Heary Bros. 
                                                                                                                                                                                                                                                                  current and ongoing practices.  Dkt. 
                                                                                                                    Documents and                                                                   Lightning Protection Co. v. Lightning Protection Institute,                                         Subject to FTC MIL 2 (DKC 
DLS        D048                       7/18/2016       BSIMM簡介+BSIMM開發實務.eml             DKC0005748   DKC0005749                               Tsai; Hung                 Relevance; Translation                                                                    No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                      Power Point;                                                                     287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte                                                   conduct).
                                                                                                                                                                                                                                                                     Fourth, Fifth, and Fourteenth 
                                                                                                                  Improvements/Sec                                                                    striking exhibits because “[t]hey are not in English, and 
                                                                                                                                                                                                                                                                    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                     urity Is Priority                                                             [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                                                                                  Translation ‐ Subject to FTC MIL #3  
                                                                                                                                                                                                        519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                     foreign language documents unaccompanied by English 
                                                                                                                                                                                                    translations is error and in ordinary circumstances would 
                                                                                                                                                                                                    bar those documents from consideration by the court").


                                                                                                                                                                                                   This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                     tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                        more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                    conduct irrelevant; This exhibit is hearsay not within any 
                                                                                                                                                                                                     exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                                 Relevant; Current sales/technology 
                                                                                                                                                                                                      matter asserted.  F.R.E. 801, 802, 803; Exhibit contains 
                                                                                                                   Security Practices;                                                                                                                           practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                        foreign language text that has not been translated. 
                                                                                                                         Training                                                                                                                                current and ongoing practices.  Dkt. 
                                                                                                                                                                                                    Foreign‐language text is not admissible without certified 
                                                                                                                    Documents and                                       Relevance; Translation;                                                                   No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D049                       7/18/2016         0719 BSIMM_FTC_DLINK.pptx       DKC0005750   DKC0005815                               Tsai; Hung                                                translation. Heary Bros. Lightning Protection Co. v. 
                                                                                                                      Power Point;                                             Hearsay.                                                                             Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                                                                                                    Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074 
                                                                                                                  Improvements/Sec                                                                                                                                 Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                       (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                     urity Is Priority                                                                                                                           Translation ‐ Subject to FTC MIL #3; 
                                                                                                                                                                                                       “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                                                                                                                                                                     Business Record FRE 803(6)  
                                                                                                                                                                                                     translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                         Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                   documents unaccompanied by English translations is error 
                                                                                                                                                                                                   and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                 from consideration by the court").


                                                                                                                                                                                                   This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                     tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                         more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                   conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                                                                                  Relevant; Current sales/technology 
                                                                                                                   Security Practices;                                                             that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                                                                                  practices. Dkt No. 224/FTC suing for 
                                                                                                                         Training                                                                       admissible without certified translation. Heary Bros. 
                                                                                                                                                                                                                                                                  current and ongoing practices.  Dkt. 
                                                                                                                    Documents and                                                                   Lightning Protection Co. v. Lightning Protection Institute,                                         Subject to FTC MIL 2 (DKC 
DLS        D050                       11/17/2016        教育訓練‐ISO 27001實務.eml            DKC0005829   DKC0005829                               Tsai; Hung                 Relevance; Translation                                                                    No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                      Power Point;                                                                     287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte                                                   conduct).
                                                                                                                                                                                                                                                                     Fourth, Fifth, and Fourteenth 
                                                                                                                  Improvements/Sec                                                                    striking exhibits because “[t]hey are not in English, and 
                                                                                                                                                                                                                                                                    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                     urity Is Priority                                                             [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                                                                                  Translation ‐ Subject to FTC MIL #3  
                                                                                                                                                                                                        519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                     foreign language documents unaccompanied by English 
                                                                                                                                                                                                    translations is error and in ordinary circumstances would 
                                                                                                                                                                                                     bar those documents from consideration by the court").




                                                                                                                                          Page 4 of 34
                                                                    Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                             Document 246-2 Filed 12/20/18 Page 6 of 35
                                                                                                                           Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                 Description              BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                            Party's Authority             Result of Meet & Confer
                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                  tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                     more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                 conduct irrelevant; This exhibit is hearsay not within any 
                                                                                                                                                                                                  exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                              Relevant; Current sales/technology 
                                                                                                                                                                                                   matter asserted.  F.R.E. 801, 802, 803; Exhibit contains 
                                                                                                                                                                                                                                                              practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                     foreign language text that has not been translated. 
                                                                                                                                                                                                                                                              current and ongoing practices.  Dkt. 
                                                                                                                Security Practices;                                                              Foreign‐language text is not admissible without certified 
                                                                                                                                                                     Relevance; Translation;                                                                   No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D051                       4/1/2015     2014_Q4_well_know_vuln_list.pdf   DKC0005926   DKC0005938   BSIMM Policies and          Tsai; Hung                                                translation. Heary Bros. Lightning Protection Co. v. 
                                                                                                                                                                            Hearsay.                                                                             Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                   Procedures                                                                    Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074 
                                                                                                                                                                                                                                                                Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                    (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                                                                                                                                              Translation ‐ Subject to FTC MIL #3; 
                                                                                                                                                                                                    “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                                                                                                                                                                  Business Record FRE 803(6)  
                                                                                                                                                                                                  translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                documents unaccompanied by English translations is error 
                                                                                                                                                                                                and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                              from consideration by the court").

                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                  tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                     more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                 conduct irrelevant; This exhibit is hearsay not within any 
                                                                                                                                                                                                  exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                              Relevant; Current sales/technology 
                                                                                                                                                                                                   matter asserted.  F.R.E. 801, 802, 803; Exhibit contains 
                                                                                                                                                                                                                                                              practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                     foreign language text that has not been translated. 
                                                                                                                                                                                                                                                              current and ongoing practices.  Dkt. 
                                                                                                                Security Practices;                                                              Foreign‐language text is not admissible without certified 
                                                                                                                                                                     Relevance; Translation;                                                                   No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D052                       3/8/2016          2015_Q4_Vuln_list.pdf        DKC0005939   DKC0005953   BSIMM Policies and          Tsai; Hung                                                translation. Heary Bros. Lightning Protection Co. v. 
                                                                                                                                                                            Hearsay.                                                                             Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                   Procedures                                                                    Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074 
                                                                                                                                                                                                                                                                Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                    (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                                                                                                                                              Translation ‐ Subject to FTC MIL #3; 
                                                                                                                                                                                                    “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                                                                                                                                                                  Business Record FRE 803(6)  
                                                                                                                                                                                                  translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                documents unaccompanied by English translations is error 
                                                                                                                                                                                                and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                              from consideration by the court").

                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                  tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                     more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                 conduct irrelevant; This exhibit is hearsay not within any 
                                                                                                                                                                                                  exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                   matter asserted.  F.R.E. 801, 802, 803; Exhibit contains  Relevant; Current sales/technology 
                                                                                                                                                                                                     foreign language text that has not been translated.      practices. Dkt No. 224/FTC suing for 
                                                                                                                Security Practices;                                  Relevance; Foundation       Foreign‐language text is not admissible without certified  current and ongoing practices.  Dkt. 
                                                                                                                                                                                                                                                                                                    Subject to FTC MIL 2 (DKC 
DLS        D054                       2/23/2017   產品安全管理文件一覽表112416.xlsx             DKC0005968   DKC0005968   BSIMM Policies and          Tsai; Hung                (sponsor lacks personal         translation. Heary Bros. Lightning Protection Co. v.      No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                                                                                                                            conduct).
                                                                                                                   Procedures                                             knowledge)             Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074      Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                                    (D. Ariz. 2003) (sua sponte striking exhibits because       Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                    “[t]hey are not in English, and [p]laintiffs provide no   Translation ‐ Subject to FTC MIL #3  
                                                                                                                                                                                                  translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                documents unaccompanied by English translations is error 
                                                                                                                                                                                                and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                              from consideration by the court").

                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                  tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                     more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                 conduct irrelevant; This exhibit is hearsay not within any 
                                                                                                                                                                                                  exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                   matter asserted.  F.R.E. 801, 802, 803; Exhibit contains  Relevant; Current sales/technology 
                                                                                                                                                                                                     foreign language text that has not been translated.      practices. Dkt No. 224/FTC suing for 
                                                                                                                Security Practices;                                                              Foreign‐language text is not admissible without certified  current and ongoing practices.  Dkt. 
                                                                                                                                                                                                                                                                                                    Subject to FTC MIL 2 (DKC 
DLS        D055                       1/23/2017     產品開發流程圖_012317.pptx              DKC0005969   DKC0005973   BSIMM Policies and          Tsai; Hung                 Relevance; Translation         translation. Heary Bros. Lightning Protection Co. v.      No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                                                                                                                            conduct).
                                                                                                                   Procedures                                                                    Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074      Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                                    (D. Ariz. 2003) (sua sponte striking exhibits because       Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                    “[t]hey are not in English, and [p]laintiffs provide no   Translation ‐ Subject to FTC MIL #3  
                                                                                                                                                                                                  translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                documents unaccompanied by English translations is error 
                                                                                                                                                                                                and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                              from consideration by the court").




                                                                                                                                       Page 5 of 34
                                                                    Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                             Document 246-2 Filed 12/20/18 Page 7 of 35
                                                                                                                          Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                 Description             BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                            Party's Authority            Result of Meet & Confer
                                                                                                                                                                                               This exhibit should be excluded because it does not have a  Relevant; Current sales/technology 
                                                                                                                                                                                                tendency to make a fact of consequence to this dispute  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                   more or less probable (F.R.E. 401):  Post‐complaint     current and ongoing practices.  Dkt. 
                                                                                                               Security Practices;                                  Relevance; Foundation 
                                                                                                                                                                                                 conduct irrelevant; Sponsoring witness cannot provide      No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D056                       1/23/2017              image1.jpg             DKC0005974   DKC0005974   BSIMM Policies and          Tsai; Hung                (sponsor lacks personal 
                                                                                                                                                                                                foundation for the admissibility of the exhibit. FRE 602,     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                  Procedures                                         knowledge); Hearsay.
                                                                                                                                                                                                901;  This exhibit is hearsay not within any exception to    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                    the extent it is offered for the truth of the matter     Business Record Exception FRE 
                                                                                                                                                                                                              asserted.  F.R.E. 801, 802, 803                             803(6)

                                                                                                                                                                                                                                                             Relevant; Current sales/technology 
                                                                                                                                                                                               This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                               Security Practices; 
                                                   PS‐101‐A 產品安全任務編組說明 V1.0                                                                                                                        more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D057                       2/24/2017                                     DKC0005975   DKC0005984   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                              111116.doc                                                                                                                        conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                  Procedures
                                                                                                                                                                                                 exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                          matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                            803(6)

                                                                                                                                                                                                                                                             Relevant; Current sales/technology 
                                                                                                                                                                                               This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                               Security Practices; 
                                                                                                                                                                                                   more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D058                       2/24/2017     PS‐201‐A 軟體安全開發流程 v1.doc        DKC0005985   DKC0005990   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                                conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                  Procedures
                                                                                                                                                                                                 exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                          matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                            803(6)

                                                                                                                                                                                                                                                             Relevant; Current sales/technology 
                                                                                                                                                                                               This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                               Security Practices; 
                                                                                                                                                                                                   more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D059                       2/24/2017   PS‐102‐A 產品安全政策 V1.0_111116.doc   DKC0005991   DKC0005999   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                                conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                  Procedures
                                                                                                                                                                                                 exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                          matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                            803(6)

                                                                                                                                                                                                                                                             Relevant; Current sales/technology 
                                                                                                                                                                                               This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                               Security Practices; 
                                                                                                                                                                                                   more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D060                       2/24/2017   PS‐202‐A 產品安全需求管理辦法 v1.doc        DKC0006000   DKC0006003   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                                conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                  Procedures
                                                                                                                                                                                                 exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                          matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                            803(6)

                                                                                                                                                                                                                                                             Relevant; Current sales/technology 
                                                                                                                                                                                               This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                               Security Practices; 
                                                                                                                                                                                                   more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D061                       2/24/2017     PS‐203‐A 軟體安全訓練辦法v1.doc         DKC0006004   DKC0006006   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                                conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                  Procedures
                                                                                                                                                                                                 exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                          matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                            803(6)

                                                                                                                                                                                                                                                             Relevant; Current sales/technology 
                                                                                                                                                                                               This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                               Security Practices; 
                                                                                                                                                                                                   more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D062                       2/24/2017   PS‐204‐A 產品安全需求構想辦法 v1.doc        DKC0006007   DKC0006010   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                                conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                  Procedures
                                                                                                                                                                                                 exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                          matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                            803(6)

                                                                                                                                                                                                                                                             Relevant; Current sales/technology 
                                                                                                                                                                                               This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                               Security Practices; 
                                                                                                                                                                                                   more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D063                       2/24/2017     PS‐205‐A 軟體安全設計辦法 v1.doc        DKC0006011   DKC0006014   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                                conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                  Procedures
                                                                                                                                                                                                 exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                          matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                            803(6)




                                                                                                                                      Page 6 of 34
                                                                   Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                            Document 246-2 Filed 12/20/18 Page 8 of 35
                                                                                                                       Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                Description           BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                            Party's Authority             Result of Meet & Confer
                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                            This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                              tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                            Security Practices; 
                                                                                                                                                                                                more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D064                       2/24/2017     PS‐206‐A 軟體安全實作辦法 v1.doc     DKC0006015   DKC0006017   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                             conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                               Procedures
                                                                                                                                                                                              exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                       matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                         803(6)

                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                            This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                              tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                            Security Practices; 
                                                                                                                                                                                                more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D065                       2/24/2017     PS‐207‐A 產品安全測試辦法 v1.doc     DKC0006018   DKC0006020   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                             conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                               Procedures
                                                                                                                                                                                              exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                       matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                         803(6)

                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                            This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                              tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                            Security Practices; 
                                                                                                                                                                                                more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D066                       2/24/2017     PS‐208‐A 軟體安全維運辦法 v1.doc     DKC0006021   DKC0006023   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                             conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                               Procedures
                                                                                                                                                                                              exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                       matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                         803(6)

                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                            This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                              tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                            Security Practices; 
                                                                                                                                                                                                more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D067                       2/24/2017    PS‐209‐A 軟體安全事件管理辦法 v1.doc    DKC0006024   DKC0006028   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                             conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                               Procedures
                                                                                                                                                                                              exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                       matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                         803(6)

                                                                                                                                                                                            This exhibit should be excluded because it does not have a  Relevant; Current sales/technology 
                                                                                                                                                                                              tendency to make a fact of consequence to this dispute  practices. Dkt No. 224/FTC suing for 
                                                                                                            Security Practices; 
                                                                                                                                                                                                more or less probable (F.R.E. 401):  Post‐complaint       current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D068                       2/24/2017   PS‐211‐A 軟體開發資安相關作業辦法 v1.doc   DKC0006029   DKC0006038   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                             conduct irrelevant;  This exhibit is hearsay not within any  No. 90 at 8; Dkt. No. 42 at 8; DLS            conduct).
                                                                                                               Procedures
                                                                                                                                                                                              exception to the extent it is offered for the truth of the     Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                                       matter asserted.  F.R.E. 801, 802, 803               Defenses, Dkt. No. 92 at 15‐16  

                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                            This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                              tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                            Security Practices; 
                                                                                                                                                                                                more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D069                       2/24/2017     PS‐210‐A 軟體安全更新辦法 v1.doc     DKC0006039   DKC0006042   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                             conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                               Procedures
                                                                                                                                                                                              exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                       matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                         803(6)

                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                            This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                              tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                            Security Practices; 
                                                                                                                                                                                                more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D070                       2/24/2017     PS‐212‐A 委外開發作業辦法_v1.doc     DKC0006043   DKC0006047   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                             conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                               Procedures
                                                                                                                                                                                              exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                       matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                         803(6)

                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                            This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                              tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                            Security Practices; 
                                                                                                                                                                                                more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D071                       2/24/2017     PS‐301‐A 資安威脅分析手冊 v1.doc     DKC0006048   DKC0006052   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                             conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                               Procedures
                                                                                                                                                                                              exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                       matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                         803(6)




                                                                                                                                   Page 7 of 34
                                                                   Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                            Document 246-2 Filed 12/20/18 Page 9 of 35
                                                                                                                      Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                Description          BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                            Party's Authority             Result of Meet & Confer
                                                                                                                                                                                                                                                         Relevant; Current sales/technology 
                                                                                                                                                                                           This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                             tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                           Security Practices; 
                                                         PS‐213‐A                                                                                                                              more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D072                       2/24/2017                                 DKC0006053   DKC0006057   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                   供應商源碼安全檢測作業辦法_V1.doc                                                                                                                     conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                              Procedures
                                                                                                                                                                                             exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                      matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                        803(6)

                                                                                                                                                                                                                                                         Relevant; Current sales/technology 
                                                                                                                                                                                           This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                             tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                           Security Practices; 
                                                                                                                                                                                               more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D073                       2/24/2017   PS‐302‐A 產品架構及設計檢視手冊 v1.doc   DKC0006058   DKC0006061   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                            conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                              Procedures
                                                                                                                                                                                             exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                      matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                        803(6)

                                                                                                                                                                                           This exhibit should be excluded because it does not have a  Relevant; Current sales/technology 
                                                                                                                                                                                             tendency to make a fact of consequence to this dispute  practices. Dkt No. 224/FTC suing for 
                                                                                                           Security Practices; 
                                                                                                                                                                                               more or less probable (F.R.E. 401):  Post‐complaint       current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D074                       2/24/2017     PS‐303‐A 通用程式編碼手冊 v1.doc    DKC0006062   DKC0006065   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                            conduct irrelevant;  This exhibit is hearsay not within any  No. 90 at 8; Dkt. No. 42 at 8; DLS            conduct).
                                                                                                              Procedures
                                                                                                                                                                                             exception to the extent it is offered for the truth of the     Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                                      matter asserted.  F.R.E. 801, 802, 803               Defenses, Dkt. No. 92 at 15‐16  

                                                                                                                                                                                                                                                         Relevant; Current sales/technology 
                                                                                                                                                                                           This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                             tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt. 
                                                                                                           Security Practices; 
                                                                                                                                                                                               more or less probable (F.R.E. 401):  Post‐complaint        No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D075                       2/24/2017     PS‐304‐A 產品安全測試手冊 v1.doc    DKC0006066   DKC0006069   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.
                                                                                                                                                                                            conduct irrelevant;  This exhibit is hearsay not within any     Fourth, Fifth, and Fourteenth             conduct).
                                                                                                              Procedures
                                                                                                                                                                                             exception to the extent it is offered for the truth of the    Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                      matter asserted.  F.R.E. 801, 802, 803               Business Record Exception FRE 
                                                                                                                                                                                                                                                                        803(6)
                                                                                                                                                                                           This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                       Relevant; Current sales/technology 
                                                                                                                                                                                            tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                       practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                               more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                           Security Practices;                                                                                                                         current and ongoing practices.  Dkt. 
                                                                                                                                                                Relevance; Foundation;       conduct irrelevant; Sponsoring witness cannot provide                                           Subject to FTC MIL 2 (DKC 
DLS        D076                       2/24/2017      PS‐401‐A 供應商安全評估v1.xlsx    DKC0006070   DKC0006070   BSIMM Policies and          Tsai; Hung                                                                                                        No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                       Hearsay.             foundation for the admissibility of the exhibit. FRE 602,                                                conduct).
                                                                                                              Procedures                                                                                                                                  Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                            901;  This exhibit is hearsay not within any exception to 
                                                                                                                                                                                                                                                         Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                the extent it is offered for the truth of the matter 
                                                                                                                                                                                                                                                             Business Records 803(6)  
                                                                                                                                                                                                          asserted.  F.R.E. 801, 802, 803
                                                                                                                                                                                           This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                       Relevant; Current sales/technology 
                                                                                                                                                                                            tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                       practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                               more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                           Security Practices;                                                                                                                         current and ongoing practices.  Dkt. 
                                                                                                                                                                Relevance; Foundation;       conduct irrelevant; Sponsoring witness cannot provide                                           Subject to FTC MIL 2 (DKC 
DLS        D077                       2/24/2017     PS‐402‐A 軟體安全風險評估 v1.xlsx   DKC0006071   DKC0006071   BSIMM Policies and          Tsai; Hung                                                                                                        No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                       Hearsay.             foundation for the admissibility of the exhibit. FRE 602,                                                conduct).
                                                                                                              Procedures                                                                                                                                  Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                            901;  This exhibit is hearsay not within any exception to 
                                                                                                                                                                                                                                                         Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                the extent it is offered for the truth of the matter 
                                                                                                                                                                                                                                                             Business Records 803(6)  
                                                                                                                                                                                                          asserted.  F.R.E. 801, 802, 803

                                                                                                                                                                                           This exhibit should be excluded because it does not have a 
                                                                                                                                                                                             tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                 more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                           conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                           that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                                admissible without certified translation. Heary Bros. 
                                                                                                                                                                                                                                                          practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                            Lightning Protection Co. v. Lightning Protection Institute, 
                                                                                                                                                                                                                                                          current and ongoing practices.  Dkt. 
                                                                                                           Security Practices;                                                                 287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte 
                                                     PS‐403‐A 安全合規及功能列表                                                                                         Relevance; Translation;                                                                    No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D078                       2/7/2017                                  DKC0006073   DKC0006073   BSIMM Policies and          Tsai; Hung                                              striking exhibits because “[t]hey are not in English, and 
                                                        v1.0_111116_WSBU.xlsx                                                                                          Hearsay.                                                                              Fourth, Fifth, and Fourteenth             conduct).
                                                                                                              Procedures                                                                   [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                                                                            Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                                                                          Translation ‐ Subject to FTC MIL #3.  
                                                                                                                                                                                             foreign language documents unaccompanied by English 
                                                                                                                                                                                                                                                             Business Records FRE 803(6)  
                                                                                                                                                                                            translations is error and in ordinary circumstances would 
                                                                                                                                                                                            bar those documents from consideration by the court");  
                                                                                                                                                                                               This exhibit is hearsay not within any exception to the 
                                                                                                                                                                                             extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                                                 F.R.E. 801, 802, 803.




                                                                                                                                  Page 8 of 34
                                                                  Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                         Document 246-2 Filed 12/20/18 Page 10 of 35
                                                                                                                           Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                 Description              BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                            Party's Authority             Result of Meet & Confer

                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                  tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                      more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                                                                               Relevant; Current sales/technology 
                                                                                                                                                                                                     admissible without certified translation. Heary Bros. 
                                                                                                                                                                                                                                                               practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                 Lightning Protection Co. v. Lightning Protection Institute, 
                                                                                                                                                                                                                                                               current and ongoing practices.  Dkt. 
                                                                                                                Security Practices;                                                                 287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte 
                                                  PS‐403‐A 安全合規及功能列表 v1.0_122216                                                                                     Relevance; Translation;                                                                    No. 90 at 8; Dkt. No. 42 at 8; DLS  Subject to FTC MIL 2 (DKC 
DLS        D079                       3/8/2017                                       DKC0006074   DKC0006074   BSIMM Policies and          Tsai; Hung                                              striking exhibits because “[t]hey are not in English, and 
                                                            (APP安全功能表).xlsx                                                                                                 Hearsay.                                                                              Fourth, Fifth, and Fourteenth             conduct).
                                                                                                                   Procedures                                                                   [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                                                                                 Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                     519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                                                                               Translation ‐ Subject to FTC MIL #3.  
                                                                                                                                                                                                  foreign language documents unaccompanied by English 
                                                                                                                                                                                                                                                                   Business Records FRE 803(6) 
                                                                                                                                                                                                 translations is error and in ordinary circumstances would 
                                                                                                                                                                                                 bar those documents from consideration by the court");  
                                                                                                                                                                                                    This exhibit is hearsay not within any exception to the 
                                                                                                                                                                                                  extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                                                      F.R.E. 801, 802, 803.


                                                                                                                                                                                                                                                              Relevant; Current sales/technology 
                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                              practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                  tendency to make a fact of consequence to this dispute 
                                                                                                                Security Practices;                                                                                                                           current and ongoing practices.  Dkt. 
                                                                                                                                                                                                    more or less probable (F.R.E. 401):  Post‐complaint                                             Subject to FTC MIL 2 (DKC 
DLS        D080                       2/24/2017       PS‐404‐A 法規遵循清單 v1.docx        DKC0006075   DKC0006076   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.                                                                     No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                 conduct irrelevant;  This exhibit is hearsay not within any                                                conduct).
                                                                                                                   Procedures                                                                                                                                    Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                                  exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                                Defenses, Dkt. No. 92 at 15‐16. 
                                                                                                                                                                                                           matter asserted.  F.R.E. 801, 802, 803.
                                                                                                                                                                                                                                                                 Business Records FRE 803(6)  

                                                                                                                                                                                                                                                              Relevant; Current sales/technology 
                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                              practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                  tendency to make a fact of consequence to this dispute 
                                                                                                                Security Practices;                                                                                                                           current and ongoing practices.  Dkt. 
                                                                                                                                                                                                    more or less probable (F.R.E. 401):  Post‐complaint                                             Subject to FTC MIL 2 (DKC 
DLS        D081                       2/24/2017       PS‐405‐A 攻擊手法列表 v1.xlsx        DKC0006077   DKC0006077   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.                                                                     No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                 conduct irrelevant;  This exhibit is hearsay not within any                                                conduct).
                                                                                                                   Procedures                                                                                                                                    Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                                  exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                                Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                           matter asserted.  F.R.E. 801, 802, 803.
                                                                                                                                                                                                                                                                  Business Record FRE 803(6)  

                                                                                                                                                                                                                                                              Relevant; Current sales/technology 
                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                              practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                  tendency to make a fact of consequence to this dispute 
                                                                                                                Security Practices;                                                                                                                           current and ongoing practices.  Dkt. 
                                                                                                                                                                                                    more or less probable (F.R.E. 401):  Post‐complaint                                             Subject to FTC MIL 2 (DKC 
DLS        D082                       2/24/2017      PS‐407‐A 弱點風險評估表 v1.xlsx        DKC0006078   DKC0006078   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.                                                                     No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                 conduct irrelevant;  This exhibit is hearsay not within any                                                conduct).
                                                                                                                   Procedures                                                                                                                                    Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                                  exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                                Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                           matter asserted.  F.R.E. 801, 802, 803.
                                                                                                                                                                                                                                                                  Business Record FRE 803(6)  

                                                                                                                                                                                                                                                              Relevant; Current sales/technology 
                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                              practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                  tendency to make a fact of consequence to this dispute 
                                                                                                                Security Practices;                                                                                                                           current and ongoing practices.  Dkt. 
                                                                                                                                                                                                    more or less probable (F.R.E. 401):  Post‐complaint                                             Subject to FTC MIL 2 (DKC 
DLS        D083                       2/24/2017    PS‐406‐A 安全威脅分析表(APP) v1.xlsx     DKC0006080   DKC0006080   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.                                                                     No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                 conduct irrelevant;  This exhibit is hearsay not within any                                                conduct).
                                                                                                                   Procedures                                                                                                                                    Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                                  exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                                Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                           matter asserted.  F.R.E. 801, 802, 803.
                                                                                                                                                                                                                                                                  Business Record FRE 803(6)  
                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                            Relevant; Current sales/technology 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                            practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                    more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                Security Practices;                                  Relevance; Foundation                                                                  current and ongoing practices.  Dkt. 
                                                                                                                                                                                                  conduct irrelevant; Sponsoring witness cannot provide                                           Subject to FTC MIL 2 (DKC 
DLS        D084                       2/24/2017   PS‐406‐A 安全威脅分析表(Device) v1.xlsx   DKC0006082   DKC0006082   BSIMM Policies and          Tsai; Hung                (sponsor lacks personal                                                                 No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                 foundation for the admissibility of the exhibit. FRE 602,                                                conduct).
                                                                                                                   Procedures                                         knowledge); Hearsay.                                                                     Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                                 901;  This exhibit is hearsay not within any exception to 
                                                                                                                                                                                                                                                              Defenses, Dkt. No. 92 at 15‐16. 
                                                                                                                                                                                                     the extent it is offered for the truth of the matter 
                                                                                                                                                                                                                                                               Business Records FRE 803(6)  
                                                                                                                                                                                                               asserted.  F.R.E. 801, 802, 803.
                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                            Relevant; Current sales/technology 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                            practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                    more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                Security Practices;                                  Relevance; Foundation                                                                  current and ongoing practices.  Dkt. 
                                                                                                                                                                                                  conduct irrelevant; Sponsoring witness cannot provide                                           Subject to FTC MIL 2 (DKC 
DLS        D085                       2/24/2017   PS‐408‐A 軟體安全開發流程檢核表 v1.xlsx       DKC0006084   DKC0006084   BSIMM Policies and          Tsai; Hung                (sponsor lacks personal                                                                 No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                 foundation for the admissibility of the exhibit. FRE 602,                                                conduct).
                                                                                                                   Procedures                                         knowledge); Hearsay.                                                                     Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                                 901;  This exhibit is hearsay not within any exception to 
                                                                                                                                                                                                                                                              Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                     the extent it is offered for the truth of the matter 
                                                                                                                                                                                                                                                                Business Record FRE 803(6)  
                                                                                                                                                                                                               asserted.  F.R.E. 801, 802, 803.
                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                            Relevant; Current sales/technology 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                            practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                    more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                Security Practices;                                  Relevance; Foundation                                                                  current and ongoing practices.  Dkt. 
                                                                                                                                                                                                  conduct irrelevant; Sponsoring witness cannot provide                                           Subject to FTC MIL 2 (DKC 
DLS        D086                       2/24/2017       PS‐409‐A 安全需求追溯表 v1.xls        DKC0006085   DKC0006085   BSIMM Policies and          Tsai; Hung                (sponsor lacks personal                                                                 No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                 foundation for the admissibility of the exhibit. FRE 602,                                                conduct).
                                                                                                                   Procedures                                         knowledge); Hearsay.                                                                     Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                                 901;  This exhibit is hearsay not within any exception to 
                                                                                                                                                                                                                                                              Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                     the extent it is offered for the truth of the matter 
                                                                                                                                                                                                                                                                Business Record FRE 803(6)  
                                                                                                                                                                                                               asserted.  F.R.E. 801, 802, 803.




                                                                                                                                       Page 9 of 34
                                                                 Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                        Document 246-2 Filed 12/20/18 Page 11 of 35
                                                                                                                        Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                Description            BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                   Opposing Party's Authority                            Party's Authority             Result of Meet & Confer
                                                                                                                                                                                              This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                   more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                 conduct irrelevant; Sponsoring witness cannot provide 
                                                                                                                                                                                                foundation for the admissibility of the exhibit. FRE 602, 
                                                                                                                                                                                                901;  This exhibit is hearsay not within any exception to  Relevant; Current sales/technology 
                                                                                                                                                                                                     the extent it is offered for the truth of the matter   practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                 asserted.  F.R.E. 801, 802, 803; Exhibit contains foreign  current and ongoing practices.  Dkt. 
                                                                                                                                                                   Relevance; Foundation 
                                                                                                             Security Practices;                                                                  language text that has not been translated. Foreign‐       No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                   (sponsor lacks personal                                                                                                        Subject to FTC MIL 2 (DKC 
DLS        D087                       2/24/2017    PS‐410‐A 更新開發流程檢視表v1.docx      DKC0006086   DKC0006087   BSIMM Policies and          Tsai; Hung                                                    language text is not admissible without certified         Fourth, Fifth, and Fourteenth 
                                                                                                                                                                  knowledge), Translation;                                                                                                                conduct).
                                                                                                                Procedures                                                                          translation. Heary Bros. Lightning Protection Co. v.      Defenses, Dkt. No. 92 at 15‐16 .  
                                                                                                                                                                          Hearsay.
                                                                                                                                                                                               Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074  Translation ‐ Pending FTC Motion in 
                                                                                                                                                                                                   (D. Ariz. 2003) (sua sponte striking exhibits because      Limine #3.  Business Record FRE 
                                                                                                                                                                                                  “[t]hey are not in English, and [p]laintiffs provide no                   803(6) 
                                                                                                                                                                                                translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                              documents unaccompanied by English translations is error 
                                                                                                                                                                                              and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                              from consideration by the court").

                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                              This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                          practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                               tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                          current and ongoing practices.  Dkt. 
                                                                                                                                                                                                  more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                             Security Practices;                                  Relevance; Foundation                                                                    No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                conduct irrelevant; Sponsoring witness cannot provide                                           Subject to FTC MIL 2 (DKC 
DLS        D088                       2/24/2017      PS‐411‐A 存取權限審查表v1.docx      DKC0006088   DKC0006090   BSIMM Policies and          Tsai; Hung                (sponsor lacks personal                                                                     Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                               foundation for the admissibility of the exhibit. FRE 602,                                                conduct).
                                                                                                                Procedures                                         knowledge); Hearsay.                                                                     Defenses, Dkt. No. 92 at 15‐16 .  
                                                                                                                                                                                               901;  This exhibit is hearsay not within any exception to 
                                                                                                                                                                                                                                                          Translation ‐ Pending FTC Motion in 
                                                                                                                                                                                                   the extent it is offered for the truth of the matter 
                                                                                                                                                                                                                                                            Limine #3.  Business Record FRE 
                                                                                                                                                                                                             asserted.  F.R.E. 801, 802, 803.
                                                                                                                                                                                                                                                                          803(6) 

                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                                                                            tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                               more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                             conduct irrelevant; Sponsoring witness cannot provide 
                                                                                                                                                                                            foundation for the admissibility of the exhibit. FRE 602, 
                                                                                                                                                                                            901;  This exhibit is hearsay not within any exception to  Relevant; Current sales/technology 
                                                                                                                                                                                                the extent it is offered for the truth of the matter    practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                             asserted.  F.R.E. 801, 802, 803; Exhibit contains foreign  current and ongoing practices.  Dkt. 
                                                                                                             Security Practices;                               Relevance; Translation;        language text that has not been translated. Foreign‐       No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                                                                                                              Subject to FTC MIL 2 (DKC 
DLS        D089                       3/7/2017    SF‐I00700‐02A_會議記錄‐發行審查範本.doc   DKC0006091   DKC0006092   BSIMM Policies and          Tsai; Hung            Foundation (sponsor lacks          language text is not admissible without certified          Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                                                                                                                                      conduct).
                                                                                                                Procedures                                  personal knowledge); Hearsay.      translation. Heary Bros. Lightning Protection Co. v.       Defenses, Dkt. No. 92 at 15‐16 .  
                                                                                                                                                                                           Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074  Translation ‐ Pending FTC Motion in 
                                                                                                                                                                                              (D. Ariz. 2003) (sua sponte striking exhibits because       Limine #3.  Business Record FRE 
                                                                                                                                                                                              “[t]hey are not in English, and [p]laintiffs provide no                   803(6) 
                                                                                                                                                                                            translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                 Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                          documents unaccompanied by English translations is error 
                                                                                                                                                                                          and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                         from consideration by the court").

                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                                                                            tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                               more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                             conduct irrelevant; Sponsoring witness cannot provide 
                                                                                                                                                                                            foundation for the admissibility of the exhibit. FRE 602, 
                                                                                                                                                                                            901;  This exhibit is hearsay not within any exception to  Relevant; Current sales/technology 
                                                                                                                                                                                                 the extent it is offered for the truth of the matter   practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                             asserted.  F.R.E. 801, 802, 803; Exhibit contains foreign  current and ongoing practices.  Dkt. 
                                                                                                             Security Practices;                               Relevance; Translation;        language text that has not been translated. Foreign‐       No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                                                                                                              Subject to FTC MIL 2 (DKC 
DLS        D090                       3/7/2017    SF‐I00700‐02A_會議記錄‐開案審查範本.doc   DKC0006093   DKC0006094   BSIMM Policies and          Tsai; Hung            Foundation (sponsor lacks           language text is not admissible without certified         Fourth, Fifth, and Fourteenth 
                                                                                                                                                                                                                                                                                                      conduct).
                                                                                                                Procedures                                  personal knowledge); Hearsay.       translation. Heary Bros. Lightning Protection Co. v.      Defenses, Dkt. No. 92 at 15‐16 .  
                                                                                                                                                                                           Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074  Translation ‐ Pending FTC Motion in 
                                                                                                                                                                                               (D. Ariz. 2003) (sua sponte striking exhibits because      Limine #3.  Business Record FRE 
                                                                                                                                                                                              “[t]hey are not in English, and [p]laintiffs provide no                   803(6) 
                                                                                                                                                                                            translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                  Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                          documents unaccompanied by English translations is error 
                                                                                                                                                                                          and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                          from consideration by the court").




                                                                                                                                    Page 10 of 34
                                                                 Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                        Document 246-2 Filed 12/20/18 Page 12 of 35
                                                                                                                      Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date               Description         BegBates      EndBates      Purpose at Trial       Sponsoring Witness           Opposing Party Objections                   Opposing Party's Authority                                Party's Authority             Result of Meet & Confer
                                                                                                                                                                                        This exhibit should be excluded because it does not have a 
                                                                                                                                                                                          tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                             more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                           conduct irrelevant; Sponsoring witness cannot provide 
                                                                                                                                                                                          foundation for the admissibility of the exhibit. FRE 602, 
                                                                                                                                                                                          901;  This exhibit is hearsay not within any exception to  Relevant; Current sales/technology 
                                                                                                                                                                                               the extent it is offered for the truth of the matter   practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                           asserted.  F.R.E. 801, 802, 803; Exhibit contains foreign  current and ongoing practices.  Dkt. 
                                                                                                           Security Practices;                               Relevance; Translation;        language text that has not been translated. Foreign‐       No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                      SF‐I00700‐02A_會議記錄‐                                                                                                                                                                                                                   Subject to FTC MIL 2 (DKC 
DLS        D091                        3/7/2017                               DKC0006095    DKC0006096    BSIMM Policies and          Tsai; Hung            Foundation (sponsor lacks           language text is not admissible without certified         Fourth, Fifth, and Fourteenth 
                                                    開發審查範本(自行開發適用).doc                                                                                                                                                                                                                              conduct).
                                                                                                              Procedures                                  personal knowledge); Hearsay.       translation. Heary Bros. Lightning Protection Co. v.      Defenses, Dkt. No. 92 at 15‐16 .  
                                                                                                                                                                                         Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074  Translation ‐ Pending FTC Motion in 
                                                                                                                                                                                             (D. Ariz. 2003) (sua sponte striking exhibits because      Limine #3.  Business Record FRE 
                                                                                                                                                                                            “[t]hey are not in English, and [p]laintiffs provide no                   803(6) 
                                                                                                                                                                                          translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                        documents unaccompanied by English translations is error 
                                                                                                                                                                                        and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                        from consideration by the court").

                                                                                                                                                                                                                                                         Relevant; Current sales/technology 
                                                                                                                                                                                           This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                         practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                             tendency to make a fact of consequence to this dispute 
                                                                                                           Security Practices;                                                                                                                           current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                               more or less probable (F.R.E. 401):  Post‐complaint 
DLS        D092                        2/8/2017    供應商源碼安全檢測作業辦法_V1.doc       DKC0006097    DKC0006101    BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.                                                                     No. 90 at 8; Dkt. No. 42 at 8; DLS     conduct) & FTC MIL 3 
                                                                                                                                                                                            conduct irrelevant;  This exhibit is hearsay not within any 
                                                                                                              Procedures                                                                                                                                    Fourth, Fifth, and Fourteenth            (translation).
                                                                                                                                                                                             exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                           Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                                      matter asserted.  F.R.E. 801, 802, 803.
                                                                                                                                                                                                                                                             Business Record FRE 803(6)  

                                                                                                                                                                                           This exhibit should be excluded because it does not have a  Relevant; Current sales/technology 
                                                                                                           Security Practices; 
                                                                                                                                                                                            tendency to make a fact of consequence to this dispute  practices. Dkt No. 224/FTC suing for 
                                                                                                                Training 
                                                                                                                                                                                           more or less probable (F.R.E. 401):  Advertising document  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
                                                                                                            Documents and 
DLS        D095                        4/8/2014      III資策會測試方法說明.pptx        DKC1821959    DKC1821967                            Tsai; Hung; Brown               Relevance; Hearsay           for III/Onward, irrelevant to whether DLS deceived       No. 90 at 8; Dkt. No. 42 at 8; DLS    conduct) & FTC MIL 3 
                                                                                                             Power Point; 
                                                                                                                                                                                                consumers;  This exhibit is hearsay not within any        Fourth, Fifth, and Fourteenth           (translation).
                                                                                                          Improvements/Sec
                                                                                                                                                                                            exception to the extent it is offered for the truth of the   Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                            urity Is Priority
                                                                                                                                                                                                       matter asserted.  F.R.E. 801, 802, 803.            Business Record FRE 803(6)  


                                                                                                                                                                                              This exhibit is hearsay not within any exception to the 
                                                                                                                                                                                            extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                            F.R.E. 801, 802, 803; Sponsoring witness cannot provide 
                                                                                                                                                                                            foundation for the admissibility of the exhibit. FRE 602,       Relevant; Current sales/technology 
                                                                                                                                                                                            901; Exhibit contains foreign language text that has not        practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                            been translated. Foreign‐language text is not admissible        current and ongoing practices.  Dkt. 
                                                                                                                                                                                               without certified translation. Heary Bros. Lightning          No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                 Hearsay; Foundation;                                                                                                             Subject to MIL 1 and MIL 3; 
DLS        D096                       3/10/2015         Test Plan Item.xlsx   DKC1821977    DKC1821977    Test Reports; D‐Lab         Tsai; Hung                                              Protection Co. v. Lightning Protection Institute, 287 F.          Fourth, Fifth, and Fourteenth 
                                                                                                                                                                     Translation.                                                                                                                       and relevance.
                                                                                                                                                                                            Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte striking          Defenses, Dkt. No. 92 at 15‐16 .  
                                                                                                                                                                                           exhibits because “[t]hey are not in English, and [p]laintiffs    Translation ‐ Pending FTC Motion in 
                                                                                                                                                                                            provide no translation”); United States v. Diaz, 519 F.3d         Limine #3.  Business Record FRE 
                                                                                                                                                                                                56, 64 (1st Cir. 2008) (“[t]he submission of foreign                        803(6) 
                                                                                                                                                                                                 language documents unaccompanied by English 
                                                                                                                                                                                           translations is error and in ordinary circumstances would 
                                                                                                                                                                                            bar those documents from consideration by the court").

                                                                                                                                                                                               This exhibit is hearsay not within any exception to the 
                                                                                                                                                                                             extent it is offered for the truth of the matter asserted.  
                                                                                                          DLS Statements Re                                                                                                                               Relevant; Relief sought; DLS Fourth, 
                                                                                                                                                                                               F.R.E. 801, 802, 803; This exhibit should be excluded 
                                                                                                           Products; Product                                                                                                                                Fifth, Fourteenth, and Fifteenth 
DLS        D133                       12/19/2014         DKS00036752.tif      DKS00036752   DKS00036752                              Brown; Tsai                 Hearsay; Foundation.         because it does not have a tendency to make a fact of                                                    Dispute remains.
                                                                                                          Packaging/Disclaim                                                                                                                                Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                           consequence to this dispute more or less probable (F.R.E. 
                                                                                                                  er                                                                                                                                          Business Record FRE 803(6)
                                                                                                                                                                                             401):  Screenshot is irrelevant to whether DLS deceived 
                                                                                                                                                                                                                     consumers.
                                                                                                                                                                                           This exhibit should be excluded because it does not have a 
                                                                                                                                                                                             tendency to make a fact of consequence to this dispute 
                                                                                                          DLS Statements Re                                                                                                                               Relevant; Relief sought; DLS Fourth, 
                                                                                                                                                                                               more or less probable (F.R.E. 401):  Other packaging 
                                                                                                           Products; Product                                                                                                                                Fifth, Fourteenth, and Fifteenth 
DLS        D134                       12/19/2014         DKS00036753.tif      DKS00036753   DKS00036753                              Brown; Tsai                 Hearsay; Foundation.           irrelevant to whether DLS deceived consumers; This                                                     Dispute remains.
                                                                                                          Packaging/Disclaim                                                                                                                                Defenses, Dkt. No. 92 at 15‐16.  
                                                                                                                                                                                           exhibit is hearsay not within any exception to the extent it 
                                                                                                                  er                                                                                                                                          Business Record FRE 803(6)
                                                                                                                                                                                           is offered for the truth of the matter asserted.  F.R.E. 801, 
                                                                                                                                                                                                                  802, 803 asserted.




                                                                                                                                  Page 11 of 34
                                                                  Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                         Document 246-2 Filed 12/20/18 Page 13 of 35
                                                                                                                        Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                Description              BegBates     EndBates    Purpose at Trial     Sponsoring Witness            Opposing Party Objections                   Opposing Party's Authority                             Party's Authority              Result of Meet & Confer

                                                                                                                                                                                             This exhibit should be excluded because it does not have a 
                                                                                                                                                                                               tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                   more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                             conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                             that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                  admissible without certified translation. Heary Bros.       Relevant; DLS Fourth, Fifth, and 
                                                                                                                                                                                                                                                                                                Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                              Lightning Protection Co. v. Lightning Protection Institute,  Fourteenth Defenses, Dkt. No. 92 at 
DLS        D166                                          2017檢測合約.pdf               DKC0006103   DKC0006139    DKC Contracts            Tsai; Hung                 Relevance; Translation                                                                                                         conduct) & FTC MIL 3 
                                                                                                                                                                                                 287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte  15‐16.  Translation ‐ Subject to FTC 
                                                                                                                                                                                                                                                                                                      (translation).
                                                                                                                                                                                                striking exhibits because “[t]hey are not in English, and                MIL #3  
                                                                                                                                                                                              [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                  519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                               foreign language documents unaccompanied by English 
                                                                                                                                                                                              translations is error and in ordinary circumstances would 
                                                                                                                                                                                               bar those documents from consideration by the court").


                                                                                                                                                                                             This exhibit should be excluded because it does not have a 
                                                                                                                                                                                               tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                   more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                             conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                             that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                  admissible without certified translation. Heary Bros.      Relevant; DLS Fourth, Fifth, and 
                                                                                                                                                                                                                                                                                                Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                              Lightning Protection Co. v. Lightning Protection Institute,  Fourteenth Defenses, Dkt. No. 92 at 
DLS        D167                                    checkmarx用印完成影本.pdf              DKC0006174   DKC0006182    DKC Contracts            Tsai; Hung                 Relevance; Translation                                                                                                         conduct) & FTC MIL 3 
                                                                                                                                                                                                 287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte  15‐16.  Translation ‐ Subject to FTC 
                                                                                                                                                                                                                                                                                                      (translation).
                                                                                                                                                                                                striking exhibits because “[t]hey are not in English, and                MIL #3  
                                                                                                                                                                                             [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                  519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                               foreign language documents unaccompanied by English 
                                                                                                                                                                                              translations is error and in ordinary circumstances would 
                                                                                                                                                                                              bar those documents from consideration by the court").


                                                                                                                                                                                             This exhibit should be excluded because it does not have a 
                                                                                                                                                                                               tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                   more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                             conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                             that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                  admissible without certified translation. Heary Bros.       Relevant; DLS Fourth, Fifth, and 
                                                                                                                                                                                                                                                                                                Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                              Lightning Protection Co. v. Lightning Protection Institute,  Fourteenth Defenses, Dkt. No. 92 at 
DLS        D168                                   2017安華BSIMM外稽合約copy.pdf           DKC0006199   DKC0006217    DKC Contracts            Tsai; Hung                 Relevance; Translation                                                                                                         conduct) & FTC MIL 3 
                                                                                                                                                                                                 287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte  15‐16.  Translation ‐ Subject to FTC 
                                                                                                                                                                                                                                                                                                      (translation).
                                                                                                                                                                                                striking exhibits because “[t]hey are not in English, and                MIL #3  
                                                                                                                                                                                             [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                  519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                               foreign language documents unaccompanied by English 
                                                                                                                                                                                              translations is error and in ordinary circumstances would 
                                                                                                                                                                                              bar those documents from consideration by the court").


                                                                                                                                                                                             This exhibit should be excluded because it does not have a 
                                                                                                                                                                                               tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                   more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                             conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                             that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                  admissible without certified translation. Heary Bros.      Relevant; DLS Fourth, Fifth, and 
                                                                                                                                                                                                                                                                                                Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                              Lightning Protection Co. v. Lightning Protection Institute,  Fourteenth Defenses, Dkt. No. 92 at 
DLS        D169                                   Checkmarx3年維護合約掃描.pdf             DKC0006218   DKC0006225    DKC Contracts            Tsai; Hung                 Relevance; Translation                                                                                                         conduct) & FTC MIL 3 
                                                                                                                                                                                                 287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte  15‐16.  Translation ‐ Subject to FTC 
                                                                                                                                                                                                                                                                                                      (translation).
                                                                                                                                                                                                striking exhibits because “[t]hey are not in English, and                MIL #3  
                                                                                                                                                                                             [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                  519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                               foreign language documents unaccompanied by English 
                                                                                                                                                                                              translations is error and in ordinary circumstances would 
                                                                                                                                                                                              bar those documents from consideration by the court").


                                                                                                                                                                                               Exhibit contains foreign language text that has not been 
                                                                                                                                                                                             translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                              certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                                v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                              1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                               Test Reports; D‐                                                                                                                                                                      Subject to FTC MIL 3 
DLS        D170                       4/17/2017     RE Security test (119 KB).msg   DKC0244011   DKC0244012                             Tsai; Hung                      Translation              “[t]hey are not in English, and [p]laintiffs provide no   Translation ‐ Subject to FTC MIL #3  
                                                                                                                     Lab                                                                                                                                                                                (translation).
                                                                                                                                                                                               translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                   Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                             documents unaccompanied by English translations is error 
                                                                                                                                                                                             and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                           from consideration by the court").




                                                                                                                                   Page 12 of 34
                                                                 Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                        Document 246-2 Filed 12/20/18 Page 14 of 35
                                                                                                                     Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                Description          BegBates     EndBates     Purpose at Trial      Sponsoring Witness           Opposing Party Objections                   Opposing Party's Authority                             Party's Authority              Result of Meet & Confer
                                                                                                             Response to 
                                                                                                             Vulnerability 
                                                                                                                                                                                          This exhibit should be excluded because it does not have a  Relevant; Current sales/technology 
                                                                                                           Report; Security 
                                                                                                                                                                                           tendency to make a fact of consequence to this dispute  practices. Dkt No. 224/FTC suing for 
                                                                                                          Practices; Training                                                                                                                                                               Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                              more or less probable (F.R.E. 401):  Post‐complaint     current and ongoing practices.  Dkt. 
DLS        D173                       12/5/2014            image002.jpg         DKC0479877   DKC0479877    Documents and             Tsai; Hung                      Relevance                                                                                                                conduct) & FTC MIL 3 
                                                                                                                                                                                            conduct irrelevant; Sponsoring witness cannot provide      No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                             Power Point;                                                                                                                                                                         (translation).
                                                                                                                                                                                           foundation for the admissibility of the exhibit. FRE 602,      Fourth, Fifth and Fourteenth 
                                                                                                           Emails Showing 
                                                                                                                                                                                                                      901.                              Defenses, Dkt. No. 92 at 15‐16  
                                                                                                               Timing of 
                                                                                                              Fix/Testing

                                                                                                                                                                                            Exhibit contains foreign language text that has not been 
                                                                                                                                                                                          translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                           certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                             v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                           1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                              Attachment                                                                                                                                                                                                                          Subject to FTC MIL 3 
DLS        D180                                                                 DKC1825541   DKC1825574     DKC Contracts            Tsai; Hung                      Translation              “[t]hey are not in English, and [p]laintiffs provide no   Translation ‐ Subject to FTC MIL #3  
                                                   Part1（2013－資安檢測服務契約）.pdf                                                                                                                                                                                                                          (translation).
                                                                                                                                                                                            translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                          documents unaccompanied by English translations is error 
                                                                                                                                                                                          and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                        from consideration by the court").

                                                                                                                                                                                            Exhibit contains foreign language text that has not been 
                                                                                                                                                                                          translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                           certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                             v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                           1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                              Attachment                                                                                                                                                                                                                          Subject to FTC MIL 3 
DLS        D181                                                                 DKC1825575   DKC1825622     DKC Contracts            Tsai; Hung                      Translation              “[t]hey are not in English, and [p]laintiffs provide no   Translation ‐ Subject to FTC MIL #3  
                                                   Part2（2013－資安檢測服務契約）.pdf                                                                                                                                                                                                                          (translation).
                                                                                                                                                                                            translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                          documents unaccompanied by English translations is error 
                                                                                                                                                                                          and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                        from consideration by the court").

                                                                                                                                                                                            Exhibit contains foreign language text that has not been 
                                                                                                                                                                                          translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                           certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                             v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                           1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                  Attachment（2012－設備資安檢測服務執行                                                                                                                                                                                                                      Subject to FTC MIL 3 
DLS        D182                                                                 DKC1825623   DKC1825659     DKC Contracts            Tsai; Hung                      Translation              “[t]hey are not in English, and [p]laintiffs provide no   Translation ‐ Subject to FTC MIL #3  
                                                                報告）.pdf                                                                                                                                                                                                                              (translation).
                                                                                                                                                                                            translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                          documents unaccompanied by English translations is error 
                                                                                                                                                                                          and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                        from consideration by the court").

                                                                                                                                                                                            Exhibit contains foreign language text that has not been 
                                                                                                                                                                                          translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                           certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                             v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                           1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                  Attachment（2012－設備資安檢測服務執行                                                                                                                                                                                                                      Subject to FTC MIL 3 
DLS        D183                                                                 DKC1825660   DKC1825704     DKC Contracts            Tsai; Hung                      Translation              “[t]hey are not in English, and [p]laintiffs provide no   Translation ‐ Subject to FTC MIL #3  
                                                               計畫書）.pdf                                                                                                                                                                                                                              (translation).
                                                                                                                                                                                            translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                          documents unaccompanied by English translations is error 
                                                                                                                                                                                          and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                        from consideration by the court").

                                                                                                                                                                                            Exhibit contains foreign language text that has not been 
                                                                                                                                                                                          translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                           certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                             v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                           1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                  Attachment（2015－資安檢測服務契約）.p                                                                                                                                                                                                                     Subject to FTC MIL 3 
DLS        D184                                                                 DKC1825705   DKC1825736     DKC Contracts            Tsai; Hung                      Translation              “[t]hey are not in English, and [p]laintiffs provide no   Translation ‐ Subject to FTC MIL #3  
                                                                  df                                                                                                                                                                                                                                 (translation).
                                                                                                                                                                                            translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                          documents unaccompanied by English translations is error 
                                                                                                                                                                                          and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                        from consideration by the court").




                                                                                                                                 Page 13 of 34
                                                                   Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                          Document 246-2 Filed 12/20/18 Page 15 of 35
                                                                                                                           Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                  Description              BegBates     EndBates     Purpose at Trial     Sponsoring Witness            Opposing Party Objections                   Opposing Party's Authority                               Party's Authority              Result of Meet & Confer
                                                                                                                                                                                                  Exhibit contains foreign language text that has not been 
                                                                                                                                                                                                translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                                 certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                                   v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                                 1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                  Attachment（2014－資安檢測服務執行計畫                                                                                                                                                                                                                              Subject to FTC MIL 3 
DLS        D185                                                                       DKC1825737   DKC1825799     DKC Contracts            Tsai; Hung                      Translation              “[t]hey are not in English, and [p]laintiffs provide no   Translation ‐ Subject to FTC MIL #3  
                                                                 書）.pdf                                                                                                                                                                                                                                      (translation).
                                                                                                                                                                                                  translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                documents unaccompanied by English translations is error 
                                                                                                                                                                                                and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                              from consideration by the court").

                                                                                                                                                                                                  Exhibit contains foreign language text that has not been 
                                                                                                                                                                                                translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                                 certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                                   v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                                 1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                  Attachment（2016－資安檢測服務契約）.p                                                                                                                                                                                                                             Subject to FTC MIL 3 
DLS        D186                                                                       DKC1825800   DKC1825831     DKC Contracts            Tsai; Hung                      Translation              “[t]hey are not in English, and [p]laintiffs provide no   Translation ‐ Subject to FTC MIL #3  
                                                                  df                                                                                                                                                                                                                                         (translation).
                                                                                                                                                                                                  translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                documents unaccompanied by English translations is error 
                                                                                                                                                                                                and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                              from consideration by the court").

                                                                                                                                                                                                  Exhibit contains foreign language text that has not been 
                                                                                                                                                                                                translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                                 certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                                   v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                                 1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                                                                                                                                                                                          Subject to FTC MIL 3 
DLS        D187                                           Appro dlinkcorp.pdf         DKC1825832   DKC1825850     DKC Contracts            Tsai; Hung                      Translation              “[t]hey are not in English, and [p]laintiffs provide no   Translation ‐ Subject to FTC MIL #3  
                                                                                                                                                                                                                                                                                                             (translation).
                                                                                                                                                                                                  translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                documents unaccompanied by English translations is error 
                                                                                                                                                                                                and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                              from consideration by the court").

                                                                                                                                                                                                  Exhibit contains foreign language text that has not been 
                                                                                                                                                                                                translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                                 certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                                   v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                                 1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                                                                                                                                                                                          Subject to FTC MIL 3 
DLS        D188                                           Alpha Dlinkcorp.pdf         DKC1825851   DKC1825864     DKC Contracts            Tsai; Hung                      Translation              “[t]hey are not in English, and [p]laintiffs provide no   Translation ‐ Subject to FTC MIL #3  
                                                                                                                                                                                                                                                                                                             (translation).
                                                                                                                                                                                                  translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                documents unaccompanied by English translations is error 
                                                                                                                                                                                                and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                              from consideration by the court").

                                                                                                                                                                                                  Exhibit contains foreign language text that has not been 
                                                                                                                                                                                                translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                                 certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                                   v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                                 1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                                                                                                                                                                                          Subject to FTC MIL 3 
DLS        D189                                           Cameo DLinkcorp.pdf         DKC1825865   DKC1825880     DKC Contracts            Tsai; Hung                      Translation              “[t]hey are not in English, and [p]laintiffs provide no   Translation ‐ Subject to FTC MIL #3  
                                                                                                                                                                                                                                                                                                             (translation).
                                                                                                                                                                                                  translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                documents unaccompanied by English translations is error 
                                                                                                                                                                                                and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                              from consideration by the court").
                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                  tendency to make a fact of consequence to this dispute         Relevant; tends to make deception 
                                                                                                                DLS Statements Re 
                                                        11‐0922‐DIR‐615_REV_I‐                                                                                                                   more or less probable (F.R.E. 401):  Document irrelevant           less likely; DLS Fourth, Fifth, 
                                                                                                                 Products; Product 
DLS        D222                       4/13/2018    Windows_Setup_CD_from_Box_v1_00‐   DLS0054537   DLS0054558                                Brown                    Hearsay; Foundation.          irrelevant to whether DLS deceived consumers; This               Fourteenth, and Fifteenth             Dispute remains.
                                                                                                                Packaging/Disclaim
                                                           Screan_Shots.pdf                                                                                                                     exhibit is hearsay not within any exception to the extent it     Defenses, Dkt. No. 92 at 15‐16. FRE 
                                                                                                                        er
                                                                                                                                                                                                is offered for the truth of the matter asserted.  F.R.E. 801,                    803(6). 
                                                                                                                                                                                                                          802, 803.
                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                  tendency to make a fact of consequence to this dispute         Relevant; tends to make deception 
                                                                                                                DLS Statements Re 
                                                        18‐0413‐DCS‐3716_Rev_A‐                                                                                                                  more or less probable (F.R.E. 401):  Document irrelevant           less likely; DLS Fourth, Fifth, 
                                                                                                                 Products; Product 
DLS        D224                       4/13/2018      Setup_CD_From_Package_v1_00‐     DLS0054957   DLS0054989                                Brown                    Hearsay; Foundation.          irrelevant to whether DLS deceived consumers; This               Fourteenth, and Fifteenth             Dispute remains.
                                                                                                                Packaging/Disclaim
                                                            Screen_Shots.pdf                                                                                                                    exhibit is hearsay not within any exception to the extent it     Defenses, Dkt. No. 92 at 15‐16. FRE 
                                                                                                                        er
                                                                                                                                                                                                is offered for the truth of the matter asserted.  F.R.E. 801,                    803(6). 
                                                                                                                                                                                                                          802, 803.




                                                                                                                                      Page 14 of 34
                                                                         Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                                Document 246-2 Filed 12/20/18 Page 16 of 35
                                                                                                                                          Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                       Description                       BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                   Opposing Party's Authority                             Party's Authority              Result of Meet & Confer
                                                                                                                                                                                                                This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                              Relevant; tends to make deception 
                                                                                                                              DLS Statements Re                                                                  tendency to make a fact of consequence to this dispute 
                                                             13‐0701‐DCS‐2310L                                                                                                                                                                                                   less likely; DLS Fourth, Fifth, 
                                                                                                                               Products; Product                                                                 more or less probable (F.R.E. 401):  Document irrelevant 
DLS        D228                       5/2/2018    Ax_WIn_Setup_Wizard_v1_04_03_Screen_Sh            DLS0055084   DLS0055096                                 Brown                    Hearsay; Foundation.                                                                         Fourteenth, and Fifteenth              Dispute remains.
                                                                                                                              Packaging/Disclaim                                                                    to whether DLS deceived consumers; This exhibit is 
                                                                  ots.pdf                                                                                                                                                                                                     Defenses, Dkt. No. 92 at 15‐16. FRE 
                                                                                                                                      er                                                                        hearsay not within any exception to the extent it is offered 
                                                                                                                                                                                                                                                                                             803(6). 
                                                                                                                                                                                                                for the truth of the matter asserted.  F.R.E. 801, 802, 803.

                                                                                                                              DLS Statements Re                                                                 This exhibit should be excluded because it does not have a  Relevant; tends to make deception 
                                                                                                                               Products; Product                                                                 tendency to make a fact of consequence to this dispute        less likely; DLS Fourth, Fifth, 
DLS        D230                       3/25/2018   support‐dlink‐com‐Terms‐of‐Use_092714.pdf         DLS0055122   DLS0055123                                 Brown                    Hearsay; Foundation.                                                                                                       Foundation dispute remains.
                                                                                                                              Packaging/Disclaim                                                                 more or less probable (F.R.E. 401):  DLS website privacy       Fourteenth, and Fifteenth 
                                                                                                                                      er                                                                          policy irrelevant to whether DLS deceived consumers.         Defenses, Dkt. No. 92 at 15.

                                                                                                                                                                                                                  Exhibit contains foreign language text that has not been 
                                                                                                                                                                                                                translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                                                 certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                                                   v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                              Security Practices; 
                                                                                                                                                                                                                 1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                   Training                                                                                                                                                                            Subject to FTC MIL 3 
DLS        D276                       5/22/2018      2015 Q3 D‐Link產品開發資安講座.msg                     DKC1827521   DKC1827521                               Tsai; Hung                      Translation               “[t]hey are not in English, and [p]laintiffs provide no        Subject to FTC MIL No.3
                                                                                                                               Documents and                                                                                                                                                                              (translation).
                                                                                                                                                                                                                  translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                 Power Point
                                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                                documents unaccompanied by English translations is error 
                                                                                                                                                                                                                and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                              from consideration by the court").

                                                                                                                                                                                                                  Exhibit contains foreign language text that has not been 
                                                                                                                                                                                                                translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                                                 certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                                                   v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                              Security Practices; 
                                                                                                                                                                                                                 1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                    2016 1H D‐Link 軟體開發資安講座 (330                                                   Training                                                                                                                                                                            Subject to FTC MIL 3 
DLS        D279                       5/22/2018                                                     DKC1827549   DKC1827550                               Tsai; Hung                      Translation               “[t]hey are not in English, and [p]laintiffs provide no        Subject to FTC MIL No.3
                                                             PM200 R1016).msg                                                  Documents and                                                                                                                                                                              (translation).
                                                                                                                                                                                                                  translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                 Power Point
                                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                                documents unaccompanied by English translations is error 
                                                                                                                                                                                                                and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                              from consideration by the court").

                                                                                                                                                                                                                  Exhibit contains foreign language text that has not been 
                                                                                                                                                                                                                translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                                                 certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                                                   v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                              Security Practices; 
                                                         2017 Checkmarx                                                                                                                                          1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                   Training                                                                                                                                                                            Subject to FTC MIL 3 
DLS        D280                       5/22/2018     源碼掃描工具操作與實務訓練 33 週五                             DKC1827566   DKC1827566                               Tsai; Hung                      Translation               “[t]hey are not in English, and [p]laintiffs provide no        Subject to FTC MIL No.3
                                                                                                                               Documents and                                                                                                                                                                              (translation).
                                                            1400.msg                                                                                                                                              translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                 Power Point
                                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                                documents unaccompanied by English translations is error 
                                                                                                                                                                                                                and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                              from consideration by the court").

                                                                                                                              Security Practices; 
                                                                                                                                                                                                                  This exhibit is hearsay not within any exception to the 
                                                  RE D‐Link LAB‐in LAB‐out criteria started from                                   Training                                                                                                                                                                          Subject to FTC MIL 2 (DKC 
DLS        D281                       5/22/2018                                                     DKC1827585   DKC1827586                               Tsai; Hung                       Hearsay.              extent it is offered for the truth of the matter asserted.               FRE 803(6)
                                                                   1st Oct.msg                                                 Documents and                                                                                                                                                                                 conduct).
                                                                                                                                                                                                                                    F.R.E. 801, 802, 803.
                                                                                                                                 Power Point

                                                                                                                                   Response to 
                                                                                                                                  Vulnerability 
                                                                                                                                Report; Security 
                                                                                                                               Practices; Training 
                                                                                                                                                                                   Foundation (sponsor lacks      Sponsoring witness cannot provide foundation for the                                               Subject to FTC MIL 2 (DKC 
DLS        D282                       5/22/2018   D‐LAB Lab‐in for Vendor 20161014_TSD2.ppt         DKC1827675   DKC1827689     Documents and             Tsai; Hung                                                                                                                     FRE 803(6)
                                                                                                                                                                                     personal knowledge)               admissibility of the exhibit. FRE 602, 901.                                                           conduct).
                                                                                                                                 Power Point; 
                                                                                                                              Improvements/Sec
                                                                                                                                urity Is Priority; 
                                                                                                                                   SIM Process




                                                                                                                                                      Page 15 of 34
                                                                  Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                         Document 246-2 Filed 12/20/18 Page 17 of 35
                                                                                                                       Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                Description           BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                            Party's Authority              Result of Meet & Confer

                                                                                                                                                                                              Exhibit contains foreign language text that has not been 
                                                                                                                                                                                            translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                             certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                               v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                             1074 (D. Ariz. 2003) (sua sponte striking exhibits because  Relevant; Current sales/technology 
                                                                                                            Security Practices;                                                                 “[t]hey are not in English, and [p]laintiffs provide no   practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                                                                                                                Subject to FTC MIL 2 (DKC 
                                                                                                                Training                                                                      translation”); United States v. Diaz, 519 F.3d 56, 64 (1st  current and ongoing practices.  Dkt. 
DLS        D284                       5/22/2018    D‐Link 2017 Q4 產品資安講座.msg     DKC1827697   DKC1827698                               Tsai; Hung                Translation; Relevance.                                                                                                          conduct) & FTC MIL 3 
                                                                                                             Documents and                                                                        Cir. 2008) (“[t]he submission of foreign language        No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                                                                                                                      (translation).
                                                                                                              Power Point                                                                   documents unaccompanied by English translations is error  Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                            and in ordinary circumstances would bar those documents  92 at 15. Subject to FTC MIL No.3
                                                                                                                                                                                             from consideration by the court"); This exhibit should be 
                                                                                                                                                                                             excluded because it does not have a tendency to make a 
                                                                                                                                                                                            fact of consequence to this dispute more or less probable. 
                                                                                                                                                                                                    F.R.E. 401:  Post‐complaint conduct irrelevant.


                                                                                                                                                                                              Exhibit contains foreign language text that has not been 
                                                                                                                                                                                            translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                             certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                               v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                            Security Practices; 
                                                                                                                                                                                             1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                Training                                                                                                                                                                          Subject to FTC MIL 3 
DLS        D285                       5/22/2018       D‐Link‐Training‐1026.pdf   DKC1827699   DKC1827750                               Tsai; Hung                      Translation              “[t]hey are not in English, and [p]laintiffs provide no       Subject to FTC MIL No.3
                                                                                                             Documents and                                                                                                                                                                           (translation).
                                                                                                                                                                                              translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                              Power Point
                                                                                                                                                                                                  Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                            documents unaccompanied by English translations is error 
                                                                                                                                                                                            and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                          from consideration by the court").


                                                                                                                                                                                              Exhibit contains foreign language text that has not been 
                                                                                                                                                                                            translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                             certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                               v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                             1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                            Security Practices; 
                                                   程式碼資安掃描工具 Checkmarx                                                                                                                          “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                Training                                                                                                                                                                          Subject to FTC MIL 3 
DLS        D286                       5/22/2018   使用者教育訓練講座 ( 3月2日 PM200         DKC1827787   DKC1827787                               Tsai; Hung                 Translation; Hearsay.       translation”); United States v. Diaz, 519 F.3d 56, 64 (1st  Subject to FTC MIL No.3; FRE 803(6)
                                                                                                             Documents and                                                                                                                                                                           (translation).
                                                       Room1016).msg                                                                                                                               Cir. 2008) (“[t]he submission of foreign language 
                                                                                                              Power Point
                                                                                                                                                                                            documents unaccompanied by English translations is error 
                                                                                                                                                                                            and in ordinary circumstances would bar those documents 
                                                                                                                                                                                             from consideration by the court");  This exhibit is hearsay 
                                                                                                                                                                                             not within any exception to the extent it is offered for the 
                                                                                                                                                                                                  truth of the matter asserted.  F.R.E. 801, 802, 803.


                                                                                                                                                                                              Exhibit contains foreign language text that has not been 
                                                                                                                                                                                            translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                             certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                                v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                             1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                                                                                 “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                            Security Practices;                                                                                                                            Relevant; technology practices; DLS 
                                                                                                                                                                                               translation”); United States v. Diaz, 519 F.3d 56, 64 (1st                                       Subject to FTC MIL 2 (DKC 
                                                                                                                Training                                                                                                                                      Fourth, Fifth, Fourteenth, and 
DLS        D287                       5/22/2018   722_Checkmarx_基本及管理介紹.pdf      DKC1827788   DKC1827910                               Tsai; Hung                 Translation; Relevance           Cir. 2008) (“[t]he submission of foreign language                                              conduct) & FTC MIL 3 
                                                                                                             Documents and                                                                                                                                  Fifteenth Defenses, Dkt. No. 92 at 
                                                                                                                                                                                            documents unaccompanied by English translations is error                                                  (translation).
                                                                                                              Power Point                                                                                                                                     15‐16. Subject to FTC MIL No.3
                                                                                                                                                                                            and in ordinary circumstances would bar those documents 
                                                                                                                                                                                              from consideration by the court"); This exhibit should be 
                                                                                                                                                                                              excluded because it does not have a tendency to make a 
                                                                                                                                                                                             fact of consequence to this dispute more or less probable 
                                                                                                                                                                                                (F.R.E. 401):  doesn't relate to a device or category of 
                                                                                                                                                                                                                     devices at issue

                                                                                                                                                                                              Exhibit contains foreign language text that has not been 
                                                                                                                                                                                            translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                             certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                               v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                            Security Practices; 
                                                                                                                                                                                             1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                  行動應用App安全開發實務 526 PM200                                       Training                                                                                                                                                                          Subject to FTC MIL 3 
DLS        D288                       5/22/2018                                  DKC1827911   DKC1827912                               Tsai; Hung                      Translation              “[t]hey are not in English, and [p]laintiffs provide no       Subject to FTC MIL No.3
                                                     Room 8016 ‐ 講義寄發.msg                                    Documents and                                                                                                                                                                           (translation).
                                                                                                                                                                                              translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                              Power Point
                                                                                                                                                                                                  Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                            documents unaccompanied by English translations is error 
                                                                                                                                                                                            and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                          from consideration by the court").




                                                                                                                                   Page 16 of 34
                                                                      Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                             Document 246-2 Filed 12/20/18 Page 18 of 35
                                                                                                                                  Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                    Description                  BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                   Opposing Party's Authority                             Party's Authority             Result of Meet & Confer
                                                                                                                                                                                                          Exhibit contains foreign language text that has not been 
                                                                                                                                                                                                        translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                                         certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                                           v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                                         1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                                                                                                                                                      Relevant; Current sales/technology 
                                                                                                                                                                                                            “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                                                                                                                                                                      practices. Dkt No. 224/FTC suing for 
                                                                  DIR‐                                                   Test Reports;                                                                    translation”); United States v. Diaz, 519 F.3d 56, 64 (1st                                        Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                                                                                                      current and ongoing practices.  Dkt. 
DLS        D290                       5/22/2018   825+A1_V1.00WWB05_源碼掃描結果摘要報               DKC1828137   DKC1828137     Vendor Source             Tsai; Hung                Translation; Relevance;           Cir. 2008) (“[t]he submission of foreign language                                               conduct) & FTC MIL 3 
                                                                                                                                                                                                                                                                       No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                              告 v1_8.17.xlsx                                              Code Scan                                                                     documents unaccompanied by English translations is error                                                  (translation).
                                                                                                                                                                                                                                                                      Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                        and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                                                                       92 at 15.Subject to FTC MIL No.3
                                                                                                                                                                                                         from consideration by the court"); This exhibit should be 
                                                                                                                                                                                                         excluded because it does not have a tendency to make a 
                                                                                                                                                                                                        fact of consequence to this dispute more or less probable. 
                                                                                                                                                                                                            F.R.E. 401:  Doesn't relate to a device or category of 
                                                                                                                                                                                                                               devices at issue.
                                                                                                                                                                                                          This exhibit is hearsay not within any exception to the 
                                                   DIR‐890L v1.08b03_Test Report_2015‐07‐                             Test Reports; Other                                                                                                                                                                   Subject to FTC MIL 2 (DKC 
DLS        D291                       5/22/2018                                             DKC1828228   DKC1828228                               Tsai; Hung                       Hearsay.              extent it is offered for the truth of the matter asserted.              FRE 803(6)
                                                                   15.xlsx                                            Vendor Prerelease                                                                                                                                                                             conduct).
                                                                                                                                                                                                                            F.R.E. 801, 802, 803.

                                                                                                                                                                                                          Exhibit contains foreign language text that has not been 
                                                                                                                                                                                                        translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                                         certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                                           v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                                         1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                                                                                             “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                                                                                                          translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                                                                                       Relevant; Current sales/technology 
                                                                                                                                                                                                               Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                                                                                       practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                             Translation; Hearsay;      documents unaccompanied by English translations is error 
                                                                APPRO_DCS‐                                               Test Reports;                                                                                                                                 current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
                                                                                                                                                                           Foundation (sponsor lacks    and in ordinary circumstances would bar those documents 
DLS        D294                       5/22/2018   2670L_A1_V1.10.02_Camera_Series_WEB_源     DKC1842810   DKC1842843     Vendor Source             Tsai; Hung                                                                                                             No. 90 at 8; Dkt. No. 42 at 8; DLS   conduct) and FTC MIL 3 
                                                                                                                                                                             personal knowledge);        from consideration by the court");  This exhibit is hearsay 
                                                   碼檢測工具掃描結果報告_20171013.pdf                                               Code Scan                                                                                                                                    Fourth and Fifth Defenses, Dkt. No.         (translation).
                                                                                                                                                                                  Relevance;             not within any exception to the extent it is offered for the 
                                                                                                                                                                                                                                                                        92 at 15.  Subject to FTC MIL No.3. 
                                                                                                                                                                                                           truth of the matter asserted.  F.R.E. 801, 802, 803; This 
                                                                                                                                                                                                                                                                                    FRE 803(6).
                                                                                                                                                                                                           exhibit should be excluded because it does not have a 
                                                                                                                                                                                                         tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                           more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                         conduct irrelevant; Sponsoring witness cannot provide 
                                                                                                                                                                                                         foundation for the admissibility of the exhibit. FRE 602, 
                                                                                                                                                                                                         901; doesn't relate to a device or category of devices at 
                                                                                                                                                                                                                                   issue.


                                                                                                                                                                                                          Exhibit contains foreign language text that has not been 
                                                                                                                                                                                                        translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                                         certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                       Security Practices; 
                                                                                                                                                                                                           v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                             Training 
                                                                                                                                                                                                         1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                        Documents and                                                                                                                                                                         Subject to FTC MIL 3 
DLS        D301                       5/22/2018        產品資安教育訓練_2015Q2.pdf                  DKC1861717   DKC1861752                               Tsai; Hung                      Translation               “[t]hey are not in English, and [p]laintiffs provide no        Subject to FTC MIL No.3
                                                                                                                          Power Point;                                                                                                                                                                           (translation).
                                                                                                                                                                                                          translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                      Improvements/Sec
                                                                                                                                                                                                              Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                         urity Is Priority
                                                                                                                                                                                                        documents unaccompanied by English translations is error 
                                                                                                                                                                                                        and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                      from consideration by the court")


                                                                                                                                                                                                        This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                          tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                              more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                         conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                        that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                             admissible without certified translation. Heary Bros.      Relevant; Current sales/technology 
                                                                                                                                                                                                         Lightning Protection Co. v. Lightning Protection Institute,  practices. Dkt No. 224/FTC suing for 
                                                                APPRO_DCS‐                                               Test Reports;                                                                      287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
                                                                                                                                                                            Translation; Relevance; 
DLS        D303                       5/22/2018   7010L_A1_V1.09.00_源碼掃描結果摘要報告              DKC1862078   DKC1862078     Vendor Source             Tsai; Hung                                               striking exhibits because “[t]hey are not in English, and     No. 90 at 8; Dkt. No. 42 at 8; DLS  conduct) & FTC MIL 3 
                                                                                                                                                                                   Hearsay.
                                                               _20170825.xls                                              Code Scan                                                                      [p]laintiffs provide no translation”); United States v. Diaz,  Fourth and Fifth Defenses, Dkt. No.     (translation).
                                                                                                                                                                                                             519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of       92 at 15. Subject to FTC MIL No.3. 
                                                                                                                                                                                                          foreign language documents unaccompanied by English                        FRE 803(6).
                                                                                                                                                                                                         translations is error and in ordinary circumstances would 
                                                                                                                                                                                                          bar those documents from consideration by the court");  
                                                                                                                                                                                                            This exhibit is hearsay not within any exception to the 
                                                                                                                                                                                                          extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                                                              F.R.E. 801, 802, 803.




                                                                                                                                              Page 17 of 34
                                                                  Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                         Document 246-2 Filed 12/20/18 Page 19 of 35
                                                                                                                         Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                 Description            BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                             Party's Authority             Result of Meet & Confer

                                                                                                                                                                                                Exhibit contains foreign language text that has not been 
                                                                                                                                                                                              translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                               certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                                  v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                               1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                                                                                                                                             Relevant; Current sales/technology 
                                                                                                                                                                                                   “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                                                                                                                                                             practices. Dkt No. 224/FTC suing for 
                                                                                                                Test Reports;                                                                    translation”); United States v. Diaz, 519 F.3d 56, 64 (1st                                        Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                                                                                             current and ongoing practices.  Dkt. 
DLS        D304                       5/22/2018   COVR‐2200_源碼掃描結果摘要報告 v1.xlsx     DKC1862092   DKC1862092     Vendor Source             Tsai; Hung                Translation; Relevance;           Cir. 2008) (“[t]he submission of foreign language                                               conduct) & FTC MIL 3 
                                                                                                                                                                                                                                                              No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                 Code Scan                                                                    documents unaccompanied by English translations is error                                                   (translation).
                                                                                                                                                                                                                                                             Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                              and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                                                              92 at 15. Subject to FTC MIL No.3.
                                                                                                                                                                                                from consideration by the court"); This exhibit should be 
                                                                                                                                                                                                excluded because it does not have a tendency to make a 
                                                                                                                                                                                               fact of consequence to this dispute more or less probable 
                                                                                                                                                                                                   (F.R.E. 401):  Post‐complaint conduct irrelevant; test 
                                                                                                                                                                                                               relates to device not at issue.


                                                                                                                                                                                              This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                    more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                conduct irrelevant; Document is a draft; Exhibit contains 
                                                                                                                                                                                                    foreign language text that has not been translated. 
                                                                                                                                                                                                Foreign‐language text is not admissible without certified  Relevant; Current sales/technology 
                                                                                                                                                                                                    translation. Heary Bros. Lightning Protection Co. v.     practices. Dkt No. 224/FTC suing for 
                                                                                                              Security Practices;                                                              Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D305                       5/22/2018   PS‐101‐B 產品安全任務編組說明_051517.pdf   DKC1862156   DKC1862164   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.           (D. Ariz. 2003) (sua sponte striking exhibits because      No. 90 at 8; Dkt. No. 42 at 8; DLS   conduct) & FTC MIL 3 
                                                                                                                 Procedures                                                                        “[t]hey are not in English, and [p]laintiffs provide no   Fourth and Fifth Defenses, Dkt. No.       (translation).
                                                                                                                                                                                                 translation”); United States v. Diaz, 519 F.3d 56, 64 (1st  92 at 15.  Subject to FTC MIL No.3. 
                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language                  FRE 803(6).
                                                                                                                                                                                              documents unaccompanied by English translations is error 
                                                                                                                                                                                              and in ordinary circumstances would bar those documents 
                                                                                                                                                                                               from consideration by the court");  This exhibit is hearsay 
                                                                                                                                                                                              not within any exception to the extent it is offered for the 
                                                                                                                                                                                                     truth of the matter asserted.  F.R.E. 801, 802, 803.


                                                                                                                                                                                              This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                    more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                conduct irrelevant; Document is a draft; Exhibit contains 
                                                                                                                                                                                                    foreign language text that has not been translated. 
                                                                                                                                                                                                Foreign‐language text is not admissible without certified  Relevant; Current sales/technology 
                                                                                                                                                                                                    translation. Heary Bros. Lightning Protection Co. v.     practices. Dkt No. 224/FTC suing for 
                                                                                                              Security Practices;                                                              Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D306                       5/22/2018    PS‐203‐B 軟體安全訓練辦法_051517.doc    DKC1862185   DKC1862187   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.           (D. Ariz. 2003) (sua sponte striking exhibits because      No. 90 at 8; Dkt. No. 42 at 8; DLS   conduct) & FTC MIL 3 
                                                                                                                 Procedures                                                                        “[t]hey are not in English, and [p]laintiffs provide no   Fourth and Fifth Defenses, Dkt. No.       (translation).
                                                                                                                                                                                                 translation”); United States v. Diaz, 519 F.3d 56, 64 (1st  92 at 15.  Subject to FTC MIL No.3. 
                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language                  FRE 803(6).
                                                                                                                                                                                              documents unaccompanied by English translations is error 
                                                                                                                                                                                              and in ordinary circumstances would bar those documents 
                                                                                                                                                                                               from consideration by the court");  This exhibit is hearsay 
                                                                                                                                                                                              not within any exception to the extent it is offered for the 
                                                                                                                                                                                                     truth of the matter asserted.  F.R.E. 801, 802, 803.


                                                                                                                                                                                              This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                 tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                    more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                conduct irrelevant; Document is a draft; Exhibit contains 
                                                                                                                                                                                                    foreign language text that has not been translated. 
                                                                                                                                                                                                Foreign‐language text is not admissible without certified  Relevant; Current sales/technology 
                                                                                                                                                                                                    translation. Heary Bros. Lightning Protection Co. v.     practices. Dkt No. 224/FTC suing for 
                                                                                                              Security Practices;                                                              Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D307                       5/22/2018    PS‐203‐B 軟體安全訓練辦法_051517.pdf    DKC1862188   DKC1862190   BSIMM Policies and          Tsai; Hung                  Relevance; Hearsay.           (D. Ariz. 2003) (sua sponte striking exhibits because      No. 90 at 8; Dkt. No. 42 at 8; DLS   conduct) & FTC MIL 3 
                                                                                                                 Procedures                                                                        “[t]hey are not in English, and [p]laintiffs provide no   Fourth and Fifth Defenses, Dkt. No.       (translation).
                                                                                                                                                                                                 translation”); United States v. Diaz, 519 F.3d 56, 64 (1st  92 at 15.  Subject to FTC MIL No.3. 
                                                                                                                                                                                                      Cir. 2008) (“[t]he submission of foreign language                  FRE 803(6).
                                                                                                                                                                                              documents unaccompanied by English translations is error 
                                                                                                                                                                                              and in ordinary circumstances would bar those documents 
                                                                                                                                                                                               from consideration by the court");  This exhibit is hearsay 
                                                                                                                                                                                              not within any exception to the extent it is offered for the 
                                                                                                                                                                                                     truth of the matter asserted.  F.R.E. 801, 802, 803.




                                                                                                                                     Page 18 of 34
                                                                  Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                         Document 246-2 Filed 12/20/18 Page 20 of 35
                                                                                                                         Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                 Description            BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                             Party's Authority             Result of Meet & Confer
                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                              This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                              Security Practices; 
                                                          PS‐209‐B                                                                                                                             tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D308                       5/22/2018                                    DKC1862208   DKC1862212   BSIMM Policies and          Tsai; Hung                       Relevance
                                                    軟體安全事件管理辦法_051517.doc                                                                                                                         more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                                                                                 Procedures
                                                                                                                                                                                                        conduct irrelevant; document is a draft.          Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                 92 at 15.  FRE 803(6).

                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                              This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                              Security Practices; 
                                                                                                                                                                                               tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D309                       5/22/2018   PS‐209‐B 軟體安全事件管理辦法_051517.pdf   DKC1862213   DKC1862216   BSIMM Policies and          Tsai; Hung                       Relevance
                                                                                                                                                                                                  more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                                                                                 Procedures
                                                                                                                                                                                                        conduct irrelevant; document is a draft.          Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                 92 at 15.  FRE 803(6).

                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                              This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                              Security Practices; 
                                                                                                                                                                                               tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D310                       5/22/2018    PS‐210‐B 軟體安全更新辦法_060317.doc    DKC1862217   DKC1862223   BSIMM Policies and          Tsai; Hung                       Relevance
                                                                                                                                                                                                  more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                                                                                 Procedures
                                                                                                                                                                                                        conduct irrelevant; document is a draft.          Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                 92 at 15.  FRE 803(6).

                                                                                                                                                                                              This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                    more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                conduct irrelevant; document is a draft; Exhibit contains 
                                                                                                                                                                                                    foreign language text that has not been translated.      Relevant; Current sales/technology 
                                                                                                                                                                                               Foreign‐language text is not admissible without certified  practices. Dkt No. 224/FTC suing for 
                                                                                                              Security Practices;                                                                   translation. Heary Bros. Lightning Protection Co. v.     current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D311                       5/22/2018    PS‐210‐B 軟體安全更新辦法_060317.pdf    DKC1862224   DKC1862228   BSIMM Policies and          Tsai; Hung                 Relevance; Translation     Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074  No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct) & FTC MIL 3 
                                                                                                                 Procedures                                                                        (D. Ariz. 2003) (sua sponte striking exhibits because     Fourth and Fifth Defenses, Dkt. No.         (translation).
                                                                                                                                                                                                   “[t]hey are not in English, and [p]laintiffs provide no    92 at 15. Subject to FTC MIL No.3. 
                                                                                                                                                                                                 translation”); United States v. Diaz, 519 F.3d 56, 64 (1st               FRE 803(6).
                                                                                                                                                                                                     Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                              documents unaccompanied by English translations is error 
                                                                                                                                                                                              and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                             from consideration by the court").

                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                              This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                              Security Practices; 
                                                          PS‐211‐B                                                                                                                             tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D312                       5/22/2018                                    DKC1862229   DKC1862238   BSIMM Policies and          Tsai; Hung                       Relevance
                                                   軟體開發資安相關作業辦法_051517.doc                                                                                                                        more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                                                                                 Procedures
                                                                                                                                                                                                        conduct irrelevant; document is a draft.          Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                 92 at 15.  FRE 803(6).

                                                                                                                                                                                              This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                   more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                conduct irrelevant; document is a draft; Exhibit contains 
                                                                                                                                                                                                   foreign language text that has not been translated.      Relevant; Current sales/technology 
                                                                                                                                                                                               Foreign‐language text is not admissible without certified  practices. Dkt No. 224/FTC suing for 
                                                                                                              Security Practices;                                                                  translation. Heary Bros. Lightning Protection Co. v.     current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
                                                          PS‐211‐B 
DLS        D313                       5/22/2018                                    DKC1862239   DKC1862247   BSIMM Policies and          Tsai; Hung                 Relevance; Translation     Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074  No. 90 at 8; Dkt. No. 42 at 8; DLS       conduct) & FTC MIL 3 
                                                   軟體開發資安相關作業辦法_051517.pdf
                                                                                                                 Procedures                                                                       (D. Ariz. 2003) (sua sponte striking exhibits because     Fourth and Fifth Defenses, Dkt. No.         (translation).
                                                                                                                                                                                                  “[t]hey are not in English, and [p]laintiffs provide no    92 at 15.  Subject to FTC MIL No.3. 
                                                                                                                                                                                                translation”); United States v. Diaz, 519 F.3d 56, 64 (1st               FRE 803(6).
                                                                                                                                                                                                    Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                              documents unaccompanied by English translations is error 
                                                                                                                                                                                              and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                            from consideration by the court").

                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                              This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                              Security Practices; 
                                                                                                                                                                                               tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D314                       5/22/2018     PS‐401‐B 供應商安全評估_062217.xlsx   DKC1862263   DKC1862263   BSIMM Policies and          Tsai; Hung                       Relevance
                                                                                                                                                                                                  more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                                                                                 Procedures
                                                                                                                                                                                                        conduct irrelevant; document is a draft.          Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                 92 at 15.  FRE 803(6).

                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                              This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                             Security Practices; 
                                                                                                                                                                                               tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D315                       5/22/2018    PS‐402‐B 軟體安全風險評估_062217.xlsx   DKC1895614   DKC1895614     Security Risk             Tsai; Hung                       Relevance
                                                                                                                                                                                                  more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                                                                               Questionnaire
                                                                                                                                                                                                                  conduct irrelevant.                     Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                        92 at 15.  




                                                                                                                                     Page 19 of 34
                                                                   Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                          Document 246-2 Filed 12/20/18 Page 21 of 35
                                                                                                                       Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                 Description          BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                   Opposing Party's Authority                               Party's Authority              Result of Meet & Confer
                                                                                                                                                                                              Exhibit contains foreign language text that has not been 
                                                                                                                                                                                            translated. Foreign‐language text is not admissible without 
                                                                                                                                                                                             certified translation. Heary Bros. Lightning Protection Co. 
                                                                                                                                                                                               v. Lightning Protection Institute, 287 F. Supp. 2d 1038, 
                                                                                                                                                                                             1074 (D. Ariz. 2003) (sua sponte striking exhibits because 
                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                                “[t]hey are not in English, and [p]laintiffs provide no 
                                                                                                                                                                                                                                                          practices. Dkt No. 224/FTC suing for 
                                                                                                           Security Practices;                                                                translation”); United States v. Diaz, 519 F.3d 56, 64 (1st                                        Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                                                                                          current and ongoing practices.  Dkt. 
DLS        D316                       5/22/2018   PS‐409‐B 安全需求追溯表_062217.xlsx   DKC1895630   DKC1895630   Security Tracability        Tsai; Hung                Translation; Relevance;          Cir. 2008) (“[t]he submission of foreign language                                               conduct) & FTC MIL 3 
                                                                                                                                                                                                                                                           No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                 Matrix                                                                     documents unaccompanied by English translations is error                                                  (translation).
                                                                                                                                                                                                                                                          Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                            and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                                                           92 at 15. Subject to FTC MIL No.3.
                                                                                                                                                                                             from consideration by the court"); This exhibit should be 
                                                                                                                                                                                             excluded because it does not have a tendency to make a 
                                                                                                                                                                                            fact of consequence to this dispute more or less probable. 
                                                                                                                                                                                                F.R.E. 401:  doesn't relate to a device or category of 
                                                                                                                                                                                                                   devices at issue.

                                                                                                                                                                                                                                                        Relevant; Current sales/technology 
                                                                                                                                                                                            This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                             tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D340                       5/24/2018   產品安全管理文件一覽表v073117.xlsx        DKC1895860   DKC1895860                               Tsai; Hung                      Relevance
                                                                                                                                                                                                more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                                                                                                                                                                                conduct irrelevant.                     Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                      92 at 15.  
                                                                                                                                                                                            This exhibit should be excluded because it does not have a 
                                                                                                                                                                                              tendency to make a fact of consequence to this dispute         Relevant; tends to make deception 
                                                                                                                                                                                                                                                                                                         Foundation.
                                                                                                                                                                                                more or less probable (F.R.E. 401):  screenshots are            less likely; DLS Fourth, Fifth, 
                                                                                                            Test Reports; D‐
DLS        D346                       5/24/2018                 6.png            DKC1895893   DKC1895893                               Tsai; Hung                  Relevance; Hearsay.          irrelevant to whether DLS deceived consumers; this               Fourteenth, and Fifteenth 
                                                                                                             Track System                                                                                                                                                                            Subject to MIL 2 (DKC 
                                                                                                                                                                                            exhibit is hearsay not within any exception to the extent it     Defenses, Dkt. No. 92 at 15‐16. FRE 
                                                                                                                                                                                                                                                                                                           conduct).
                                                                                                                                                                                            is offered for the truth of the matter asserted.  F.R.E. 801,                   803(6). 
                                                                                                                                                                                                                      802, 803.
                                                                                                                                                                                            This exhibit should be excluded because it does not have a 
                                                                                                                                                                                              tendency to make a fact of consequence to this dispute         Relevant; tends to make deception 
                                                                                                                                                                                                                                                                                                         Foundation.
                                                                                                                                                                                                more or less probable (F.R.E. 401):  screenshots are            less likely; DLS Fourth, Fifth, 
                                                                                                            Test Reports; D‐
DLS        D347                       5/24/2018                 3.png            DKC1895894   DKC1895894                               Tsai; Hung                  Relevance; Hearsay.          irrelevant to whether DLS deceived consumers; this               Fourteenth, and Fifteenth 
                                                                                                             Track System                                                                                                                                                                            Subject to MIL 2 (DKC 
                                                                                                                                                                                            exhibit is hearsay not within any exception to the extent it     Defenses, Dkt. No. 92 at 15‐16. FRE 
                                                                                                                                                                                                                                                                                                           conduct).
                                                                                                                                                                                            is offered for the truth of the matter asserted.  F.R.E. 801,                   803(6). 
                                                                                                                                                                                                                      802, 803.
                                                                                                                                                                                            This exhibit should be excluded because it does not have a 
                                                                                                           DLS Statements Re                                                                  tendency to make a fact of consequence to this dispute         Relevant; tends to make deception 
                                                                                                             Products; Sec                                                                      more or less probable (F.R.E. 401):  screenshots are            less likely; DLS Fourth, Fifth, 
DLS        D349                                         End‐of‐Life‐Policy.pdf   DLS0060925   DLS0060925     Advis/Support               Brown                    Foundation; Hearsay.          irrelevant to whether DLS deceived consumers; this               Fourteenth, and Fifteenth        Foundation dispute remains.
                                                                                                              SA/Support                                                                    exhibit is hearsay not within any exception to the extent it     Defenses, Dkt. No. 92 at 15‐16. FRE 
                                                                                                                Info/PX1                                                                    is offered for the truth of the matter asserted.  F.R.E. 801,                   803(6). 
                                                                                                                                                                                                                      802, 803.

                                                                                                                                                                                            This exhibit should be excluded because it does not have a 
                                                                                                                                                                                              tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                  more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                             conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                            that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                 admissible without certified translation. Heary Bros.      Relevant; Current sales/technology 
                                                                                                                                                                                             Lightning Protection Co. v. Lightning Protection Institute,  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                                                                                                                  Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                                287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte  current and ongoing practices.  Dkt. 
                                                                                                           Security Practices;                                   Relevance; Translation;                                                                                                             conduct), FTC MIL 3 
DLS        D352                       9/4/2017    DLink 稽核改善說明_20170905.pptx     DKC1897046   DKC1897071                               Tsai; Hung                                              striking exhibits because “[t]hey are not in English, and     No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                             BSIMM Audit                                                Hearsay.                                                                                                                 (translation), and FTC MIL 4 
                                                                                                                                                                                             [p]laintiffs provide no translation”); United States v. Diaz,  Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                                                       (BSIMM audits).
                                                                                                                                                                                                 519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of      92 at 15.  Subject to FTC MIL No.3. 
                                                                                                                                                                                              foreign language documents unaccompanied by English                       FRE 803(6).
                                                                                                                                                                                             translations is error and in ordinary circumstances would 
                                                                                                                                                                                              bar those documents from consideration by the court");  
                                                                                                                                                                                                This exhibit is hearsay not within any exception to the 
                                                                                                                                                                                              extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                                                  F.R.E. 801, 802, 803.




                                                                                                                                   Page 20 of 34
                                                                       Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                              Document 246-2 Filed 12/20/18 Page 22 of 35
                                                                                                                                    Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                     Description                   BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                   Opposing Party's Authority                              Party's Authority              Result of Meet & Confer

                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                            tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                          conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                          that has not been translated. Foreign‐language text is not  Relevant; Current sales/technology 
                                                                                                                         Security Practices;                                                                   admissible without certified translation. Heary Bros.     practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                                                                                                                               Subject to FTC MIL 2 (DKC 
                                                                                                                           BSIMM Audit;                                                                    Lightning Protection Co. v. Lightning Protection Institute,  current and ongoing practices.  Dkt. 
DLS        D353                       11/27/2017        第二次外稽報告 (296 KB).msg                  DKC1897378   DKC1897378                               Tsai; Hung                 Relevance; Translation                                                                                                            conduct) & FTC MIL 3 
                                                                                                                        Improvements/Sec                                                                      287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte      No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                                                                                                                                     (translation).
                                                                                                                           urity Is Priority                                                                 striking exhibits because “[t]hey are not in English, and  Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                          [p]laintiffs provide no translation”); United States v. Diaz,  92 at 15.  Subject to FTC MIL No.3.
                                                                                                                                                                                                               519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                            foreign language documents unaccompanied by English 
                                                                                                                                                                                                           translations is error and in ordinary circumstances would 
                                                                                                                                                                                                           bar those documents from consideration by the court").


                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                       Relevant; Current sales/technology 
                                                                                                                                                                                                           tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                                       practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                               Relevance; Hearsay;            more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                        Security Practices;                                                                                                                            current and ongoing practices.  Dkt.  Subject to FTC MIL 4 (BSIMM 
DLS        D354                       11/27/2017   Audit Report_DLINK_2017_Final_rev02.pdf    DKC1897379   DKC1897389                               Tsai; Hung               Foundation (sponsor lacks      conduct irrelevant;  This evidence contains third party 
                                                                                                                          BSIMM Audit                                                                                                                                   No. 90 at 8; Dkt. No. 42 at 8; DLS              Audits).
                                                                                                                                                                               personal knowledge)         hearsay that is not within any exception. F.R.E. 801, 802, 
                                                                                                                                                                                                                                                                       Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                           803.; Sponsoring witness cannot provide foundation for 
                                                                                                                                                                                                                                                                              92 at 15.  FRE 803(6).
                                                                                                                                                                                                                 the admissibility of the exhibit. FRE 602, 901.

                                                                                                                                                                                                                                                                      Relevant; Current sales/technology 
                                                                                                                                                                                                          This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                        Security Practices;                                                                tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D355                       11/3/2017              Fwd: 11/7複稽.msg                  DKC1897393   DKC1897393                               Tsai; Hung                       Relevance
                                                                                                                          BSIMM Audit                                                                         more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                                                                                                                                                                                              conduct irrelevant.                     Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                                    92 at 15.  


                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                            tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                           conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                          that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                               admissible without certified translation. Heary Bros.      Relevant; Current sales/technology 
                                                                                                                                                                                                           Lightning Protection Co. v. Lightning Protection Institute,  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                                                                                                                                Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                                              287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte  current and ongoing practices.  Dkt. 
                                                                                                                        Security Practices;                                   Relevance; Translation;                                                                                                              conduct), FTC MIL 3 
DLS        D356                       11/3/2017           Fwd 117複稽 (32.8 KB).msg             DKC1897394   DKC1897395                               Tsai; Hung                                               striking exhibits because “[t]hey are not in English, and     No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                          BSIMM Audit                                                Hearsay.                                                                                                                  (translation), and FTC MIL 4 
                                                                                                                                                                                                           [p]laintiffs provide no translation”); United States v. Diaz,  Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                                                                     (BSIMM audits).
                                                                                                                                                                                                               519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of      92 at 15.  Subject to FTC MIL No.3. 
                                                                                                                                                                                                            foreign language documents unaccompanied by English                       FRE 803(6).
                                                                                                                                                                                                           translations is error and in ordinary circumstances would 
                                                                                                                                                                                                            bar those documents from consideration by the court");  
                                                                                                                                                                                                              This exhibit is hearsay not within any exception to the 
                                                                                                                                                                                                            extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                                                                F.R.E. 801, 802, 803.


                                                                                                                                                                                                                                                                      Relevant; Current sales/technology 
                                                                                                                         Security Practices;                                                              This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                           BSIMM Audit;                                                                    tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D357                        9/4/2017    稽核改善說明暨建議事項 (1.48 MB).msg                  DKC1897437   DKC1897437                               Tsai; Hung                       Relevance
                                                                                                                        Improvements/Sec                                                                      more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                                                                                           urity Is Priority                                                                                  conduct irrelevant.                     Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                                    92 at 15.  

                                                                                                                                                                                                                                                                      Relevant; Current sales/technology 
                                                              已接受：BSIMM                                                                                                                                   This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                      第一次外部稽核結果報告及建議 ‐                                                  Security Practices;                                                                tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D359                        9/1/2017                                               DKC1897480   DKC1897480                               Tsai; Hung                       Relevance
                                                   2017年9月5日 (週二) 上午10點 ‐ 下午12點                                           BSIMM Audit                                                                         more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                        (TST) (Peter Tsai; Hung).msg                                                                                                                                          conduct irrelevant.                     Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                                    92 at 15.  

                                                                                                                                                                                                                                                                      Relevant; Current sales/technology 
                                                                已接受：BSIMM                                                Security Practices;                                                              This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                      第一次外部稽核結果報告及建議 ‐                                                     BSIMM Audit;                                                                    tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D360                        9/1/2017                                               DKC1897481   DKC1897482                               Tsai; Hung                       Relevance
                                                   2017年9月5日 (週二) 上午10點 ‐ 下午12點                                         Improvements/Sec                                                                      more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                     (TST) (Peter Tsai; Hung) (28.9 KB).msg                                urity Is Priority                                                                                  conduct irrelevant.                     Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                                    92 at 15.  




                                                                                                                                                Page 21 of 34
                                                                       Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                              Document 246-2 Filed 12/20/18 Page 23 of 35
                                                                                                                                 Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                    Description                 BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                   Opposing Party's Authority                             Party's Authority             Result of Meet & Confer
                                                                                                                                                                                                                                                                   Relevant; Current sales/technology 
                                                                                                                                                                                                       This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                     Security Practices;                                                                tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D361                       9/1/2017                    invite.ics               DKC1897483   DKC1897483                               Tsai; Hung                       Relevance
                                                                                                                       BSIMM Audit                                                                         more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                                                                                                                                                                                           conduct irrelevant.                     Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                                 92 at 15.  

                                                                                                                      Security Practices;                                                              This exhibit should be excluded because it does not have a  Relevant; Current sales/technology 
                                                                                                                            Training                                                                     tendency to make a fact of consequence to this dispute  practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                                                                                                                           Subject to FTC MIL 2 (DKC 
                                                                                                                       Documents and                                                                       more or less probable (F.R.E. 401):  Post‐complaint       current and ongoing practices.  Dkt. 
DLS        D362                       8/27/2017      ISMS training material (931 KB).msg   DKC1897490   DKC1897490                               Tsai; Hung                  Relevance; Hearsay                                                                                                             conduct) and FTC MIL 3 
                                                                                                                         Power Point;                                                                   conduct irrelevant;  This exhibit is hearsay not within any  No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                                                                                                                                 (translation).
                                                                                                                     Improvements/Sec                                                                    exception to the extent it is offered for the truth of the  Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                        urity Is Priority                                                                         matter asserted.  F.R.E. 801, 802, 803.                   92 at 15. FRE 803(6).  


                                                                                                                                                                                                       This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                         tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                             more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                       conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                       that has not been translated. Foreign‐language text is not  Relevant; Current sales/technology 
                                                                                                                      Security Practices;                                                                   admissible without certified translation. Heary Bros.     practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                                                                                                                            Subject to FTC MIL 2 (DKC 
                                                                                                                          Training                                                                      Lightning Protection Co. v. Lightning Protection Institute,  current and ongoing practices.  Dkt. 
DLS        D363                       8/27/2017        ISMS ISO 27001宣導教育.pptx             DKC1897491   DKC1897529                               Tsai; Hung                 Relevance; Translation                                                                                                            conduct) & FTC MIL 3 
                                                                                                                       Documents and                                                                       287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte      No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                                                                                                                                  (translation).
                                                                                                                        Power Point                                                                       striking exhibits because “[t]hey are not in English, and  Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                       [p]laintiffs provide no translation”); United States v. Diaz,  92 at 15.  Subject to FTC MIL No.3.
                                                                                                                                                                                                            519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                         foreign language documents unaccompanied by English 
                                                                                                                                                                                                        translations is error and in ordinary circumstances would 
                                                                                                                                                                                                        bar those documents from consideration by the court").


                                                                                                                                                                                                                                                                   Relevant; Current sales/technology 
                                                                                                                                                                                                       This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                     Security Practices;                                                                tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D364                       8/23/2017               1st外稽報告.msg                  DKC1897536   DKC1897536                               Tsai; Hung                       Relevance
                                                                                                                       BSIMM Audit                                                                         more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                                                                                                                                                                                           conduct irrelevant.                     Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                                 92 at 15.  


                                                                                                                                                                                                       This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                         tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                             more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                       conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                       that has not been translated. Foreign‐language text is not  Relevant; Current sales/technology 
                                                                                                                      Security Practices;                                                                   admissible without certified translation. Heary Bros.     practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                                                                                                                            Subject to FTC MIL 2 (DKC 
                                                                                                                        BSIMM Audit;                                                                    Lightning Protection Co. v. Lightning Protection Institute,  current and ongoing practices.  Dkt. 
DLS        D365                       8/23/2017          1st外稽報告 (268 KB).msg              DKC1897537   DKC1897537                               Tsai; Hung                 Relevance; Translation                                                                                                            conduct) & FTC MIL 3 
                                                                                                                     Improvements/Sec                                                                      287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte      No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                                                                                                                                  (translation).
                                                                                                                        urity Is Priority                                                                 striking exhibits because “[t]hey are not in English, and  Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                       [p]laintiffs provide no translation”); United States v. Diaz,  92 at 15.  Subject to FTC MIL No.3.
                                                                                                                                                                                                            519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                         foreign language documents unaccompanied by English 
                                                                                                                                                                                                        translations is error and in ordinary circumstances would 
                                                                                                                                                                                                        bar those documents from consideration by the court").


                                                                                                                                                                                                       This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                    Relevant; Current sales/technology 
                                                                                                                                                                                                        tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                                    practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                            Relevance; Hearsay;            more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                     Security Practices;                                                                                                                            current and ongoing practices.  Dkt.  Subject to FTC MIL 4 (BSIMM 
DLS        D366                       8/23/2017      Audit Report_DLINK_2017_rev01.pdf     DKC1897538   DKC1897546                               Tsai; Hung               Foundation (sponsor lacks      conduct irrelevant;  This evidence contains third party 
                                                                                                                       BSIMM Audit                                                                                                                                   No. 90 at 8; Dkt. No. 42 at 8; DLS              Audits).
                                                                                                                                                                            personal knowledge)         hearsay that is not within any exception. F.R.E. 801, 802, 
                                                                                                                                                                                                                                                                    Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                        803.; Sponsoring witness cannot provide foundation for 
                                                                                                                                                                                                                                                                           92 at 15.  FRE 803(6).
                                                                                                                                                                                                              the admissibility of the exhibit. FRE 602, 901.

                                                                                                                                                                                                       This exhibit should be excluded because it does not have a  Relevant; Current sales/technology 
                                                                                                                                                                                                         tendency to make a fact of consequence to this dispute  practices. Dkt No. 224/FTC suing for  Subject to FTC MIL 2 (DKC 
                                                  已接受：BSIMM 外部稽核第一次 ‐ 8月 2日 
                                                                                                                     Security Practices;                                                                   more or less probable (F.R.E. 401):  Post‐complaint       current and ongoing practices.  Dkt.    conduct), FTC MIL 3 
DLS        D367                       7/31/2017    (週三) 上午10點 ‐ 2017年8月3日 (週四)             DKC1897559   DKC1897559                               Tsai; Hung                  Relevance; Hearsay
                                                                                                                       BSIMM Audit                                                                      conduct irrelevant;  This exhibit is hearsay not within any  No. 90 at 8; Dkt. No. 42 at 8; DLS  (translation), and FTC MIL 4 
                                                    下午5:30 (TST) (Peter Tsai; Hung).msg
                                                                                                                                                                                                         exception to the extent it is offered for the truth of the  Fourth and Fifth Defenses, Dkt. No.       (BSIMM audits).
                                                                                                                                                                                                                  matter asserted.  F.R.E. 801, 802, 803.                   92 at 15.  FRE 803(6).




                                                                                                                                             Page 22 of 34
                                                                      Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                             Document 246-2 Filed 12/20/18 Page 24 of 35
                                                                                                                               Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                   Description                 BegBates     EndBates     Purpose at Trial      Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                             Party's Authority              Result of Meet & Confer

                                                                                                                                                                                                    This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                      tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                          more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                     conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                    that has not been translated. Foreign‐language text is not  Relevant; Current sales/technology 
                                                                                                                                                                                                         admissible without certified translation. Heary Bros.      practices. Dkt No. 224/FTC suing for 
                                                  已接受：BSIMM 外部稽核第一次 ‐ 8月 2日                                                                                                                                                                                                                               Subject to FTC MIL 2 (DKC 
                                                                                                                    Security Practices;                                                              Lightning Protection Co. v. Lightning Protection Institute,  current and ongoing practices.  Dkt. 
DLS        D368                       7/31/2017    (週三) 上午10點 ‐ 2017年8月3日 (週四)            DKC1897560   DKC1897565                              Tsai; Hung                 Relevance; Translation                                                                                                            conduct) & FTC MIL 3 
                                                                                                                      BSIMM Audit                                                                       287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte       No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                     下午530 (TST) (Pete... (58.6 KB).msg                                                                                                                                                                                                                         (translation).
                                                                                                                                                                                                       striking exhibits because “[t]hey are not in English, and  Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                     [p]laintiffs provide no translation”); United States v. Diaz,  92 at 15.  Subject to FTC MIL No.3.
                                                                                                                                                                                                         519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                      foreign language documents unaccompanied by English 
                                                                                                                                                                                                     translations is error and in ordinary circumstances would 
                                                                                                                                                                                                      bar those documents from consideration by the court").


                                                                                                                                                                                                    This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                      tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                          more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                    conduct irrelevant; Exhibit contains foreign language text 
                                                                                                                                                                                                    that has not been translated. Foreign‐language text is not  Relevant; Current sales/technology 
                                                                                                                                                                                                         admissible without certified translation. Heary Bros.      practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                                                                                                                          Subject to FTC MIL 2 (DKC 
                                                                                                                    Security Practices;                                                              Lightning Protection Co. v. Lightning Protection Institute,  current and ongoing practices.  Dkt. 
DLS        D369                       7/31/2017                  invite.ics               DKC1897566   DKC1897570                              Tsai; Hung                 Relevance; Translation                                                                                                            conduct) & FTC MIL 3 
                                                                                                                      BSIMM Audit                                                                       287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte       No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                                                                                                                                (translation).
                                                                                                                                                                                                       striking exhibits because “[t]hey are not in English, and  Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                     [p]laintiffs provide no translation”); United States v. Diaz,  92 at 15.  Subject to FTC MIL No.3.
                                                                                                                                                                                                         519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                      foreign language documents unaccompanied by English 
                                                                                                                                                                                                     translations is error and in ordinary circumstances would 
                                                                                                                                                                                                      bar those documents from consideration by the court").


                                                                                                                                                                                                                                                                Relevant; Current sales/technology 
                                                                                                                                                                                                    This exhibit should be excluded because it does not have a  practices. Dkt No. 224/FTC suing for 
                                                                                                                    Security Practices;                                                              tendency to make a fact of consequence to this dispute  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D370                       7/19/2017     RE: Wireless Router BSIMM 檔案.msg      DKC1911949   DKC1911949                              Tsai; Hung                       Relevance
                                                                                                                      BSIMM Audit                                                                       more or less probable (F.R.E. 401):  Post‐complaint      No. 90 at 8; Dkt. No. 42 at 8; DLS        conduct).
                                                                                                                                                                                                                        conduct irrelevant.                     Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                              92 at 15.  


                                                                                                                                                                                                    This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                      tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                          more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                     conduct irrelevant, doesn't relate to a device or category 
                                                                                                                                                                                                     of devices at issue; Exhibit contains foreign language text 
                                                                                                                                                                                                                                                                   Relevant; Current sales/technology 
                                                                                                                                                                                                    that has not been translated. Foreign‐language text is not 
                                                                                                                                                                                                                                                                   practices. Dkt No. 224/FTC suing for 
                                                                                                                                                                                                         admissible without certified translation. Heary Bros.                                           Subject to FTC MIL 2 (DKC 
                                                    RE Wireless Router BSIMM 檔案 (1.91                                                                                                                                                                              current and ongoing practices.  Dkt. 
DLS        D371                       7/19/2017                                           DKC1911950   DKC1911952                              Tsai; Hung                 Relevance; Translation     Lightning Protection Co. v. Lightning Protection Institute,                                           conduct) & FTC MIL 3 
                                                                  MB).msg                                                                                                                                                                                            No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                                                                                                        287 F. Supp. 2d 1038, 1074 (D. Ariz. 2003) (sua sponte                                                 (translation).
                                                                                                                                                                                                                                                                   Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                       striking exhibits because “[t]hey are not in English, and 
                                                                                                                                                                                                                                                                    92 at 15.  Subject to FTC MIL No.3.
                                                                                                                                                                                                    [p]laintiffs provide no translation”); United States v. Diaz, 
                                                                                                                                                                                                         519 F.3d 56, 64 (1st Cir. 2008) (“[t]he submission of 
                                                                                                                                                                                                      foreign language documents unaccompanied by English 
                                                                                                                                                                                                     translations is error and in ordinary circumstances would 
                                                                                                                                                                                                     bar those documents from consideration by the court").


                                                                                                                                                                                                                                                                 Relevant; Current sales/technology 
                                                                                                                                                                                                    This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                 practices. Dkt No. 224/FTC suing for 
                                                                                                                    BSIMM/current                                                                     tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                                 current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D373                       7/19/2017          Test Report_20170606.pdf         DKC1911954   DKC1911979   product security           Tsai; Hung                       Relevance               more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                                                                                  No. 90 at 8; Dkt. No. 42 at 8; DLS           conduct).
                                                                                                                       practices                                                                     conduct irrelevant, doesn't relate to a device or category 
                                                                                                                                                                                                                                                                 Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                        of devices at issue.
                                                                                                                                                                                                                                                                               92 at 15.

                                                                                                                                                                                                    This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                   Relevant; Current sales/technology 
                                                                                                                                                                                                      tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                                   practices. Dkt No. 224/FTC suing for 
                                                                                                                    BSIMM/current                                                                       more or less probable (F.R.E. 401):  Post‐complaint                                              Subject to FTC MIL 2 (DKC 
                                                     PS‐402‐B │n┼ΘªwÑ■¡╖└I╡√ª⌠_DIR‐                                                                                                                                                                                current and ongoing practices.  Dkt. 
DLS        D374                       7/19/2017                                           DKC1911980   DKC1911980   product security           Tsai; Hung                  Relevance; Hearsay        conduct irrelevant, doesn't relate to a device or category                                            conduct) & FTC MIL 3 
                                                                 842C1.xlsx                                                                                                                                                                                         No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                       practices                                                                    of devices at issue;   This exhibit is hearsay not within any                                              (translation).
                                                                                                                                                                                                                                                                   Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                      exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                                           92 at 15. FRE 803(6).  
                                                                                                                                                                                                              matter asserted.  F.R.E. 801, 802, 803..




                                                                                                                                           Page 23 of 34
                                                                         Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                                Document 246-2 Filed 12/20/18 Page 25 of 35
                                                                                                                                      Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                      Description                    BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                             Party's Authority             Result of Meet & Confer
                                                                                                                                                                                                           This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                          Relevant; Current sales/technology 
                                                                                                                                                                                                             tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                                          practices. Dkt No. 224/FTC suing for 
                                                                                                                           BSIMM/current                                                                       more or less probable (F.R.E. 401):  Post‐complaint                                              Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                                                                                                          current and ongoing practices.  Dkt. 
DLS        D375                       7/19/2017   PS‐409‐B ªwÑ■╗▌¿D░l╖╣¬φ_DIR‐842C1.xlsx        DKC1911981   DKC1911981    product security           Tsai; Hung                  Relevance; Hearsay        conduct irrelevant, doesn't relate to a device or category                                            conduct) & FTC MIL 3 
                                                                                                                                                                                                                                                                           No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                              practices                                                                    of devices at issue;   This exhibit is hearsay not within any                                              (translation).
                                                                                                                                                                                                                                                                          Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                             exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                                                                                                  92 at 15. FRE 803(6).  
                                                                                                                                                                                                                     matter asserted.  F.R.E. 801, 802, 803..

                                                                                                                                                                                                                                                                       Relevant; Current sales/technology 
                                                                                                                                                                                                                                                                       practices. Dkt No. 224/FTC suing for 
                                                                                                                           BSIMM/current                                                                                                                                                                     Subject to FTC MIL 2 (DKC 
                                                               ALPHA_DIR‐                                                                                                                                                                                              current and ongoing practices.  Dkt. 
DLS        D376                       7/19/2017                                                 DKC1911982   DKC1911982    product security           Tsai; Hung                No document provided.                       No document provided.                                                              conduct) & FTC MIL 3 
                                                  842Cx_V300_╖╜╜X▒╜┤y╡▓¬G║K¡n│°ºi.xlsx                                                                                                                                                                                  No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                                                                              practices                                                                                                                                                                            (translation).
                                                                                                                                                                                                                                                                       Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                                     92 at 15.

                                                                                                                                                                                                                                                                       Relevant; Current sales/technology 
                                                                                                                                                                                                                                                                       practices. Dkt No. 224/FTC suing for 
                                                               ALPHA_DIR‐                                                  BSIMM/current                                                                                                                                                                     Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                                                                                                       current and ongoing practices.  Dkt. 
DLS        D377                       7/19/2017   842Cx_V300_╖╜╜X└╦┤∙ñu¿π▒╜┤y╡▓¬G│°º            DKC1911983   DKC1911983    product security           Tsai; Hung                No document provided.                       No document provided.                                                              conduct) & FTC MIL 3 
                                                                                                                                                                                                                                                                        No. 90 at 8; Dkt. No. 42 at 8; DLS 
                                                                  i.xlsx                                                      practices                                                                                                                                                                            (translation).
                                                                                                                                                                                                                                                                       Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                                                                     92 at 15.

                                                                                                                                                                                                                                                                        Relevant; Current sales/technology 
                                                                                                                                                                                                           This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                        practices. Dkt No. 224/FTC suing for 
                                                                                                                           BSIMM/current                                                                     tendency to make a fact of consequence to this dispute 
                                                             D‐Link(DIR‐842C1)‐                                                                                                                                                                                         current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D378                       7/19/2017                                                 DKC1911984   DKC1912018    product security           Tsai; Hung                      Relevance                more or less probable (F.R.E. 401):  Post‐complaint 
                                                       │]│╞╕Ωªw└╦┤∙░⌡ªµ│°ºi_b10.pdf                                                                                                                                                                                      No. 90 at 8; Dkt. No. 42 at 8; DLS           conduct).
                                                                                                                              practices                                                                     conduct irrelevant, doesn't relate to a device or category 
                                                                                                                                                                                                                                                                        Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                of devices at issue.
                                                                                                                                                                                                                                                                                      92 at 15.

                                                                                                                                                                                                                                                                        Relevant; Current sales/technology 
                                                                                                                                                                                                           This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                        practices. Dkt No. 224/FTC suing for 
                                                                                                                           BSIMM/current                                                                     tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                                        current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D379                       7/19/2017             DIR842(0426╜╞┤∙).xlsx               DKC1912019   DKC1912019    product security           Tsai; Hung                      Relevance                more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                                                                                         No. 90 at 8; Dkt. No. 42 at 8; DLS           conduct).
                                                                                                                              practices                                                                     conduct irrelevant, doesn't relate to a device or category 
                                                                                                                                                                                                                                                                        Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                               of devices at issue.
                                                                                                                                                                                                                                                                                      92 at 15.

                                                                                                                                                                                                                                                                        Relevant; Current sales/technology 
                                                                                                                                                                                                           This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                        practices. Dkt No. 224/FTC suing for 
                                                                                                                           BSIMM/current                                                                     tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                                        current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D380                       7/19/2017    Re Need Full Security Test DIR‐842 C1.msg    DKC1912020   DKC1912027    product security           Tsai; Hung                      Relevance                more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                                                                                         No. 90 at 8; Dkt. No. 42 at 8; DLS           conduct).
                                                                                                                              practices                                                                     conduct irrelevant, doesn't relate to a device or category 
                                                                                                                                                                                                                                                                        Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                of devices at issue.
                                                                                                                                                                                                                                                                                      92 at 15.

                                                                                                                                                                                                                                                                        Relevant; Current sales/technology 
                                                                                                                                                                                                           This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                        practices. Dkt No. 224/FTC suing for 
                                                                                                                           BSIMM/current                                                                     tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                                        current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D381                       7/19/2017             DIR842(0426複測).xlsx                 DKC1912028   DKC1912028    product security           Tsai; Hung                      Relevance                more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                                                                                         No. 90 at 8; Dkt. No. 42 at 8; DLS           conduct).
                                                                                                                              practices                                                                     conduct irrelevant, doesn't relate to a device or category 
                                                                                                                                                                                                                                                                        Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                                                                                                                                of devices at issue.
                                                                                                                                                                                                                                                                                      92 at 15.

                                                                                                                           Security Practices;                                                             This exhibit should be excluded because it does not have a  Relevant; Current sales/technology 
                                                                                                                          BSIMM Policies and                                                                tendency to make a fact of consequence to this dispute  practices. Dkt No. 224/FTC suing for 
                                                                                                                              Procedures;                                                                      more or less probable (F.R.E. 401):  Post‐complaint      current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
DLS        D382                       9/21/2017             security for talktalk.pptx          DKC1983719   DKC1983735                               Tsai; Hung                  Relevance; Hearsay
                                                                                                                                Training                                                                     conduct irrelevant;  This evidence contains third party     No. 90 at 8; Dkt. No. 42 at 8; DLS           conduct).
                                                                                                                            Documents and                                                                   hearsay that is not within any exception. F.R.E. 801, 802,  Fourth and Fifth Defenses, Dkt. No. 
                                                                                                                              Power Point                                                                                              803.                                    92 at 15. FRE 803(6).  
                                                                                                                                                                                                           This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                            tendency to make a fact of consequence to this dispute 
                                                                                                                           FTC Production;                                                                                                                               Relevant; Relief sought; DLS Fourth, 
                                                                                                                                                                                                              more or less probable. F.R.E. 401:  Conduct by third 
                                                                                                                             III/Onward             Stmnt of Party                                                                                                         Fifth, Fourteenth, and Fifteenth 
DLS        D422                       1/10/2018    14‐0924_2 Initial Assessment (242 pgs).pdf                                                                                     Relevance; Hearsay         parties irrelevant to whether DLS deceived consumers;                                             Subject to FTC MIL 1 (Hung).
                                                                                                                              Expertise               Opponent                                                                                                           Defenses, Dkt. No. 92 at 15‐16; FRE 
                                                                                                                                                                                                             This exhibit is hearsay not within any exception to the 
                                                                                                                          Recognized by FTC                                                                                                                                           801, 803(6)
                                                                                                                                                                                                            extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                                                               F.R.E. 801, 802, 803.
                                                                                                                                                                                                           This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                            tendency to make a fact of consequence to this dispute 
                                                                                                                           FTC Production;                                                                                                                               Relevant; Relief sought; DLS Fourth, 
                                                                                                                                                                                                              more or less probable. F.R.E. 401:  Conduct by third 
                                                     15‐0126_1 Supp. Assessment corres (3                                    III/Onward             Stmnt of Party                                                                                                         Fifth, Fourteenth, and Fifteenth 
DLS        D423                       1/19/2018                                                                                                                                   Relevance; Hearsay         parties irrelevant to whether DLS deceived consumers;                                             Subject to FTC MIL 1 (Hung).
                                                                  pgs).pdf                                                    Expertise               Opponent                                                                                                           Defenses, Dkt. No. 92 at 15‐16; FRE 
                                                                                                                                                                                                             This exhibit is hearsay not within any exception to the 
                                                                                                                          Recognized by FTC                                                                                                                                           801, 803(6)
                                                                                                                                                                                                            extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                                                               F.R.E. 801, 802, 803.




                                                                                                                                                  Page 24 of 34
                                                                         Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                                Document 246-2 Filed 12/20/18 Page 26 of 35
                                                                                                                                                     Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                       Description                        BegBates           EndBates         Purpose at Trial       Sponsoring Witness           Opposing Party Objections                    Opposing Party's Authority                             Party's Authority            Result of Meet & Confer
                                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                           tendency to make a fact of consequence to this dispute 
                                                                                                                                          FTC Production;                                                                                                                               Relevant; Relief sought; DLS Fourth, 
                                                                                                                                                                                                                             more or less probable. F.R.E. 401:  Conduct by third 
                                                                                                                                            III/Onward             Stmnt of Party                                                                                                         Fifth, Fourteenth, and Fifteenth 
DLS        D424                       1/19/2018     15‐0126_2 Supp. Assessement (56 pgs).pdf                                                                                                     Relevance; Hearsay        parties irrelevant to whether DLS deceived consumers;                                              Subject to FTC MIL 1 (Hung).
                                                                                                                                             Expertise               Opponent                                                                                                           Defenses, Dkt. No. 92 at 15‐16; FRE 
                                                                                                                                                                                                                            This exhibit is hearsay not within any exception to the 
                                                                                                                                         Recognized by FTC                                                                                                                                           801, 803(6)
                                                                                                                                                                                                                           extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                                                                              F.R.E. 801, 802, 803.
                                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                           tendency to make a fact of consequence to this dispute 
                                                                                                                                             Guidance;                                                                                                                                  Relevant; Relief sought; DLS Fourth, 
                                                                                                                                                                                                                             more or less probable. F.R.E. 401:  Conduct by third 
                                                                                                                                            III/Onward             Stmnt of Party                                                                                                         Fifth, Fourteenth, and Fifteenth 
DLS        D426                       10/18/2017          Trendnet correspondence.pdf                                                                                                            Relevance; Hearsay         parties irrelevant to whether DLS deceived consumers;                                             Subject to FTC MIL 1 (Hung).
                                                                                                                                             Expertise               Opponent                                                                                                           Defenses, Dkt. No. 92 at 15‐16; FRE 
                                                                                                                                                                                                                            This exhibit is hearsay not within any exception to the 
                                                                                                                                         Recognized by FTC                                                                                                                                           801, 803(6)
                                                                                                                                                                                                                           extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                                                                              F.R.E. 801, 802, 803.
                                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                                          Relevant; Relief sought;  DLS 
                                                                                                                                          FTC Production                                                                   tendency to make a fact of consequence to this dispute 
DLS        D428           DX 22                         Statements for Compliance Week             FTC‐DLS‐00009430   FTC‐DLS‐00009435                                  Arias                        Relevance                                                                         Fourteenth and Fifteenth Defenses,  Subject to FTC MIL 1 (Hung).
                                                                                                                                            Guidance                                                                      more or less probable. F.R.E. 401:  FTC guidance irrelevant 
                                                                                                                                                                                                                                                                                               Dkt. No. 92 at 16.
                                                                                                                                                                                                                                     to whether DLS deceived consumers.

                                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                                          Relevant; Relief sought;  DLS 
                                                                                                                                          FTC Production;                                                                  tendency to make a fact of consequence to this dispute 
DLS        D429           DX 23                          Current Regulatory Framework              FTC‐DLS‐00025233   FTC‐DLS‐00025230                                  Arias                        Relevance                                                                         Fourteenth and Fifteenth Defenses,  Subject to FTC MIL 1 (Hung).
                                                                                                                                             Guidance                                                                     more or less probable. F.R.E. 401:  FTC guidance irrelevant 
                                                                                                                                                                                                                                                                                        Dkt. No. 92 at 16; FRE 801, 803(6)
                                                                                                                                                                                                                                     to whether DLS deceived consumers.

                                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                                                                                      Relevant; Relief sought; DLS Fourth, 
                                                                                                                                          FTC Production;                                                                  tendency to make a fact of consequence to this dispute 
DLS        D431           DX 25                        The FTC's Investigation of TRENDnet               N/A                N/A                                         Arias                        Relevance                                                                          Fifth, Fourteenth, and Fifteenth  Subject to FTC MIL 1 (Hung).
                                                                                                                                             Guidance                                                                        more or less probable. F.R.E. 401:  Conduct of other 
                                                                                                                                                                                                                                                                                        Defenses, Dkt. No. 92 at 15‐16.
                                                                                                                                                                                                                          companies irrelevant to whether DLS deceived consumers.
                                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                          Use of III as third                                                              tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                                                         Relevant; Relief sought; DLS Fourth, 
                                                   Email correspondence that was released by                                                party testing                                                                     more or less probable. F.R.E. 401:  Conduct of other 
                                                                                                                                                                                                                                                                                           Fifth, Fourteenth, and Fifteenth 
DLS        D432           DX 26                    the FTC pursuant to a FOIA request, the last          N/A                N/A             company in                  Arias                    Relevance; Hearsay       companies irrelevant to whether DLS deceived consumers;                                              Subject to FTC MIL 1 (Hung).
                                                                                                                                                                                                                                                                                         Defenses, Dkt. No. 92 at 15‐16; FRE 
                                                     chain of the email is from Laura Berger                                                 TRENDNet                                                                        This exhibit is hearsay not within any exception to the 
                                                                                                                                                                                                                                                                                                      801, 803(6)
                                                                                                                                             Settlement                                                                     extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                                                                               F.R.E. 801, 802, 803.
                                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                           tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                                                         Relevant; Relief sought; DLS Fourth, 
                                                                                                                                          Transmission of                                                                     more or less probable. F.R.E. 401:  Conduct of other 
                                                    document containing the subject line "re:                                                                                                                                                                                              Fifth, Fourteenth, and Fifteenth 
DLS        D433           DX 27                                                                          N/A                N/A             TRENDNet                    Arias                    Relevance; Hearsay       companies irrelevant to whether DLS deceived consumers;                                              Subject to FTC MIL 1 (Hung).
                                                        TRENDnet Inc. Docket #C‐4426"                                                                                                                                                                                                    Defenses, Dkt. No. 92 at 15‐16; FRE 
                                                                                                                                         Compliance Report                                                                   This exhibit is hearsay not within any exception to the 
                                                                                                                                                                                                                                                                                                      801, 803(6)
                                                                                                                                                                                                                            extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                                                                               F.R.E. 801, 802, 803.
                                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                            Use of III as 
                                                                                                                                                                                                                            tendency to make a fact of consequence to this dispute 
                                                                                                                                          authorized third                                                                                                                               Relevant; Relief sought; DLS Fourth, 
                                                                                                                                                                                                                              more or less probable. F.R.E. 401:  Conduct of other 
                                                    Compliance report of TRENDnet subject to                                                party testing                                                                                                                                  Fifth, Fourteenth, and Fifteenth 
DLS        D434           DX 28                                                                          N/A                N/A                                         Arias                    Relevance; Hearsay       companies irrelevant to whether DLS deceived consumers;                                              Subject to FTC MIL 1 (Hung).
                                                              FTC consent orders                                                            company in                                                                                                                                   Defenses, Dkt. No. 92 at 15‐16; FRE 
                                                                                                                                                                                                                             This exhibit is hearsay not within any exception to the 
                                                                                                                                             TRENDNet                                                                                                                                                 801, 803(6)
                                                                                                                                                                                                                            extent it is offered for the truth of the matter asserted.  
                                                                                                                                             Settlement
                                                                                                                                                                                                                                               F.R.E. 801, 802, 803.
                                                                                                                                         DLS Statements Re                                                                Exhibit entry does not comply with Court's Standing Order 
                                                    Screenshots of the setup process using the                                                                                                                                                                                         Document Produced, Discuss at 
                                                                                                                                          Products; Product                                                                  for Civil Jury Trial's ¶ 15:  Incorrect Bates range; No 
DLS        D552                                    mydlink Setup Wizard for Microsoft Windows        DLS0055084         DLS0055096                                     Brown                    Foundation; Hearsay.                                                                  meet & confer; buisness record FRE           Dispute remains.
                                                                                                                                         Packaging/Disclaim                                                                document with identified Bates range was produced in 
                                                            for the DCS‐2310L camera                                                                                                                                                                                                               803(6)
                                                                                                                                                 er                                                                                                  discovery.
                                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                            tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                                                         Relevant; Relief sought; DLS Fourth, 
                                                                                                                                                                                                                              more or less probable. F.R.E. 401:  Conduct of other 
                                                      Email "RE: Trendnet/Proposed Consent                                                FTC Production;                                                                                                                                  Fifth, Fourteenth, and Fifteenth 
DLS        D653           DX26                                                                           N/A                N/A                                         Arias                        Relevance            companies irrelevant to whether DLS deceived consumers;                                              Subject to FTC MIL 1 (Hung).
                                                                      Order"                                                              Guidance; FOIA                                                                                                                                 Defenses, Dkt. No. 92 at 15‐16; FRE 
                                                                                                                                                                                                                             This exhibit is hearsay not within any exception to the 
                                                                                                                                                                                                                                                                                             801; FRE 803(6); FRE 803(8)
                                                                                                                                                                                                                            extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                                                                                F.R.E. 801, 802, 803
                                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                                            tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                                                                                                         Relevant; Relief sought; DLS Fourth, 
                                                                                                                                                                                                                              more or less probable. F.R.E. 401:  Conduct of other 
                                                                                                                                          FTC Production;                                                                                                                                  Fifth, Fourteenth, and Fifteenth 
DLS        D654                                    TRENDnet, Inc. Compliance Report and email            N/A                N/A                                                                      Relevance            companies irrelevant to whether DLS deceived consumers;                                              Subject to FTC MIL 1 (Hung).
                                                                                                                                          Guidance; FOIA                                                                                                                                 Defenses, Dkt. No. 92 at 15‐16; FRE 
                                                                                                                                                                                                                             This exhibit is hearsay not within any exception to the 
                                                                                                                                                                                                                                                                                             801; FRE 803(6); FRE 803(8)
                                                                                                                                                                                                                            extent it is offered for the truth of the matter asserted.  
                                                                                                                                                                                                                                              F.R.E. 801, 802, 803




                                                                                                                                                                 Page 25 of 34
                                                                    Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                           Document 246-2 Filed 12/20/18 Page 27 of 35
                                                                                                                                    Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.   Date                   Description                       BegBates     EndBates     Purpose at Trial       Sponsoring Witness           Opposing Party Objections                  Opposing Party's Authority                            Party's Authority            Result of Meet & Confer
                                                                                                                                                                                                         This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                           tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                              more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                          conduct irrelevant; This exhibit is hearsay not within any 
                                                                                                                                                                                                           exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                            matter asserted.  F.R.E. 801, 802, 803; Exhibit contains  Relevant; Current sales/technology 
                                                                                                                                                                                                              foreign language text that has not been translated.      practices. Dkt No. 224/FTC suing for 
                                                                                                                        Security Practices; 
                                                                                                                                                                                                          Foreign‐language text is not admissible without certified  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
                                              Onward Security secure coding and other                                        Training                                         Relevance; Translation; 
DLS        D670                                                                               DKC0005324   DKC0005367                                   Tsai                                                  translation. Heary Bros. Lightning Protection Co. v.      No. 90 at 8; Dkt. No. 42 at 8; DLS   conduct) & FTC MIL 3 
                                                  training classes sign‐in sheets                                        Documents and                                               Hearsay.
                                                                                                                                                                                                          Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074  Fourth and Fifth Defenses, Dkt. No.        (translation).
                                                                                                                           Power Point
                                                                                                                                                                                                             (D. Ariz. 2003) (sua sponte striking exhibits because        92 at 15; FRE 801; FRE 803(6); 
                                                                                                                                                                                                             “[t]hey are not in English, and [p]laintiffs provide no         Subject to FTC MIL No. 3
                                                                                                                                                                                                           translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                               Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                         documents unaccompanied by English translations is error 
                                                                                                                                                                                                         and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                       from consideration by the court").

                                                                                                                                                                                                         This exhibit should be excluded because it does not have a 
                                                                                                                                                                                                           tendency to make a fact of consequence to this dispute 
                                                                                                                                                                                                              more or less probable (F.R.E. 401):  Post‐complaint 
                                                                                                                                                                                                          conduct irrelevant; This exhibit is hearsay not within any 
                                                                                                                                                                                                           exception to the extent it is offered for the truth of the 
                                                                                                                                                                                                            matter asserted.  F.R.E. 801, 802, 803; Exhibit contains  Relevant; Current sales/technology 
                                                                                                                                                                                                              foreign language text that has not been translated.      practices. Dkt No. 224/FTC suing for 
                                             Policy, process, guidelines, and recordkeeing                               Security Practices;                                                              Foreign‐language text is not admissible without certified  current and ongoing practices.  Dkt.  Subject to FTC MIL 2 (DKC 
                                                                                                                                                                              Relevance; Translation; 
DLS        D671                               documents implementing BSIMM (March             DKC0005975   DKC0005999   BSIMM Policies and              Tsai                                                  translation. Heary Bros. Lightning Protection Co. v.      No. 90 at 8; Dkt. No. 42 at 8; DLS   conduct) & FTC MIL 3 
                                                                                                                                                                                     Hearsay.
                                                            2017) (excerpts)                                                Procedures                                                                    Lightning Protection Institute, 287 F. Supp. 2d 1038, 1074  Fourth and Fifth Defenses, Dkt. No.        (translation).
                                                                                                                                                                                                             (D. Ariz. 2003) (sua sponte striking exhibits because        92 at 15; FRE 801 FRE; 803(6); 
                                                                                                                                                                                                             “[t]hey are not in English, and [p]laintiffs provide no         Subject to FTC MIL No. 3
                                                                                                                                                                                                           translation”); United States v. Diaz, 519 F.3d 56, 64 (1st 
                                                                                                                                                                                                               Cir. 2008) (“[t]he submission of foreign language 
                                                                                                                                                                                                         documents unaccompanied by English translations is error 
                                                                                                                                                                                                         and in ordinary circumstances would bar those documents 
                                                                                                                                                                                                                       from consideration by the court").

                                                                                                                                                                                                     Exhibit entry does not comply with Court's Standing Order 
                                                                                                                                                                                                     for Civil Jury Trial's ¶ 15:  No purpose or sponsor provided;                                        Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                                                                                                    Replace with certified translation; 
                                                      DKC0004416‐T_translation                                              Uncertified                                  Noncompliant with Standing  This exhibit should be excluded because it does not have a                                          conduct).  Translation:  Will 
DLS        D687                                                                                  n/a          n/a                                       Tsai                                                                                                        Added sponsoring witness; Discuss 
                                                    (uncertified/provided by FTC)                                           Translation                                      Order; Relevance          tendency to make a fact of consequence to this dispute                                                 use FTC‐provided 
                                                                                                                                                                                                                                                                            at Meet & Confer
                                                                                                                                                                                                     more or less probable (F.R.E. 401):  Contracts irrelevant to                                               certification.
                                                                                                                                                                                                                   whether DLS deceived consumers.

                                                                                                                                                                                                     Exhibit entry does not comply with Court's Standing Order 
                                                                                                                                                                                                     for Civil Jury Trial's ¶ 15:  No purpose or sponsor provided;                                        Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                                                                                                    Replace with certified translation; 
                                                      DKC0004431‐T_translation                                              Uncertified                                  Noncompliant with Standing  This exhibit should be excluded because it does not have a                                          conduct).  Translation:  Will 
DLS        D689                                                                                  n/a          n/a                                       Tsai                                                                                                        Added sponsoring witness; Discuss 
                                                    (uncertified/provided by FTC)                                           Translation                                      Order; Relevance          tendency to make a fact of consequence to this dispute                                                 use FTC‐provided 
                                                                                                                                                                                                                                                                           at Meet & Confer
                                                                                                                                                                                                     more or less probable (F.R.E. 401):  Contracts irrelevant to                                               certification.
                                                                                                                                                                                                                   whether DLS deceived consumers.

                                                                                                                                                                                                     Exhibit entry does not comply with Court's Standing Order 
                                                                                                                                                                                                     for Civil Jury Trial's ¶ 15:  No purpose or sponsor provided;                                        Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                                                                                                    Replace with certified translation; 
                                                      DKC0004436‐T_translation                                              Uncertified                                  Noncompliant with Standing  This exhibit should be excluded because it does not have a                                          conduct).  Translation:  Will 
DLS        D690                                                                                  n/a          n/a                                       Tsai                                                                                                        Added sponsoring witness; Discuss 
                                                    (uncertified/provided by FTC)                                           Translation                                      Order; Relevance          tendency to make a fact of consequence to this dispute                                                 use FTC‐provided 
                                                                                                                                                                                                                                                                           at Meet & Confer
                                                                                                                                                                                                     more or less probable (F.R.E. 401):  Contracts irrelevant to                                               certification.
                                                                                                                                                                                                                   whether DLS deceived consumers.

                                                                                                                                                                                                     Exhibit entry does not comply with Court's Standing Order 
                                                                                                                                                                                                     for Civil Jury Trial's ¶ 15:  No purpose or sponsor provided;                                        Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                                                                                                    Replace with certified translation; 
                                                      DKC0004463‐T_translation                                              Uncertified                                  Noncompliant with Standing  This exhibit should be excluded because it does not have a                                          conduct).  Translation:  Will 
DLS        D691                                                                                  n/a          n/a                                       Tsai                                                                                                        Added sponsoring witness; Discuss 
                                                    (uncertified/provided by FTC)                                           Translation                                      Order; Relevance          tendency to make a fact of consequence to this dispute                                                 use FTC‐provided 
                                                                                                                                                                                                                                                                           at Meet & Confer
                                                                                                                                                                                                     more or less probable (F.R.E. 401):  Contracts irrelevant to                                               certification.
                                                                                                                                                                                                                   whether DLS deceived consumers.

                                                                                                                                                                                                     Exhibit entry does not comply with Court's Standing Order 
                                                                                                                                                                                                     for Civil Jury Trial's ¶ 15:  No purpose or sponsor provided;                                        Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                                                                                                    Replace with certified translation; 
                                                      DKC0004469‐T_translation                                              Uncertified                                  Noncompliant with Standing  This exhibit should be excluded because it does not have a                                          conduct).  Translation:  Will 
DLS        D692                                                                                  n/a          n/a                                       Tsai                                                                                                        Added sponsoring witness; Discuss 
                                                    (uncertified/provided by FTC)                                           Translation                                      Order; Relevance          tendency to make a fact of consequence to this dispute                                                 use FTC‐provided 
                                                                                                                                                                                                                                                                           at Meet & Confer
                                                                                                                                                                                                     more or less probable (F.R.E. 401):  Contracts irrelevant to                                               certification.
                                                                                                                                                                                                                   whether DLS deceived consumers.




                                                                                                                                                Page 26 of 34
                                                                       Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                              Document 246-2 Filed 12/20/18 Page 28 of 35
                                                                                                                                    Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                     Description                    BegBates     EndBates    Purpose at Trial       Sponsoring Witness           Opposing Party Objections                   Opposing Party's Authority                               Party's Authority              Result of Meet & Confer
                                                                                                                                                                                                      Exhibit entry does not comply with Court's Standing Order 
                                                                                                                                                                                                      for Civil Jury Trial's ¶ 15:  No purpose or sponsor provided;                                        Subject to FTC MIL 2 (DKC 
                                                                                                                                                                                                                                                                     Replace with certified translation; 
                                                          DKC0004490‐T_translation                                          Uncertified                                   Noncompliant with Standing  This exhibit should be excluded because it does not have a                                          conduct).  Translation:  Will 
DLS        D693                                                                                   n/a          n/a                                      Tsai                                                                                                         Added sponsoring witness; Discuss 
                                                        (uncertified/provided by FTC)                                       Translation                                       Order; Relevance          tendency to make a fact of consequence to this dispute                                                 use FTC‐provided 
                                                                                                                                                                                                                                                                            at Meet & Confer
                                                                                                                                                                                                      more or less probable (F.R.E. 401):  Contracts irrelevant to                                               certification.
                                                                                                                                                                                                                    whether DLS deceived consumers.

                                                                                                                                                                                                          This exhibit should be excluded because it does not have a 
                                                                                                                         security practices                                                                                                                               Relevant; DLS Fourth, Fifth, and 
                                                                                                                                                                                                           tendency to make a fact of consequence to this dispute                                            Subject to FTC MIL 2 (DKC 
DLS        D698          PX04070                            DKC contract with III                 n/a          n/a         and resources             Tsai; Hung                     Relevance                                                                           Fourteenth Defenses, Dkt. No. 92 at 
                                                                                                                                                                                                          more or less probable (F.R.E. 401):  Contracts irrelevant to                                               conduct).
                                                                                                                          devoted thereto                                                                                                                                             15‐16
                                                                                                                                                                                                                       whether DLS deceived consumers.
                                                                                                                                                                                                            Improper FRE1006 exhibit; Sponsoring witness cannot 
                                                                                                                                                                                                                                                                             FRE 1006; FRE 602; FRE 901; 
DLS        D712                                            SUMMARY_Pink Sheets                    n/a          n/a           FRE 1006                  Brown                   FRE 1006; Foundation.      provide foundation for the admissibility of the exhibit. FRE                                               Dispute remains.
                                                                                                                                                                                                                                                                              Discuss at Meet & Confer
                                                                                                                                                                                                                                  602, 901.
                                                                                                                                                                                                            Improper FRE1006 exhibit; Sponsoring witness cannot 
                                                                                                                                                                                                                                                                             FRE 1006; FRE 602; FRE 901; 
DLS        D713                                           SUMMARY_DKC Contracts                   n/a          n/a           FRE 1006                   Tsai                   FRE 1006; Foundation.      provide foundation for the admissibility of the exhibit. FRE                                               Dispute remains.
                                                                                                                                                                                                                                                                              Discuss at Meet & Confer
                                                                                                                                                                                                                                  602, 901.
                                                                                                                                                                                                            Improper FRE1006 exhibit; Sponsoring witness cannot 
                                                                                                                                                                                                                                                                             FRE 1006; FRE 602; FRE 901; 
DLS        D714                                               SUMMARY_D‐Lab                       n/a          n/a           FRE 1006                   Tsai                   FRE 1006; Foundation.      provide foundation for the admissibility of the exhibit. FRE                                               Dispute remains.
                                                                                                                                                                                                                                                                              Discuss at Meet & Confer
                                                                                                                                                                                                                                  602, 901.
                                                                                                                                                                                                            Improper FRE1006 exhibit; Sponsoring witness cannot 
                                                                                                                                                                                                                                                                             FRE 1006; FRE 602; FRE 901; 
DLS        D715                                            SUMMARY_Onward.III                     n/a          n/a           FRE 1006                   Tsai                   FRE 1006; Foundation.      provide foundation for the admissibility of the exhibit. FRE                                               Dispute remains.
                                                                                                                                                                                                                                                                              Discuss at Meet & Confer
                                                                                                                                                                                                                                  602, 901.
                                                                                                                                                                                                            Improper FRE1006 exhibit; Sponsoring witness cannot 
                                                                                                                                                                                                                                                                             FRE 1006; FRE 602; FRE 901; 
DLS        D716                                        SUMMARY_Source Code Scans                  n/a          n/a           FRE 1006                   Tsai                   FRE 1006; Foundation.      provide foundation for the admissibility of the exhibit. FRE                                               Dispute remains.
                                                                                                                                                                                                                                                                              Discuss at Meet & Confer
                                                                                                                                                                                                                                  602, 901.
                                                                                                                                                                                                            Improper FRE1006 exhibit; Sponsoring witness cannot 
                                                                                                                                                                                                                                                                             FRE 1006; FRE 602; FRE 901; 
DLS        D717                                     SUMMARY_Firmware Release Notes                n/a          n/a           FRE 1006                  Brown                   FRE 1006; Foundation.      provide foundation for the admissibility of the exhibit. FRE                                               Dispute remains.
                                                                                                                                                                                                                                                                              Discuss at Meet & Confer
                                                                                                                                                                                                                                  602, 901.
                                                                                                                                                                                                            Improper FRE1006 exhibit; Sponsoring witness cannot 
                                                                                                                                                                                                                                                                             FRE 1006; FRE 602; FRE 901; 
DLS        D718                                    SUMMARY_Security Risk Questionnaire            n/a          n/a       Security practices          Tsai; Hung                FRE 1006; Foundation.      provide foundation for the admissibility of the exhibit. FRE                                               Dispute remains.
                                                                                                                                                                                                                                                                              Discuss at Meet & Confer
                                                                                                                                                                                                                                  602, 901.
                                                                                                                                                                                                            Improper FRE1006 exhibit; Sponsoring witness cannot 
                                                                                                                                                                                                                                                                             FRE 1006; FRE 602; FRE 901; 
DLS        D719                                        SUMMARY_Traceability Matrix                n/a          n/a           FRE 1006                   Tsai                   FRE 1006; Foundation.      provide foundation for the admissibility of the exhibit. FRE                                               Dispute remains.
                                                                                                                                                                                                                                                                              Discuss at Meet & Confer
                                                                                                                                                                                                                                  602, 901.
                                                                                                                                                                                                            Improper FRE1006 exhibit; Sponsoring witness cannot 
                                                                                                                          Showing vendor                                                                                                                                     FRE 1006; FRE 602; FRE 901; 
DLS        D720                                        SUMMARY_Vendor PreRelease                  n/a          n/a                                   Tsai; Hung                FRE 1006; Foundation.      provide foundation for the admissibility of the exhibit. FRE                                               Dispute remains.
                                                                                                                         testing over time                                                                                                                                    Discuss at Meet & Confer
                                                                                                                                                                                                                                  602, 901.
                                                                                                                                                                                                                                                                       Physical Exhibit; Discuss at Meet & 
DLS        D727                                       DCS‐2310L purchased 8/16/2018               n/a          n/a        Physical Exhibit             Brown                No document provided.           No document provided or sufficiently identified.                                                    FTC to inspect on January 3.
                                                                                                                                                                                                                                                                                     Confer
                                                     Packaging for DCS‐2310L purchased                                                                                                                                                                                 Physical Exhibit; Discuss at Meet & 
DLS        D728                                                                                   n/a          n/a        Physical Exhibit             Brown                No document provided.           No document provided or sufficiently identified.                                                    FTC to inspect on January 3.
                                                                  8/16/2018                                                                                                                                                                                                          Confer
                                                  Contents inside packaging containing DCS‐                                                                                                                                                                            Physical Exhibit; Discuss at Meet & 
DLS        D729                                                                                   n/a          n/a        Physical Exhibit             Brown                No document provided.           No document provided or sufficiently identified.                                                    FTC to inspect on January 3.
                                                        2310L purchased 8/16/2018                                                                                                                                                                                                    Confer
                                                    Set‐Up GUI for DCS‐2310L purchased                                                                                                                                                                                Interface Exhibit; Discuss at Meet & 
DLS        D730                                                                                   n/a          n/a       User Experience               Brown                         TBD                         FTC needs to review proposed materials.                                                             Dispute remains.
                                                                  8/16/2018                                                                                                                                                                                                          Confer
                                                                                                                                                                                                          This exhibit is hearsay not within any exception to the        Relevant; DLS Fourth, Fifth, and 
                                                   D‐Link PowerPoint ‐ SIM (Security Issues                                                                                                                                                                                                                      Subject to FTC MIL 2 (DKC 
DLS        D734                                                                                DKC0196811   DKC0196825    Demonstrative             Brown; Tsai                     Hearsay              extent it is offered for the truth of the matter asserted.   Fourteenth Defenses, Dkt. No. 92 at 
                                                               Management)                                                                                                                                                                                                                                               conduct).
                                                                                                                                                                                                                            F.R.E. 801, 802, 803.                          15‐16; FRE 801; FRE 803(6)
                                                                                                                                                                                                        No document provided; This exhibit is hearsay not within 
                                                                                                                                                                            No document provided;                                                                                                                Subject to FTC MIL 2 (DKC 
DLS        D735                                     D‐Link PowerPoint ‐ Product Security       DKC0656086   DKC0655123    Demonstrative             Brown; Tsai                                          any exception to the extent it is offered for the truth of           FRE 801; FRE 803(6)
                                                                                                                                                                                   Hearsay.                                                                                                                              conduct).
                                                                                                                                                                                                                the matter asserted.  F.R.E. 801, 802, 803.
                                                                                                                                                                                                       Exhibit entry does not comply with Court's Standing Order 
                                                                                                                                                                                                                                                                         Relevant; DLS Fourth, Fifth, and 
                                                                                                                                                                         Relevance; Noncompliant with        for Civil Jury Trial's ¶ 15:  No sponsor provided;                                                  Subject to FTC MIL 2 (DKC 
DLS        D736                                           D‐Link PowerPoint ‐ D‐Lab            DKC1072647   DKC1072678    Demonstrative             Brown; Tsai                                                                                                       Fourteenth Defenses, Dkt. No. 92 at 
                                                                                                                                                                                Standing Order.        Demonstrative not proper exhibit list entries; Not a proper                                                       conduct).
                                                                                                                                                                                                                                                                        15‐16; Added sponsoring witness
                                                                                                                                                                                                                               demonstrative.
                                                                                                                                                                                                                                                                           This document is probative of the 
                                                  8/14/2014 email from Daniel Kelley from                                                                                  Relevance; Probative value                                                                       security of DLS devices, and any     DLS maintains relevance 
FTC       PX03169                     8/14/2014                                                DLS0038372   DLS0038377        Falsity          Brown or By Stipulation                                                    FRE 402; FRE 403; FRE 1002
                                                  William Brown regarding Fwd: Response                                                                                  outweighed; Best evidence rule                                                                     prejudice may be cured by cross            objections 
                                                                                                                                                                                                                                                                          examination or direct examination. 




                                                                                                                                                 Page 27 of 34
                                                                         Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                                Document 246-2 Filed 12/20/18 Page 29 of 35
                                                                                                                                         Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                       Description                       BegBates      EndBates     Purpose at Trial    Sponsoring Witness            Opposing Party Objections       Opposing Party's Authority            Party's Authority                Result of Meet & Confer

                                                                                                                                                                                                                                                 The exhibit is not hearsay because 
                                                                                                                                                                                                                                                      it is made by a DLC or DLS 
                                                                                                                                                                                                                                                 employee, an opposing party. See 
                                                                                                                                                                                                                                                F.R.E. 801(d)(2). Furthermore, this 
                                                                                                                                                                                                                                               is an internal DLC or DLS document, 
                                                                                                                                                                                                                                                 kept within the regular course of 
                                                                                                                                                                                                                                                   business, thus it falls under the 
                                                                                                                                                                                                                                                    business record exception to 
                                                                                                                                                                                                                                                   hearsay and is admissible. See 
                                                                                                                                                                                                                                                   F.R.E. 803(6). This document is       DLS maintains relevance 
                                                                                                                                                                                  Relevance; Probative value 
                                                                                                                                                                                                                                                  probative of the security of DLS             objections
                                                                                                                                                                                  outweighed; Hearsay; DLS 
FTC       PX03194                     3/13/2012       Audit Report of New Report PDF0213            DLS0057818    DLS0057902        Falsity        Brown or By Stipulation                                        FRE 402; FRE 403; FRE 801     devices, and any prejudice may be 
                                                                                                                                                                                   reserves the right to seek 
                                                                                                                                                                                                                                                   cured by cross examination or          DLS preserves hearsay 
                                                                                                                                                                                  limiting instruction at trial
                                                                                                                                                                                                                                                 direct examination. To the extent           obection at trial
                                                                                                                                                                                                                                               any of the contents of the exhibit is 
                                                                                                                                                                                                                                                  neither a business record nor an 
                                                                                                                                                                                                                                                  adoptive admission, this exhibit 
                                                                                                                                                                                                                                                    also is admissible to establish 
                                                                                                                                                                                                                                                  notice.    This exhibit goes to the 
                                                                                                                                                                                                                                                security of the mydlinkUS network 
                                                                                                                                                                                                                                                  in February 2012, and thus, it is 
                                                                                                                                                                                                                                                  relevant to falsity and should be 
                                                                                                                                                                                                                                                               admitted. 


                                                                                                                                                                                                                                                The exhibit is not hearsay because 
                                                                                                                                                                                                                                                     it is made by a DLC or DLS 
                                                                                                                                                                                                                                                employee, an opposing party. See 
                                                                                                                                                                                                                                               F.R.E. 801(d)(2). Furthermore, this 
                                                                                                                                                                                                                                                  is an internal DLC or DLS email, 
                                                                                                                                                                           Hearsay; DLS reserves the right                                       sent within the regular course of       DLS maintains privilege 
                                                  4/13/2015 email from William Brown to Hans 
                                                                                                                                                                            to seek limiting instruction at                                       business, thus it falls under the            objection
                                                  Liu, Shinglin Chung, Daniel Daniel Hsu, Robert 
FTC       PX03196                     4/13/2015                                                     DLS0049144    DLS0049145        Falsity        Brown or By Stipulation     trial; Contains privileged                  FRE 801                  business record exception to 
                                                  Lin, Ping Chen, Richard Chen, AJ Wang, Osbert 
                                                                                                                                                                             material; Discuss at meet &                                           hearsay and is admissible. See         DLS preserves hearsay 
                                                        Ong regarding New D‐Link backdoor
                                                                                                                                                                                         confer                                                 F.R.E. 803(6). To the extent any of         objection at trial
                                                                                                                                                                                                                                                    the contents of the exhibit is 
                                                                                                                                                                                                                                                 neither a business record nor an 
                                                                                                                                                                                                                                                  adoptive admission, this exhibit 
                                                                                                                                                                                                                                                   also is admissible to establish 
                                                                                                                                                                                                                                                               notice.     


                                                                                                                                                                                                                                               See MIL response.  F.R.E. 407 does 
                                                                                                                                                                                                                                               not preclude use. The exhibit is not 
                                                                                                                                                                                                                                                  hearsay because it is made by a 
                                                                                                                                                                                                                                               DLC or DLS employee, an opposing 
                                                                                                                                                                                                                                                     party. See F.R.E. 801(d)(2). 
                                                                                                                                                                                  Subsequent Remedial                                          Furthermore, this is an internal DLC  DLS maintains privilege 
                                                  4/13/2015 email from William Brown to Hans                                                                                     Measures; Hearsay; DLS                                             or DLS email, sent within the             objection
                                                  Liu, Shinglin Chung, Daniel Daniel Hsu, Robert                                                                               reserves the right to seek a                                     regular course of business, thus it 
FTC       PX03197                     4/13/2015                                                     DLS0049154    DLS0049155        Falsity        Brown or By Stipulation                                            FRE 407; FRE 801
                                                  Lin, Ping Chen, Richard Chen, AJ Wang, Osbert                                                                                limiting instruction at trial;                                      falls under the business record    DLS preserves hearsay and 
                                                        Ong regarding New D‐Link backdoor                                                                                     Contains privileged material;                                          exception to hearsay and is        subsequent remedial 
                                                                                                                                                                                 Discuss at meet & confer                                        admissible. See F.R.E. 803(6). To  measures objections at trial
                                                                                                                                                                                                                                                 the extent any of the contents of 
                                                                                                                                                                                                                                                  the exhibit is neither a business 
                                                                                                                                                                                                                                                record nor an adoptive admission, 
                                                                                                                                                                                                                                                  this exhibit also is admissible to 
                                                                                                                                                                                                                                                           establish notice.     


                                                                                                                                                                                                                                               See MIL response.  F.R.E. 407 does 
                                                                                                                                                                                                                                               not preclude use.      This objection 
                                                                                                                                                                                                                                                   is overbroad and not specific. 
                                                                                                                                                                                                                                                    Defendant fails to provide a        DLS maintains relevance 
                                                                                                                                                                                 Relevance. Subsequent 
                                                                                                                                                                                                                                               succinct summary in support of the              objection
                                                  Email from William Brown to Oscar Navarro,                                                                                     Remedial Measure; DLS 
                                                                                                                                                                                                                                               objection, or any evidence that the 
FTC       PX03277                     4/18/2013     Chris Wong regarding Regarding Security         DKS00001924   DKS00001933       Falsity        Brown or By Stipulation     reserves the right to seek a       FRE 402; FRE 403; FRE 407
                                                                                                                                                                                                                                               exhibit is not relevant.  Rather, this  DLS preserves subsequent 
                                                   Vulnerability reported on DCS‐2102/2121...                                                                                limiting instruction for the use 
                                                                                                                                                                                                                                               exhibit goes to DLS's knowledge of         remedial measures 
                                                                                                                                                                                  of this exhibit at trial
                                                                                                                                                                                                                                                security vulnerabilities in the DCS‐       objection at trial
                                                                                                                                                                                                                                                942L and other IP cameras in April 
                                                                                                                                                                                                                                                  2013, and thus, it is relevant to 
                                                                                                                                                                                                                                                  falsity and should be admitted. 




                                                                                                                                                     Page 28 of 34
                                                                         Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                                Document 246-2 Filed 12/20/18 Page 30 of 35
                                                                                                                                         Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                       Description                       BegBates      EndBates     Purpose at Trial    Sponsoring Witness            Opposing Party Objections              Opposing Party's Authority                     Party's Authority             Result of Meet & Confer

                                                                                                                                                                                                                                                               See MIL response.  F.R.E. 407 does 
                                                                                                                                                                                                                                                                not preclude use. Defendant has 
                                                                                                                                                                                                                                                               already provided a certification of 
                                                                                                                                                                                                                                                                 regularly conducted activity for 
                                                                                                                                                                                                                                                               documents it produced during the 
                                                                                                                                                                                    Relevance. Hearsay;                                                           FTC's investigation. See F.R.E.     DLS maintains relevance 
                                                   Email from William Brown to Core Security                                                                                      Subsequent Remedial                                                           902(11). To the extent any of the           objection
                                                  Technologies Advisories‐team (fm) regarding                                                                                   Measure; DLS reserves the                                                      contents of the exhibit is neither a 
FTC       PX03280                     4/8/2013                                                      DKS00001894   DKS00001902       Falsity        Brown or By Stipulation                                       FRE 402; FRE 403; FRE 407; FRE 801; FRE 802
                                                   Follow‐up Regarding Security Vulnerability                                                                                     right to seek a limiting                                                       business record nor an adoptive  DLS preserves hearsay and 
                                                       Advisory on D‐Link DCS‐2102/2121                                                                                       instruction for the use of this                                                      admission, this exhibit also is     subsequent remedial 
                                                                                                                                                                                      exhibit at trial.                                                           admissible to establish notice.      measures objections
                                                                                                                                                                                                                                                                     This exhibit goes to DLS's 
                                                                                                                                                                                                                                                                      knowledge of security 
                                                                                                                                                                                                                                                                vulnerabilities in its IP cameras in 
                                                                                                                                                                                                                                                               April 2013, and thus, it is relevant 
                                                                                                                                                                                                                                                               to falsity and should be admitted. 


                                                                                                                                                                                                                                                               See MIL response.  F.R.E. 407 does 
                                                                                                                                                                                                                                                               not preclude use. The exhibit is not 
                                                                                                                                                                                                                                                                  hearsay because it is made by a 
                                                                                                                                                                                                                                                               DLC or DLS employee, an opposing 
                                                                                                                                                                                                                                                                     party. See F.R.E. 801(d)(2). 
                                                                                                                                                                                                                                                               Furthermore, this is an internal DLC 
                                                                                                                                                                                                                                                                    or DLS email, sent within the 
                                                                                                                                                                                                                                                                regular course of business, thus it   DLS maintains privilege 
                                                  4/13/2015 email from William Brown to Hans                                                                                 Privilege; Hearsay; Subsequent                                                        falls under the business record           objection
                                                  Liu, Shinglin Chung, Daniel Daniel Hsu, Robert                                                                                 Remedial Measures; DLS                                                              exception to hearsay and is 
FTC       PX03311                     4/13/2015                                                     DLS0049148    DLS0049149        Falsity        Brown or By Stipulation                                               FRE 502; FRE 801; FRE 407
                                                  Lin, Ping Chen, Richard Chen, AJ Wang, Osbert                                                                                  reserves the right to seek                                                     admissible. See F.R.E. 803(6). This  DLS preserves hearsay and 
                                                        Ong regarding New D‐Link backdoor                                                                                      limiting instructions at trial                                                       document is probative of the       subsequent remedial 
                                                                                                                                                                                                                                                                  security of DLS devices, and any  measures objections at trial
                                                                                                                                                                                                                                                                 prejudice may be cured by cross 
                                                                                                                                                                                                                                                               examination or direct examination. 
                                                                                                                                                                                                                                                                 To the extent any of the contents 
                                                                                                                                                                                                                                                                of the exhibit is neither a business 
                                                                                                                                                                                                                                                                record nor an adoptive admission, 
                                                                                                                                                                                                                                                                  this exhibit also is admissible to 
                                                                                                                                                                                                                                                                           establish notice.   


                                                                                                                                                                                                                                                                See MIL response.  F.R.E. 407 does 
                                                                                                                                                                                                                                                                not preclude use.      This objection 
                                                                                                                                                                                                                                                                   is overbroad and not specific. 
                                                  Security Advisory "DIR‐300 Rev. Bx / DIR‐600                                                                                                                                                                                                           DLS maintains relevance 
                                                                                                                                                                               Relevance; Subsequent                                                                Defendant fails to provide a 
                                                  Rev Bx ‐ Multiple Vulnerabilities ‐ Command                                                                                                                                                                                                                   objection
                                                                                                                                                                              Remedial Measures; DLS                                                           succinct summary in support of the 
                                                  Injection, Information Disclosure, Plain‐Text 
FTC       PX03331                     6/30/2014                                                     DLS0060253    DLS0060255        Falsity        Brown or By Stipulation reserves the right to seek a                  FRE 402; FRE 403; FRE 407              objection, or any evidence that the 
                                                   Password Storage, Unauthorized Password                                                                                                                                                                                                              DLS preserves subsequent 
                                                                                                                                                                           limiting instruction for the use                                                     exhibit is not relevant.  Rather, this 
                                                                Change, Local Path                                                                                                                                                                                                                         remedial measures 
                                                                                                                                                                                of this exhibit at trial.                                                          exhibit goes to vulnerabilities 
                                                   Disclossure, XSS, (FW 2.03/2.14 and older)"                                                                                                                                                                                                              objection at trial
                                                                                                                                                                                                                                                               identified on the Messner blog, and 
                                                                                                                                                                                                                                                                  thus, it is relevant to falsity and 
                                                                                                                                                                                                                                                                        should be admitted. 




                                                                                                                                                     Page 29 of 34
                                                                         Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                                Document 246-2 Filed 12/20/18 Page 31 of 35
                                                                                                                                       Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                       Description                       BegBates     EndBates    Purpose at Trial    Sponsoring Witness            Opposing Party Objections               Opposing Party's Authority                     Party's Authority              Result of Meet & Confer


                                                                                                                                                                                                                                                              See MIL response.  F.R.E. 407 does 
                                                                                                                                                                                                                                                              not preclude use. The exhibit is not 
                                                                                                                                                                                                                                                                 hearsay because it is made by a 
                                                                                                                                                                                                                                                              DLC or DLS employee, an opposing 
                                                                                                                                                                                                                                                                     party. See F.R.E. 801(d)(2). 
                                                                                                                                                                                                                                                              Furthermore, this is an internal DLC 
                                                                                                                                                                                                                                                                   or DLS email, sent within the 
                                                                                                                                                                                                                                                               regular course of business, thus it 
                                                                                                                                                                                                                                                                                                       DLS maintains relevance 
                                                                                                                                                                                  Relevance. Hearsay;                                                             falls under the business record 
                                                                                                                                                                                                                                                                                                              objection
                                                                                                                                                                                Subsequent Remedial                                                                 exception to hearsay and is 
                                                                                                                                                                             Measures; DLS reserves the                                                        admissible. See F.R.E. 803(6). This 
                                                    4/30/2013 email from Robert Lin to Emil                                                                                                                                                                                                           DLS preserves hearsay and 
                                                                                                                                                                                right to seek a limiting                                                           document is probative of the 
FTC       PX04133                     4/30/2013       Tseng regarding Regarding Security            DKC0015673   DKC0015676       Falsity         Tsai or by Stipulation                                        FRE 106; FRE 402; FRE 403; FRE 407; FRE 802                                             subsequent remedial 
                                                                                                                                                                            instruction for the use of this                                                      security of DLS devices, and any 
                                                       Vulnerabilities on DCS‐2102/2121                                                                                                                                                                                                               measures objections at trial
                                                                                                                                                                           exhibit at trial. Completeness,                                                       prejudice may be cured by cross 
                                                                                                                                                                           Translation; Discuss at Meet &                                                     examination or direct examination. 
                                                                                                                                                                                                                                                                                                       Withdraws completeness 
                                                                                                                                                                                        Confer.                                                                 To the extent any of the contents 
                                                                                                                                                                                                                                                                                                              objection
                                                                                                                                                                                                                                                               of the exhibit is neither a business 
                                                                                                                                                                                                                                                               record nor an adoptive admission, 
                                                                                                                                                                                                                                                                 this exhibit also is admissible to 
                                                                                                                                                                                                                                                               establish notice.  This exhibit goes 
                                                                                                                                                                                                                                                               to the security of the vulnerability 
                                                                                                                                                                                                                                                              reported by coresecurity, and thus, 
                                                                                                                                                                                                                                                                it is relevant to falsity and should 
                                                                                                                                                                                                                                                                            be admitted. 




                                                                                                                                                                                                                                                                The exhibit is not hearsay because 
                                                                                                                                                                                                                                                              it is adopted in a document created 
                                                                                                                                                                                                                                                                  by a DLC or DLS employee, an 
                                                                                                                                                                                                                                                                     opposing party. See F.R.E. 
                                                                                                                                                                                                                                                                 801(d)(2). See F.R.E. 803(6). This 
                                                                                                                                                                                                                                                                                                      DLS maintains foundation 
                                                                                                                                                                                                                                                                   document is probative of the 
                                                                                                                                                                                 Foundation, Hearsay; DLS                                                                                                    objection
                                                  Article from devttys0.com titled Hacking the D‐                                                   Mark Graff or by                                                                                             security of DLS devices, and any 
FTC       PX05010                     4/10/2015                                                        n/a          n/a           Falsity                                        reserves the right to seek                  FRE 402; FRE 403
                                                                  Link DIR‐890L                                                                       Stipulation                                                                                                prejudice may be cured by cross 
                                                                                                                                                                                limiting instruction at trial                                                                                          DLS preserves hearsay 
                                                                                                                                                                                                                                                              examination or direct examination. 
                                                                                                                                                                                                                                                                                                          objection at trial
                                                                                                                                                                                                                                                                To the extent any of the contents 
                                                                                                                                                                                                                                                                of the exhibit is neither a business 
                                                                                                                                                                                                                                                                record nor an adoptive admission, 
                                                                                                                                                                                                                                                                 this exhibit also is admissible to 
                                                                                                                                                                                                                                                                         establish notice. 



                                                                                                                                                                                                                                                                The exhibit is not hearsay because 
                                                                                                                                                                                                                                                              it is adopted in a document created 
                                                                                                                                                                                                                                                                  by a DLC or DLS employee, an 
                                                                                                                                                                                                                                                                     opposing party. See F.R.E. 
                                                                                                                                                                                                                                                                 801(d)(2). See F.R.E. 803(6). This 
                                                                                                                                                                                                                                                                                                      DLS maintains foundation 
                                                                                                                                                                                                                                                                   document is probative of the 
                                                                                                                                                                                 Foundation, Hearsay; DLS                                                                                                    objection
                                                    Article from devttys0.com titled What the                                                       Mark Graff or by                                                                                             security of DLS devices, and any 
FTC       PX05011                     4/14/2015                                                        n/a          n/a           Falsity                                        reserves the right to seek                  FRE 402; FRE 403
                                                               Ridiculous F, D‐Link?!                                                                 Stipulation                                                                                                prejudice may be cured by cross 
                                                                                                                                                                                limiting instruction at trial                                                                                          DLS preserves hearsay 
                                                                                                                                                                                                                                                              examination or direct examination. 
                                                                                                                                                                                                                                                                                                          objection at trial
                                                                                                                                                                                                                                                                To the extent any of the contents 
                                                                                                                                                                                                                                                                of the exhibit is neither a business 
                                                                                                                                                                                                                                                                record nor an adoptive admission, 
                                                                                                                                                                                                                                                                 this exhibit also is admissible to 
                                                                                                                                                                                                                                                                         establish notice. 



                                                                                                                                                                                                                                                                The exhibit is not hearsay because 
                                                                                                                                                                                                                                                              it is adopted in a document created 
                                                                                                                                                                                                                                                                  by a DLC or DLS employee, an 
                                                                                                                                                                                                                                                                     opposing party. See F.R.E. 
                                                                                                                                                                                                                                                                 801(d)(2). See F.R.E. 803(6). This 
                                                                                                                                                                                                                                                                                                      DLS maintains foundation 
                                                                                                                                                                                                                                                                   document is probative of the 
                                                                                                                                                                                 Foundation, Hearsay; DLS                                                                                                    objection
                                                  Vulnerability Note VU#332115, D‐Link routers                                                      Mark Graff or by                                                                                             security of DLS devices, and any 
FTC       PX05013                     8/11/2016                                                        n/a          n/a           Falsity                                        reserves the right to seek                  FRE 402; FRE 403
                                                      contain buffer overflow vulnerability                                                           Stipulation                                                                                                prejudice may be cured by cross 
                                                                                                                                                                                limiting instruction at trial                                                                                          DLS preserves hearsay 
                                                                                                                                                                                                                                                              examination or direct examination. 
                                                                                                                                                                                                                                                                                                          objection at trial
                                                                                                                                                                                                                                                                To the extent any of the contents 
                                                                                                                                                                                                                                                                of the exhibit is neither a business 
                                                                                                                                                                                                                                                                record nor an adoptive admission, 
                                                                                                                                                                                                                                                                 this exhibit also is admissible to 
                                                                                                                                                                                                                                                                         establish notice. 




                                                                                                                                                  Page 30 of 34
                                                                          Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                                 Document 246-2 Filed 12/20/18 Page 32 of 35
                                                                                                                                   Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                       Description                      BegBates   EndBates   Purpose at Trial    Sponsoring Witness            Opposing Party Objections       Opposing Party's Authority             Party's Authority                Result of Meet & Confer


                                                                                                                                                                                                                                           The exhibit is not hearsay because 
                                                                                                                                                                                                                                         it is adopted in a document created 
                                                                                                                                                                                                                                             by a DLC or DLS employee, an 
                                                                                                                                                                                                                                                opposing party. See F.R.E. 
                                                                                                                                                                                                                                            801(d)(2). See F.R.E. 803(6). This 
                                                                                                                                                                                                                                                                                 DLS maintains foundation 
                                                                                                                                                                                                                                              document is probative of the 
                                                                                                                                                                             Foundation; Hearsay; DLS                                                                                   objection
                                                   Article from makeuseof.com titled ""D‐Link                                                   Mark Graff or by                                                                            security of DLS devices, and any 
FTC       PX05015                     9/18/2015                                                       n/a        n/a          Falsity                                        reserves the right to seek     FRE 801; FRE 802; FRE 407
                                                       Keys Blunder Puts Everyone At Risk"                                                        Stipulation                                                                               prejudice may be cured by cross 
                                                                                                                                                                            limiting instruction at trial                                                                         DLS preserves hearsay 
                                                                                                                                                                                                                                         examination or direct examination. 
                                                                                                                                                                                                                                                                                     objection at trial
                                                                                                                                                                                                                                           To the extent any of the contents 
                                                                                                                                                                                                                                           of the exhibit is neither a business 
                                                                                                                                                                                                                                           record nor an adoptive admission, 
                                                                                                                                                                                                                                            this exhibit also is admissible to 
                                                                                                                                                                                                                                                    establish notice. 


                                                            Security Advisory titled "DI‐
                                                   524/524UP/604+/604UP/624S, DIR‐100/120, 
                                                   and TM‐G524G authenticate administrative                                                                                                                                                                                         DLS maintains relevance 
FTC       PX05025                     2/27/2014                                                       n/a        n/a          Falsity        Brown or By Stipulation                Relevance
                                                      access using specific User‐Agent string                                                                                                                                                                                             objection
                                                    resulting in a stack‐overflow vulnerability" 
                                                          Security Advisories >SAP10001

                                                   Security Advisory titled "mydlink Lite mobile                                                                                                                                               This exhibit goes to encryption 
                                                   application for Android ‐ Mis‐handling user‐                                                                                                                                           android account credentials, and          DLS maintains relevance 
FTC       PX05029                     2/28/2014                                                       n/a        n/a          Falsity        Brown or By Stipulation                Relevance                        FRE 106
                                                     credentials with‐in the local file system"                                                                                                                                            thus, it is relevant to falsity and            objection
                                                          Security Advisories >SAP10011                                                                                                                                                            should be admitted. 

                                                                                                                                                                                                                                              This exhibit goes to notice of the 
                                                    Security Advisory titled "DAP‐1320 ‐ Path 
                                                                                                                                                                                                                                           Kyle Lovett XSS vulnerability, and       DLS maintains relevance 
FTC       PX05032                     7/17/2014        Traversal, Cross‐Site Scripting (XSS)          n/a        n/a          Falsity        Brown or By Stipulation                Relevance                        FRE 106
                                                                                                                                                                                                                                             thus, it is relevant to falsity and          objection
                                                  Vulnerabilities" Security Advisories >SAP10024
                                                                                                                                                                                                                                                   should be admitted. 



                                                                                                                                                                                                                                           The exhibit is not hearsay because 
                                                                                                                                                                                                                                         it is adopted in a document created 
                                                                                                                                                                                                                                             by a DLC or DLS employee, an 
                                                                                                                                                                                                                                                opposing party. See F.R.E. 
                                                                                                                                                                                                                                            801(d)(2). See F.R.E. 803(6). This 
                                                                                                                                                                                                                                                                                 DLS maintains foundation 
                                                                                                                                                                                                                                              document is probative of the 
                                                                                                                                                                             Foundation, Hearsay; DLS                                                                                   objection
                                       Undated      Article from cvedetails.com on CVE‐2017‐                                                                                                                                                security of DLS devices, and any 
FTC       PX05038                                                                                     n/a        n/a          Falsity        Brown or By Stipulation         reserves the right to seek         FRE 106; FRE 407
                                      document                       14429                                                                                                                                                                  prejudice may be cured by cross 
                                                                                                                                                                            limiting instruction at trial                                                                         DLS preserves hearsay 
                                                                                                                                                                                                                                         examination or direct examination. 
                                                                                                                                                                                                                                                                                     objection at trial
                                                                                                                                                                                                                                           To the extent any of the contents 
                                                                                                                                                                                                                                           of the exhibit is neither a business 
                                                                                                                                                                                                                                           record nor an adoptive admission, 
                                                                                                                                                                                                                                            this exhibit also is admissible to 
                                                                                                                                                                                                                                                    establish notice.




                                                                                                                                                                                                                                           The exhibit is not hearsay because 
                                                                                                                                                                                                                                         it is adopted in a document created 
                                                                                                                                                                                                                                             by a DLC or DLS employee, an 
                                                                                                                                                                                                                                                opposing party. See F.R.E. 
                                                                                                                                                                                                                                            801(d)(2). See F.R.E. 803(6). This 
                                                                                                                                                                                                                                                                                 DLS maintains foundation 
                                                                                                                                                                                                                                              document is probative of the 
                                                                                                                                                                             Foundation, Hearsay; DLS                                                                                   objection
                                                   Article from exploit‐db.com titled DIR‐615 ‐                                                                                                                                             security of DLS devices, and any 
FTC       PX05042                     1/10/2017                                                       n/a        n/a          Falsity                                        reserves the right to seek     FRE 801; FRE 802; FRE 407
                                                              Multiple Vulnerabilities                                                                                                                                                      prejudice may be cured by cross 
                                                                                                                                                                            limiting instruction at trial                                                                         DLS preserves hearsay 
                                                                                                                                                                                                                                         examination or direct examination. 
                                                                                                                                                                                                                                                                                     objection at trial
                                                                                                                                                                                                                                           To the extent any of the contents 
                                                                                                                                                                                                                                           of the exhibit is neither a business 
                                                                                                                                                                                                                                           record nor an adoptive admission, 
                                                                                                                                                                                                                                            this exhibit also is admissible to 
                                                                                                                                                                                                                                                    establish notice. 




                                                                                                                                               Page 31 of 34
                                                                          Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                                 Document 246-2 Filed 12/20/18 Page 33 of 35
                                                                                                                                     Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                       Description                        BegBates   EndBates   Purpose at Trial    Sponsoring Witness            Opposing Party Objections       Opposing Party's Authority                 Party's Authority            Result of Meet & Confer


                                                                                                                                                                                                                                                See MIL response.  F.R.E. 407 does 
                                                                                                                                                                                                                                                not preclude use. The exhibit is not 
                                                                                                                                                                                                                                                   hearsay because it is made by a 
                                                                                                                                                                                                                                                DLC or DLS employee, an opposing 
                                                                                                                                                                                                                                                      party. See F.R.E. 801(d)(2). 
                                                                                                                                                                                                                                                Furthermore, this is an internal DLC 
                                                                                                                                                                                                                                                 or DLS document, kept within the 
                                                                                                                                                                                                                                                 regular course of business, thus it  DLS maintains foundation 
                                                                                                                                                                                Hearsay; Foundation; 
                                                                                                                                                                                                                                                    falls under the business record           objection
                                                   Tech Alert from dlink.com titled "Regarding                                                                                 Subsequent Remedial 
                                                                                                                                                                                                                                                      exception to hearsay and is 
FTC       PX05066                     7/15/2016    Senr.io Vulnerability Affecting Many D‐Link          n/a        n/a          Falsity        Brown or By Stipulation        Measures DLS reserves the        FRE 801; FRE 802; FRE 407
                                                                                                                                                                                                                                                 admissible. See F.R.E. 803(6). This  DLS preserves hearsay and 
                                                                    Products"                                                                                                   right to seek limiting 
                                                                                                                                                                                                                                                     document is probative of the       subsequent remedial 
                                                                                                                                                                                  instruction at trial
                                                                                                                                                                                                                                                   security of DLS devices, and any  measures objections at trial
                                                                                                                                                                                                                                                  prejudice may be cured by cross 
                                                                                                                                                                                                                                                examination or direct examination. 
                                                                                                                                                                                                                                                  To the extent any of the contents 
                                                                                                                                                                                                                                                 of the exhibit is neither a business 
                                                                                                                                                                                                                                                 record nor an adoptive admission, 
                                                                                                                                                                                                                                                   this exhibit also is admissible to 
                                                                                                                                                                                                                                                            establish notice.   



                                                                                                                                                                                                                                                See MIL response.  F.R.E. 407 does 
                                                                                                                                                                                                                                                not preclude use. The exhibit is not 
                                                                                                                                                                                                                                                   hearsay because it is made by a 
                                                                                                                                                                                                                                                DLC or DLS employee, an opposing 
                                                                                                                                                                                                                                                      party. See F.R.E. 801(d)(2). 
                                                                                                                                                                                                                                                Furthermore, this is an internal DLC 
                                                                                                                                                                                                                                                     or DLS email, sent within the 
                                                                                                                                                                                                                                                 regular course of business, thus it  DLS maintains foundation 
                                                                                                                                                                            Foundation. Hearsay; 
                                                                                                                                                                                                                                                    falls under the business record           objection
                                                  Multiple Vulnerabilities in D‐Link devices ‐ DIR‐                                                                         Subsequent Remedial 
                                                                                                                                                                                                                                                      exception to hearsay and is 
FTC       PX05084                     4/5/2013    600 / DIR‐300 revB / DIR‐815 / DIR‐645 / DIR‐         n/a        n/a          Falsity        Brown or By Stipulation    Measures; DLS reserves the       FRE 801; FRE 802; FRE 407; FRE 901
                                                                                                                                                                                                                                                 admissible. See F.R.E. 803(6). This  DLS preserves hearsay and 
                                                             412 / DIR‐456 / DIR‐110                                                                                        right to seek limiting 
                                                                                                                                                                                                                                                     document is probative of the       subsequent remedial 
                                                                                                                                                                              instruction at trial
                                                                                                                                                                                                                                                   security of DLS devices, and any  measures objections at trial
                                                                                                                                                                                                                                                  prejudice may be cured by cross 
                                                                                                                                                                                                                                                examination or direct examination. 
                                                                                                                                                                                                                                                  To the extent any of the contents 
                                                                                                                                                                                                                                                 of the exhibit is neither a business 
                                                                                                                                                                                                                                                 record nor an adoptive admission, 
                                                                                                                                                                                                                                                   this exhibit also is admissible to 
                                                                                                                                                                                                                                                            establish notice. 


                                                                                                                                                                                                                                                    This objection is overbroad and 
                                                                                                                                                                                                                                                   not specific.  Defendant fails to 
                                                                                                                                                                                                                                                   provide a succinct summary in 
                                                                                                                                                                              Foundation. Completeness;                                           support of the objection, or any    DLS maintains foundation 
FTC       PX05121                     10/5/2018          2018.10.05 (D.E. 199‐8) Exhibit 6              n/a        n/a          Falsity            By Stipulation                                                  FRE 106; FRE 901
                                                                                                                                                                              Discuss at meet and confer                                         evidence that the document lacks  and completeness objections
                                                                                                                                                                                                                                                foundation.  The remedy for lack of 
                                                                                                                                                                                                                                                  completeness is introduction of 
                                                                                                                                                                                                                                                     related documents, if any.  


                                                                                                                                                                                                                                                     This objection is overbroad and 
                                                                                                                                                                                                                                                    not specific.  Defendant fails to 
                                                                                                                                                                                                                                                    provide a succinct summary in 
                                                                                                                                                                                                                                                   support of the objection, or any 
                                                                                                                                                                                                                                                 evidence that the document lacks 
                                                                                                                                                                                                                                                   foundation.  Document contains 
                                                                                                                                                                              Foundation. Completeness;                                                                                 DLS maintains foundation 
FTC       PX05122                     10/5/2018         2018.10.05 (D.E. 199‐11) Exhibit 9              n/a        n/a          Falsity            By Stipulation                                                  FRE 106; FRE 901             URLs identifying source.  Defendant 
                                                                                                                                                                              Discuss at meet and confer                                                                               and completeness objections
                                                                                                                                                                                                                                                fails to provide a succinct summary 
                                                                                                                                                                                                                                                 in support of the objection, or any 
                                                                                                                                                                                                                                                   evidence that the email chain is 
                                                                                                                                                                                                                                                incomplete.  The remedy for lack of 
                                                                                                                                                                                                                                                   completeness is introduction of 
                                                                                                                                                                                                                                                      related documents, if any.  




                                                                                                                                                 Page 32 of 34
                                                                          Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                                 Document 246-2 Filed 12/20/18 Page 34 of 35
                                                                                                                                        Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                       Description                        BegBates     EndBates    Purpose at Trial    Sponsoring Witness            Opposing Party Objections            Opposing Party's Authority                 Party's Authority                Result of Meet & Confer


                                                                                                                                                                                                                                                          The exhibit is not hearsay because 
                                                                                                                                                                                                                                                               it is made by a DLC or DLS 
                                                                                                                                                                                                                                                          employee, an opposing party. See 
                                                                                                                                                                                                                                                          F.R.E. 801(d)(2). Furthermore, this 
                                                                                                                                                                                                                                                        is an internal DLC or DLS document, 
                                                                                                                                                                                                                                                           kept within the regular course of 
                                                                                                                                                                                                                                                            business, thus it falls under the 
                                                                                                                                                                                                                                                              business record exception to 
                                                                                                                                                                                                                                                                                               DLS maintains foundation 
                                                                                                                                                                                                                                                             hearsay and is admissible. See 
                                                  Senrio D‐Link Vulnerability Details For William                                                                                 Foundation. Hearsay; DLS                                                                                            objection
                                       Undated                                                                                                                                                                                                              F.R.E. 803(6). This document is 
FTC       PX07000                                 Brown and the D‐Link Security Incident Report         n/a          n/a           Falsity            Stephen Ridley              reserves the right to seek               FRE 901; FRE 801
                                      document                                                                                                                                                                                                              probative of the security of DLS 
                                                                      Team                                                                                                       limiting instruction at trial                                                                                  DLS preserves hearsay 
                                                                                                                                                                                                                                                         devices, and any prejudice may be 
                                                                                                                                                                                                                                                                                                   objection at trial
                                                                                                                                                                                                                                                             cured by cross examination or 
                                                                                                                                                                                                                                                          direct examination. To the extent 
                                                                                                                                                                                                                                                        any of the contents of the exhibit is 
                                                                                                                                                                                                                                                           neither a business record nor an 
                                                                                                                                                                                                                                                            adoptive admission, this exhibit 
                                                                                                                                                                                                                                                             also is admissible to establish 
                                                                                                                                                                                                                                                         notice. Document authenticated at 
                                                                                                                                                                                                                                                               Senrio 30(b)(6) deposition.  




                                                                                                                                                                                                                                                             Document authenticated as a 
                                                                                                                                                                                                                                                                business record at the ISE 
                                                                                                                                                                                                                                                          deposition, and is admissible. See 
                                                                                                                                                                                                                                                            F.R.E. 803(6). This document is 
                                                                                                                                                                                                                                                           probative of the security of DLS 
                                                                                                                                                                                                                                                         devices, and any prejudice may be 
                                                                                                                                                                                                                                                            cured by cross examination or 
                                                                                                                                                                                                                                                         direct examination.  This objection 
                                                                                                                                                                                                                                                             is overbroad and not specific.  
                                                                                                                                                                                                                                                                                                DLS maintains foundation 
                                                                                                                                                                                  Foundation. Hearsay; DLS                                                    Defendant fails to provide a 
                                                      ISE ‐ RIoT ‐ Raiding Internet of Things                                                                                                                                                                                                   and relevance objections
                                       Undated                                                                                                                                    reserves the right to seek                                            succinct summary in support of the 
FTC       PX07001                                  Presentation by Jacob Holcomb, ISE Security          n/a          n/a           Falsity            Stephen Bono                                                 FRE 901; FRE 801; FRE 402; FRE 403
                                      document                                                                                                                                   limiting instruction at trial.                                         objection, or any evidence that the 
                                                                      Analyst                                                                                                                                                                                                                    DLS preserves hearsay 
                                                                                                                                                                                          Relevance                                                           document lacks foundation.  
                                                                                                                                                                                                                                                                                                    objection at trial
                                                                                                                                                                                                                                                           Document authenticated at ISE 
                                                                                                                                                                                                                                                          30(b)(6) deposition.   This exhibit 
                                                                                                                                                                                                                                                        goes to demonstrate how a security 
                                                                                                                                                                                                                                                          researcher at ISE attacks a router 
                                                                                                                                                                                                                                                            with cross‐site request forgery 
                                                                                                                                                                                                                                                           (CSRF), command injection, and 
                                                                                                                                                                                                                                                        buffer overflow attacks, and thus, it 
                                                                                                                                                                                                                                                         is relevant to falsity and injunctive 
                                                                                                                                                                                                                                                            relief and should be admitted. 




                                                                                                                                                                                                                                                         The exhibit is not hearsay because 
                                                                                                                                                                                                                                                        it is made at the direction of a DLC 
                                                                                                                                                                                                                                                            or DLS employee, an opposing 
                                                                                                                                                                                                                                                              party. See F.R.E. 801(d)(2). 
                                                                                                                                                                                                                                                        Furthermore, this is an internal DLC 
                                                                                                                                                                                                                                                         or DLS document, kept within the 
                                                                                                                                                                                                                                                         regular course of business, thus it 
                                                                                                                                                                                                                                                            falls under the business record 
                                                                                                                                                                                                                                                              exception to hearsay and is 
                                                                                                                                                                                                                                                                                                  DLS maintains relevance 
                                                                                                                                                                                                                                                         admissible. See F.R.E. 803(6). This 
                                                                                                                                                                            Hearsay; DLS reserves the right                                                                                             objection
                                                   D‐Link Code review brief report AMIT DWR‐         DKC1828107   DKC1828107                                                                                                                                 document is probative of the 
FTC       PX08069                     8/7/2016                                                                                     Falsity         Tsai or by Stipulation   to make limiting instruction at                FRE 402; FRE 801
                                                                      925                            DKC1828107   DKC1828107                                                                                                                               security of DLS devices, and any 
                                                                                                                                                                                   trial. Relevance                                                                                                DLS preserves hearsay 
                                                                                                                                                                                                                                                          prejudice may be cured by cross 
                                                                                                                                                                                                                                                                                                     objection at trial
                                                                                                                                                                                                                                                        examination or direct examination. 
                                                                                                                                                                                                                                                          To the extent any of the contents 
                                                                                                                                                                                                                                                         of the exhibit is neither a business 
                                                                                                                                                                                                                                                         record nor an adoptive admission, 
                                                                                                                                                                                                                                                           this exhibit also is admissible to 
                                                                                                                                                                                                                                                        establish notice.    This exhibit goes 
                                                                                                                                                                                                                                                           to recent testing, and thus, it is 
                                                                                                                                                                                                                                                           relevant to injunctive relief and 
                                                                                                                                                                                                                                                                   should be admitted. 




                                                                                                                                                   Page 33 of 34
                                                                     Case 3:17-cv-00039-JD Federal Trade Commission v. D‐Link Systems, Inc., 17‐cv‐00039
                                                                                            Document 246-2 Filed 12/20/18 Page 35 of 35
                                                                                                                               Exhibit List 2: Admissibility Disputed




Party   DLS Ctrl. No.   Exhibit No.     Date                   Description                   BegBates     EndBates    Purpose at Trial    Sponsoring Witness            Opposing Party Objections        Opposing Party's Authority                 Party's Authority                Result of Meet & Confer


                                                                                                                                                                                                                                            The exhibit is not hearsay because 
                                                                                                                                                                                                                                           it is made at the direction of a DLC 
                                                                                                                                                                                                                                               or DLS employee, an opposing 
                                                                                                                                                                                                                                                 party. See F.R.E. 801(d)(2). 
                                                                                                                                                                                                                                           Furthermore, this is an internal DLC 
                                                                                                                                                                                                                                            or DLS document, kept within the 
                                                                                                                                                                                                                                            regular course of business, thus it 
                                                                                                                                                                                                                                               falls under the business record 
                                                                                                                                                                                                                                                 exception to hearsay and is 
                                                                                                                                                                                                                                                                                     DLS maintains relevance 
                                                                                                                                                                                                                                            admissible. See F.R.E. 803(6). This 
                                                                                                                                                                   Hearsay; DLS reserves the right                                                                                         objection
                                                                                                                                                                                                                                                document is probative of the 
FTC       PX08071                     7/19/2017   D‐Link Code review brief report DIR‐878   DKC1828167   DKC1828167       Falsity         Tsai or by Stipulation   to make limiting instruction at    FRE 402; FRE 403; FRE 801; FRE 802
                                                                                                                                                                                                                                              security of DLS devices, and any 
                                                                                                                                                                          trial. Relevance                                                                                            DLS preserves hearsay 
                                                                                                                                                                                                                                             prejudice may be cured by cross 
                                                                                                                                                                                                                                                                                        objection at trial
                                                                                                                                                                                                                                           examination or direct examination. 
                                                                                                                                                                                                                                             To the extent any of the contents 
                                                                                                                                                                                                                                            of the exhibit is neither a business 
                                                                                                                                                                                                                                            record nor an adoptive admission, 
                                                                                                                                                                                                                                              this exhibit also is admissible to 
                                                                                                                                                                                                                                           establish notice.    This exhibit goes 
                                                                                                                                                                                                                                              to recent testing, and thus, it is 
                                                                                                                                                                                                                                              relevant to injunctive relief and 
                                                                                                                                                                                                                                                      should be admitted. 




                                                                                                                                          Page 34 of 34
